EXHIBIT 10.1

 

AMENDED AND RESTATED CREDIT AGREEMENT

AMONG

MISSISSIPPI CHEMICAL CORPORATION


THE LENDERS PARTY HERETO


AND

HARRIS TRUST AND SAVINGS BANK,
as Administrative Agent

Dated as of November 15, 2002

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

MISSISSIPPI CHEMICAL CORPORATION

CREDIT AGREEMENT

 

SECTION 1.     THE REVOLVING CREDIT AND SWING
LINE.......................................2

Section 1.1.     The Revolving
Credit.....................................................................2

Section 1.2.     Swingline Loans under the Revolving
Credit...................................3



Section 1.3.     Interest
Rates................................................................................4

Section 1.4.     Letters of
Credit............................................................................5



Section 1.5.     Reimbursement
Obligation.............................................................6

Section 1.6.     Manner of Borrowing Revolving Credit Loans and
                            Swingline
Loans........................................................................6

Section 1.7.     Participation in
L/Cs.......................................................................7

Section 1.8.     Capital
Adequacy..........................................................................8

SECTION 2.     THE COLLATERAL AND
GUARANTIES...................................................9

Section 2.1.     Collateral.......................................................................................9

Section 2.2.     Liens on Real
Property...................................................................9

Section 2.3.     Guaranties...................................................................................10

Section 2.4.     Further
Assurances......................................................................10

SECTION 3.     THE NOTES, FEES, PREPAYMENTS, TERMINATIONS AND
                         APPLICATION OF
PAYMENTS...............................................................10

Section 3.1.     The
Notes..................................................................................10

Section 3.2.     Facility
Fee.................................................................................11

Section 3.3.     Agent's
Fees...............................................................................11

Section 3.4.     Optional Prepayments of Base Rate
Loans..................................11

Section 3.5.     Revolving Credit
Termination......................................................13

Section 3.6.     Place and Application of
Payments.............................................13

Section 3.7.     Closing
Fee...............................................................................18

SECTION 4.     DEFINITIONS..........................................................................................18

Section 4.1.     Certain
Definitions.....................................................................18

Section 4.2.     Accounting
Terms.....................................................................32

SECTION 5.     REPRESENTATIONS AND
WARRANTIES.........................................32

Section 5.1.     Organization and Qualification;
Non-Contravention....................32

Section 5.2.     Financial
Reports.......................................................................33

Section 5.3.     Litigation; Tax Returns;
Approvals..............................................33

Section 5.4.     Regulation
U..............................................................................33

Section 5.5.     No
Default.................................................................................33

Section 5.6.     ERISA.......................................................................................33

Section 5.7.     Debt and Security
Interests.........................................................34

Section 5.8.     Subsidiaries................................................................................34

Section 5.9.      Accurate
Information.................................................................34

Section 5.10.     Enforceability...........................................................................34

Section 5.11.     Restrictive
Agreements.............................................................34

Section 5.12.     No Violation of
Law................................................................34

Section 5.13.     No Default Under Other
Agreements.......................................35

Section 5.14.     Status Under Certain
Laws......................................................35

Section 5.15.     Pari
Passu...............................................................................35

Section 5.16.     Organization and Qualification of the
Guarantors......................35

SECTION 6.     CONDITIONS
PRECEDENT..................................................................35

Section 6.1.       Amendment and
Restatement..................................................36

Section 6.2.       Each Extension of
Credit.........................................................38

SECTION 7.     COVENANTS..........................................................................................38

Section 7.1.       Maintenance of
Property.........................................................38

Section 7.2.       Taxes......................................................................................39

Section 7.3.       Maintenance of
Insurance........................................................39

Section 7.4.       Financial
Reports.....................................................................39

Section 7.5.       Inspection................................................................................40

Section 7.6.       Consolidation and
Merger........................................................41

Section 7.7.       Transactions with
Affiliates.......................................................41

Section 7.8.       Dividends and Certain Other Restricted
Payments....................41

Section 7.9.       Liens.......................................................................................41

Section 7.10.     Borrowings and
Guaranties......................................................43

Section 7.11.     Investments, Loans, Advances and
Acquisitions.......................44

Section 7.12.     Sale of
Property......................................................................45

Section 7.13.     Notice of Suit or Adverse Change in Business
                             or
Default............................................................................45

Section 7.14.     ERISA....................................................................................45

Section 7.15.     Use of
Proceeds......................................................................46

Section 7.16.     Compliance with Laws,
etc......................................................46

Section 7.17.     Sale and Leaseback
Transactions.............................................46

Section 7.18.     Fiscal
Quarters........................................................................46

Section 7.19.     New
Subsidiaries....................................................................46

Section 7.20.     Minimum
EBITDA..................................................................46

Section 7.21.     Capital
Expenditures...............................................................46

Section 7.22.     Operating
Leases....................................................................46

Section 7.23.     No Restrictions on
Subsidiaries...............................................46



Section 7.24.     Collateral
Proceeds................................................................47

Section 7.25.     Maintenance of
Subsidiaries...................................................48

Section 7.26.     Marketing of Trinidad
Interest................................................48

Section 7.27.     Post-Closing
Matters.............................................................48

SECTION 8.     EVENTS OF DEFAULT AND
REMEDIES............................................48

Section 8.1.      Definitions..............................................................................48

Section 8.2.      Remedies for Non-Bankruptcy
Defaults.................................50

Section 8.3.      Remedies for Bankruptcy
Defaults.........................................50

Section 8.4.      L/Cs.....................................................................................50

SECTION  9.     THE
AGENT.........................................................................................51

Section 9.1.       Appointment and
Powers.....................................................51

Section 9.2.       Powers................................................................................51

Section 9.3.       General
Immunity.................................................................51

Section 9.4.       No Responsibility for Loans, Recitals,
etc.............................51

Section 9.5.       Right to
Indemnity................................................................51

Section 9.6.       Action Upon Instructions of
Banks.......................................51

Section 9.7.       Employment of Agents and
Counsel.....................................52

Section 9.8.       Reliance on Documents;
Counsel.........................................52

Section 9.9.       May Treat Payee as
Owner.................................................52

Section 9.10.     Agents'
Reimbursement........................................................52

Section 9.11.     Rights as a
Bank...................................................................52

Section 9.12.     Bank Credit
Decision............................................................52

Section 9.13.     Resignation of
Agent.............................................................53

Section 9.14.     Duration of
Agency..............................................................53

Section 9.15.     Authorization to Release Liens and Limit Amount
                           of Certain
Claims................................................................53

Section 9.16.     Authorization to Execute
Amendments..................................53

SECTION 10.     MISCELLANEOUS.............................................................................53

Section 10.1.     Amendments and
Waivers....................................................53

Section 10.2.     Waiver of
Rights..................................................................54

Section 10.3.     Several
Obligations..............................................................54

Section 10.4.     Non-Business
Day...............................................................55

Section 10.5.     Documentary
Taxes.............................................................55

Section 10.6.     Representations...................................................................55

Section 10.7.     Notices................................................................................55

Section 10.8.     Costs and Expenses;
Indemnity............................................55

Section 10.9.     Counterparts.......................................................................56

Section 10.10.    Successors and Assigns; Governing Law;
                             Entire
Agreement............................................................56

Section 10.11.    No Joint
Venture...............................................................57

Section 10.12.    Severability.......................................................................57

Section 10.13.    Table of Contents and
Headings........................................57

Section 10.14.    Sharing of
Payments..........................................................57

Section 10.15.    Jurisdiction; Venue; Waiver of Jury
Trial............................57

Section 10.16.    Participants and Note
Assignees........................................58

Section 10.17.    Assignment of Commitments by
Banks...............................58

Signature
Page.....................................................................................................................................60

Exhibit A -  Revolving Credit Note

Exhibit B -  Application and Agreement for Letter of Credit

Exhibit C -  The A Mortgages

Exhibit D -  The B Mortgages

Exhibit E -  Opinion of Counsel to the Borrower and the Domestic Guarantors

Exhibit F -  Opinion of Lex Caribbean

Exhibit G -  Schedule of Subsidiaries

Exhibit H -  Compliance Certificate

Exhibit I -    Form of Legal Opinion of Borrowers' Counsel

Exhibit J -   Farmland MissChem Project Contingent Obligations

Exhibit K -  First Amendment to Security Agreement

Exhibit L -  First Amendment to Pledge Agreement

Exhibit M - First Amendment to Security Agreement Re: Aircraft

Exhibit N -  Borrowing Base Report

Exhibit O -  Non-Principal Properties

Exhibit P -  Certificate Regarding Computation of Consolidated Net Tangible
Assets

SCHEDULE 5.3. - LITIGATION

SCHEDULE 7.23. - EXISTING RESTRICTIONS

 

--------------------------------------------------------------------------------

MISSISSIPPI CHEMICAL CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT



Harris Trust and Savings Bank
Chicago, Illinois

The from time to time lenders parties hereto

Ladies and Gentlemen:

     The undersigned MISSISSIPPI CHEMICAL CORPORATION, a Mississippi corporation
(the "Borrower"), refers to that certain Credit Agreement dated as of
November 25, 1997, as amended and currently in effect (the "Original Credit
Agreement") among the Borrower, the from time to time banks party thereto
(individually a "Bank" and collectively the "Banks."), and Harris Trust and
Savings Bank, individually ("Harris") and as administrative agent (the
"Administrative Agent") for the Banks.

     The Borrower has requested that the Revolving Credit Commitments be
reduced, the Termination Date of the Original Credit Agreement be extended, and
that certain other amendments be made to the Original Credit Agreement and, for
the sake of clarity and convenience, that the Original Credit Agreement be
restated in its entirety as so amended. This Amended and Restated Credit
Agreement amends and restates in its entirety the Original Credit Agreement, and
from the Effective Date all references made to the Original Credit Agreement in
any Loan Document or in any other instrument or document shall, without more, be
deemed to refer to this Amended and Restated Credit Agreement. This Amended and
Restated Credit Agreement shall become effective and shall supersede all
provisions of the Original Credit Agreement upon the date of the execution of
this Amended and Restated Credit Agreement by each of the parties hereto and the
fulfillment of the conditions precedent contained in Section 6.1 hereof (the
"Effective Date"). All A Loans, B Loans and all L/Cs outstanding under the
Original Credit Agreement shall be carried forward and continued as A Loans, B
Loans and L/Cs, respectively, under this Agreement; it being understood and
agreed that the amendment and restatement of the Original Credit Agreement in
the form of this Agreement constitutes an amendment and restatement of the terms
applicable to such A Loans, B Loans and L/Cs respectively, but does not
constitute a repayment and re-borrowing or novation thereof. The parties hereto
confirm that the aggregate principal balance of the B Loans so carried forward
on the Effective Date is $105,000,000, and all Loans outstanding under the
Original Credit Agreement in excess of $105,000,000 immediately prior to the
Effective Date constitute A Loans and are carried forward as such under this
Agreement. All capitalized terms not defined in the text of this Agreement are
defined in Section 4.1 hereof.

     Accordingly, upon the Effective Date the Original Credit Agreement shall be
amended and restated in its entirety to read as follows:

SECTION 1.     THE REVOLVING CREDIT AND SWING LING.

     Section 1.1.     The Revolving Credit. (a) Subject to all of the terms and
conditions hereof, the Banks agree, severally and not jointly, to extend a
Revolving Credit to the Borrower which may be utilized by the Borrower in the
form of loans (individually a "Revolving Credit Loan" and collectively the
"Revolving Credit Loans") and L/Cs (as hereinafter defined). The aggregate
principal amount of all Loans (as hereinafter defined) plus the maximum amount
available for drawing under all L/Cs and the aggregate principal amount of all
unpaid Reimbursement Obligations (as hereinafter defined) at any time
outstanding (collectively the "Revolving Credit Obligations") may not exceed the
lesser of the Borrowing Base, as most recently computed, and the sum of the
Revolving Credit Commitments (as hereinafter defined) at any time. The Revolving
Credit shall be available to the Borrower, and may be availed of by the Borrower
from time to time, be repaid (subject to the restrictions on prepayment set
forth herein) and used again, during the period from the date hereof to and
including November 10, 2003 (the "Termination Date"), at which time the entire
outstanding principal amount of all Revolving Credit Obligations, together with
all accrued and unpaid interest thereon, shall be due and payable.

     (b)     The respective maximum aggregate principal amounts of the Revolving
Credit at any one time outstanding and the percentage (the "Commitment
Percentage") of the Revolving Credit available at any time which each Bank by
its acceptance hereof severally agrees to make available to the Borrower are as
follows (collectively, the "Revolving Credit Commitments" and individually, a
"Revolving Credit Commitment"):

Harris Trust and Savings Bank

     $28,875,000.00



17.5%



Credit Agricole Indosuez

     $18,562,500



11.25%



BNP Paribas

     $16,500,000



10.00%



Mizuho Corporate Bank, Ltd.

     $24,750,000



15.00%



Banc of America Strategic Solutions, Inc.

     $14,437,500



8.75%



The Bank of Nova Scotia, Atlanta Agency

     $12,375,000



7.50%



SunTrust Bank

     $12,375,000



7.50%



Wachovia Bank, National Association

     $12,375,000



7.50%



ABN AMRO Bank N.V.

     $8,250,000



5.00%



Amsouth Bank

     $8,250,000



5.00%



Trustmark National Bank

     $8,250,000



5.00%



Total

     $165,000,000.00                  100%



     (c)     Each Borrowing under the Revolving Credit shall be made by each
Bank in an amount equal to its Commitment Percentage of the amount of such
Borrowing. Each Borrowing under the Revolving Credit shall be in an amount not
less than $5,000,000 or such greater amount which is an integral multiple of
$1,000,000.

     (d)     Notwithstanding any provision of this Agreement to the contrary, as
provided in the second paragraph of this Agreement, all Loans outstanding
hereunder are classified as either tranche "A" loans (individually an "A Loan"
and collectively the "A Loans") or tranche "B" loans (individually a "B Loan"
and collectively the "B Loans"), and the Loans held by each of the Banks on the
Effective Date are also classified as A Loans or B Loans ratably in accordance
with the respective outstanding principal amounts of the total A Loans and B
Loans on the Effective Date. The B Loans shall consist of Revolving Credit Loans
in an aggregate outstanding principal amount on the Effective Date of
$105,000,000 as the same may be repaid and reborrowed pursuant to the terms of
this Agreement. The A Loans shall consist of all Revolving Credit Loans that are
not B Loans and all Swingline Loans, each as the same may be repaid and
reborrowed pursuant to the terms of this Agreement. If the aggregate balance of
all B Loans outstanding on any Determination Date for any reason is ever less
than an amount equal to 15% of the Borrower's Consolidated Net Tangible Assets
as then computed less the B Loan Availability Reserve, the Borrower shall
deliver to the Administrative Agent a calculation of the Borrower's Consolidated
Net Tangible Assets in the form of Exhibit P hereto, and A Loans shall
automatically be reclassified as B Loans so that the aggregate amount of Loans
which constitute B Loans shall automatically be increased to equal 15% of the
Borrower's then Consolidated Net Tangible Assets less the B Loan Availability
Reserve. All Loans, whether A Loans or B Loans, shall be evidenced by the Notes.
The Administrative Agent shall record on its books and records the original
principal amount of the A Loans and B Loans held by each of the Banks, all
principal repayments made thereon and all reborrowings thereof, and the record
thereof on the Administrative Agent's records shall be conclusive and binding on
the Borrower and the Banks absent manifest error.

     Section 1.2.     Swingline Loans under the Revolving Credit. (a) Swingline
Commitment. Subject to the terms and conditions hereof and in reliance on the
obligations of the Banks to Harris under this Section 1.2, Harris agrees to
advance one or more swingline loans (each a "Swingline Loan") to the Borrower
from time to time before the Termination Date on a revolving basis up to
$15,000,000 in aggregate principal amount at any time outstanding; provided that
Harris shall have no obligation to advance any Swingline Loan if the Total
Outstandings would thereby exceed the lesser of the Borrowing Base, as most
recently computed, and the sum of the Revolving Credit Commitments then in
effect. All Swingline Loans will bear interest as provided in Section 1.3
hereof. Swingline Loans may be repaid and their principal amount reborrowed
before the Termination Date, subject to the terms and conditions hereof. Each
Swingline Loan shall have a maturity of up to the seventh day after such
Swingline Loan was made. No more than 5 Swingline Loans may be outstanding at
any time.

     (b)     Refunding Loans. In its sole and absolute discretion, Harris may at
any time, on behalf of the Borrower (which hereby irrevocably authorizes Harris
to act on its behalf for such purpose), request each Bank to make a Revolving
Credit Loan in an amount equal to such Bank's Commitment Percentage of the
amount of the Swingline Loans outstanding on the date such notice is given.
Unless any of the conditions of Section 6.2 are not fulfilled on such date, each
Bank shall make the proceeds of its requested Revolving Credit Loan available to
Harris, in immediately available funds, at the principal office of Harris in
Chicago, Illinois, before 12:00 Noon (Chicago time) on the Business Day
following the day such notice is given. The proceeds of such Revolving Credit
Loans shall be immediately applied to repay the outstanding Swingline Loans. The
Borrower authorizes Harris to charge the Borrower's accounts with Harris (up to
the amount available in such accounts) to pay the amount of any such outstanding
Swingline Loans to the extent amounts received from the Banks are not sufficient
to repay in full such Swingline Loans.

     (c)     Participations. If any Bank refuses or otherwise fails to make a
Revolving Credit Loan when requested by Harris pursuant to Section 1.2(b) above
(because the conditions in Section 6.2 are not satisfied or otherwise), such
Bank will, by the time and in the manner such Revolving Credit Loan was to have
been funded to Harris, purchase from Harris an undivided participating interest
in the outstanding Swingline Loans in an amount equal to its Commitment
Percentage of the aggregate principal amount of Swingline Loans that were to
have been repaid with such Revolving Credit Loans. Each Bank that so purchases a
participation in a Swingline Loan shall thereafter be entitled to receive its
Commitment Percentage of each payment of principal received on the Swingline
Loan and of interest received thereon accruing from the date such Bank funded to
Harris its participation in such Loan. The obligation of the Banks to Harris
shall be absolute and unconditional and shall not be affected or impaired by any
Event of Default or Potential Default which may then be continuing hereunder.

     Section 1.3.     Interest Rates. (a) The first $105,000,000 (reduced by the
amount of all permanent prepayments of Loans made pursuant to Section 3.4(c)
through (h) hereof and the corresponding permanent reductions of the Revolving
Credit Commitments pursuant to Section 3.5 hereof) principal amount of the Loans
and Reimbursement Obligations outstanding from time to time shall bear interest
(computed on the basis of a year of 365/366 days and actual days elapsed) on the
unpaid principal amount thereof until maturity (whether by acceleration, upon
prepayment or otherwise) at a rate per annum equal to the sum of the Base Rate
from time to time in effect plus five percent (5%) until the amount of all such
prepayments and reductions equals or exceeds $52,500,000, and three percent (3%)
thereafter. All Loans and Reimbursement Obligations in excess of the amount
described above shall bear interest (computed on the basis of a year of 365/366
days and actual days elapsed) on the unpaid principal amount thereof until
maturity (whether by acceleration, upon prepayment or otherwise) at a rate per
annum equal to the sum of the Base Rate from time to time in effect plus one
percent (1%). All interest payable pursuant to this Section 1.3(a) shall be
payable monthly in arrears on the last day of each calendar month, commencing on
November 30, 2002, and at maturity (whether by acceleration, upon prepayment or
otherwise).

     (b)     If any Event of Default shall have occurred, all Loans and
Reimbursement Obligations shall bear interest from the date such Event of
Default occurred, payable on demand, at a rate per annum equal to the sum of 2%
plus the rate per annum (computed on the basis of a year of 365/366 days and
actual days elapsed) otherwise applicable to such Loans and Reimbursement
Obligations under Section 1.3(a) hereof.

     Section 1.4.     Letters of Credit. (a) Subject to all the terms and
conditions hereof, satisfaction of all conditions precedent to borrowing under
this Agreement and so long as no Potential Default or Event of Default is in
existence, at the Borrower's request Harris may in its discretion issue letters
of credit (an "L/C" and collectively the "L/Cs") for the account of the Borrower
subject to availability under the Revolving Credit, and the Banks hereby agree
to participate therein as more fully described in Section 1.7 hereof. Each L/C
shall be issued pursuant to an application for letter of credit (the "L/C
Agreement") in the form of Exhibit B hereto. The L/Cs shall consist of standby
and commercial letters of credit in an aggregate face amount not to exceed
$20,000,000. Each L/C shall have an expiry date not more than one year from the
date of issuance thereof (but in no event later than the Termination Date). The
amount available to be drawn under each L/C issued pursuant hereto shall be
deducted from the credit otherwise available under the Revolving Credit. In
consideration of the issuance of L/Cs the Borrower agrees to pay Harris for the
benefit of the Banks a fee (the "L/C Participation Fee") in the amount per annum
equal to one percent (1%) (computed on the basis of a 360-day year and actual
days elapsed) of the face amount for each L/C issued for the account of the
Borrower hereunder. In addition, the Borrower shall pay Harris (x) a fee (the
"L/C Issuance Fee") in the amount per annum equal to (i) for standby L/Cs,
one-quarter of one percent (0.25%) of the stated amount of each standby L/C
issued hereunder and (ii) for commercial L/Cs, the customary issuance fee for
commercial L/Cs as may be established by Harris from time to time, and (y) such
drawing, negotiation, amendment and other administrative fees in connection with
each L/C as may be established by Harris from time to time (the "L/C
Administrative Fee"). All L/C Issuance Fees and L/C Participation Fees shall be
payable quarterly in arrears on the last day of each March, June, September and
December commencing December 31, 2002 and on the Termination Date, and all L/C
Administrative Fees shall be payable on the date of issuance of each L/C
hereunder and on the date required by Harris.

     (b)     Notwithstanding anything contained in any L/C Agreement to the
contrary: (i) the Borrower shall pay fees in connection with each L/C as set
forth in Section 1.4(a) hereof, (ii) except as otherwise provided in
Section 3.4(b) hereof and Section 3.6(b) hereof, before the occurrence of a
Potential Default or an Event of Default, Harris will not call for the funding
by the Borrower of any amount under an L/C issued for the Borrower's account, or
for any other form of collateral security for the Borrower's obligations in
connection with such L/C, before being presented with a drawing thereunder, and
(iii) if Harris is not timely reimbursed for the amount of any drawing under an
L/C on the date such drawing is paid, the Borrower's obligation to reimburse
Harris for the amount of such drawing shall bear interest as specified in
Section 1.3(b) hereof. If Harris issues any L/C with an expiration date that is
automatically extended unless Harris gives written notice that the expiration
date will not so extend beyond its then scheduled expiration date, Harris will
give such written notice of non-renewal before the time necessary to prevent
such automatic extension if before such required notice date (i) the expiration
date of such L/C if so extended would be more than one year from the then
scheduled expiration date of such L/C or after the Termination Date, (ii) the
Revolving Credit Commitments have been terminated, or (iii) an Event of Default
exists and the Required Banks have given Harris instructions not to so permit
the extension of the expiration date of such L/C.

     (c)     The Administrative Agent shall give prompt telephone, telex, or
telecopy notice to each Bank of each issuance of, or amendment to, an L/C
specifying the effective date of the L/C or amendment, the amount, the
beneficiary, and the expiration date of the L/C, in each case as established
originally or through the relevant amendment, as applicable, the account party
or parties for the L/C, each Bank's pro rata participation in such L/C and
whether the Administrative Agent has classified the L/C as a commercial,
performance, or financial letter of credit for regulatory reporting purposes.

     Section 1.5.     Reimbursement Obligation. The Borrower is obligated, and
hereby unconditionally agrees, to pay in immediately available funds to Harris
for the account of Harris and the Banks who are participating in L/Cs pursuant
to Section 1.7 hereof the face amount of each draft drawn and presented under an
L/C issued by Harris hereunder for the Borrower's account (the obligation of the
Borrower under this Section 1.5 with respect to any amounts drawn under any L/C
is a "Reimbursement Obligation"). If at any time the Borrower fails to pay any
Reimbursement Obligation when due, the Borrower shall be deemed to have
automatically requested a Revolving Credit Loan from the Banks hereunder, as of
the maturity date of such Reimbursement Obligation, the proceeds of which Loan
shall be used to repay such Reimbursement Obligation. Such Loan shall only be
made if all of the conditions precedent set forth in Section 6.2 of this
Agreement have been satisfied. If such Loan is not made by the Banks for any
reason, the unpaid amount of such Reimbursement Obligation shall be due and
payable to Harris for the pro rata benefit of the Banks upon demand and shall
bear interest at the rate of interest specified in Section 1.3(a), unless an
Event of Default has occurred then the rate of interest specified in
Section 1.3(b) hereof.

     Section 1.6.     Manner of Borrowing Revolving Credit Loans and Swingline
Loans. (a) The Borrower shall give telephonic, telex or telecopy notice to the
Administrative Agent (which notice, if telephonic, shall be promptly confirmed
in writing) no later than (i) 12:00 Noon (Chicago time) on the date the Banks
are requested to make each Revolving Credit Loan, and (ii) 12:00 Noon (Chicago
time) on the date the Borrower requests the Administrative Agent to make a
Swingline Loan hereunder. Each such notice shall be irrevocable and shall
specify the date of the Borrowing requested (which shall be a Business Day), the
amount of such Borrowing, and whether the Borrowing is to be of A Loans or
B Loans; provided, that in no event shall the principal amount of any requested
Revolving Credit Loan plus the aggregate principal or face amount, as
appropriate, of all Loans, L/Cs, and unpaid Reimbursement Obligations
outstanding hereunder exceed the lesser of the Borrowing Base, as most recently
computed, and the Revolving Credit Commitments as such amounts may be reduced
pursuant to Section 3.5 of this Agreement; provided further, that in connection
with each requested Borrowing of B Loans the Borrower shall deliver to the
Administrative Agent a calculation of the Borrower's Consolidated Net Tangible
Assets in the form of Exhibit P hereto showing that after giving effect to such
requested Borrowing of B Loans the aggregate principal amount of all outstanding
B Loans shall not exceed the difference between (x) 15% of the Borrower's
Consolidated Net Tangible Assets as of the date of such request and (y) the B
Loan Availability Reserve. The Borrower agrees that the Administrative Agent may
rely on any such telephonic, telex or telecopy notice given by any person who
the Administrative Agent reasonably believes is authorized to give such notice
without the necessity of independent investigation and in the event any notice
by such means conflicts with the written confirmation, such notice shall govern
if the Administrative Agent or any Bank has acted in reliance thereon. The
Administrative Agent shall, on the day any such notice is received by it, give
prompt telephonic, telex or telecopy (if telephonic, to be confirmed in writing
within one Business Day) notice of the receipt of notice from the Borrower
hereunder to each of the Banks.

     (b)     Subject to the provisions of Section 6 hereof, the proceeds of each
Borrowing of Revolving Credit Loans and of each Swingline Loan shall be made
available to the Borrower at the principal office of the Administrative Agent in
Chicago, Illinois, by depositing immediately available funds into an account
maintained by the Borrower with the Administrative Agent, on the date such
Borrowing is requested to be made, except to the extent such Borrowing
represents (i) a refinancing of a Reimbursement Obligation, in which case the
proceeds of such Borrowing shall be applied to the payment of the relevant
unpaid Reimbursement Obligation, or (ii) a refunding loan, in which case the
proceeds of such Borrowing shall be applied to the payment of the relevant
Swingline Loans pursuant to Section 1.2(b) hereof. Not later than 3:00 p.m.
Chicago time, on the date specified for any Borrowing of Revolving Credit Loans
to be made hereunder, each Bank shall make its Loan comprising part of such
Borrowing available to the Borrower in immediately available funds at the
principal office of the Administrative Agent, except as otherwise provided above
with respect to paying any outstanding Reimbursement Obligation or Swingline
Loan.

     (c)     Unless the Administrative Agent shall have been notified by a Bank
prior to the date of a Revolving Credit Loan to be made by such Bank (which
notice shall be effective upon receipt) that such Bank does not intend to make
the proceeds of such Revolving Credit Loan available to the Administrative
Agent, the Administrative Agent may assume that such Bank has made such proceeds
available to the Administrative Agent on such date and the Administrative Agent
may in reliance upon such assumption (but shall not be required to) make
available to the Borrower a corresponding amount. If such corresponding amount
is not in fact made available to the Administrative Agent by such Bank, the
Administrative Agent shall be entitled to receive such amount on demand from
such Bank (or, if such Bank fails to pay such amount forthwith upon such demand,
to recover such amount, together with interest thereon at the rate otherwise
applicable thereto under Section 1.3 hereof, from the Borrower) together with
interest thereon in respect of each day during the period commencing on the date
such amount was made available to the Borrower and ending on the date the
Administrative Agent recovers such amount, at a rate per annum equal to the
effective rate charged to the Administrative Agent for overnight Federal funds
transactions with member banks of the Federal Reserve System for each day, as
determined by the Administrative Agent (or, in the case of a day which is not a
Business Day, then for the preceding Business Day) (the "Fed Funds Rate").
Nothing in this Section 1.6(c) shall be deemed to permit any Bank to breach its
obligations to make Revolving Credit Loans under the Revolving Credit, or to
limit the Borrower's claims against any Bank for such breach.

     Section 1.7.     Participation in L/Cs

. (a) Each of the Banks will acquire, without recourse, representation or
warranty, a risk participation in each L/C upon the issuance thereof ratably in
accordance with its Commitment Percentage. In the event any Reimbursement
Obligation is not immediately paid by the Borrower pursuant to Section 1.5
hereof, each Bank will pay to Harris funds in an amount equal to such Bank's
Commitment Percentage of the unpaid amount of such Reimbursement Obligation. If
the Banks fund Harris with respect to any Reimbursement Obligation that is not
paid when due by the Borrower as described above, all of the Banks may elect to
treat such funding as additional Revolving Credit Loans to the Borrower
hereunder rather than a purchase of participations by the Banks in the related
L/Cs held by Harris. The obligation of the Banks to Harris under this
Section 1.7 shall be absolute and unconditional and shall not be affected or
impaired by any Event of Default or Potential Default which may then be
continuing hereunder. Harris shall notify each Bank by telephone of its
Commitment Percentage of such unpaid Reimbursement Obligation. If such notice
has been given to each Bank by 12:00 Noon, Chicago time, each Bank agrees to put
Harris in immediately available and freely transferable funds on the same
Business Day. Funds shall be so made available at the account designated by
Harris in such notice to the Banks. Upon the election by the Banks to treat such
funding as additional Revolving Credit Loans hereunder and payment by each Bank,
such Loans shall bear interest in accordance with Section 1.3(a) hereof. Harris
shall share with each Bank its Commitment Percentage of each payment of a
Reimbursement Obligation (whether of principal or interest) and any L/C
Participation Fee payable by the Borrower. Any such amount shall be promptly
remitted to the Banks when and as received by Harris from the Borrower. The L/C
Issuance Fee and L/C Administration Fee shall be solely for Harris' account and
shall not be shared by the other Banks.



     (b)     The Banks shall, ratably in accordance with their respective
Commitment Percentages, indemnify Harris (to the extent not reimbursed by the
Borrower) against any cost, expense (including reasonable counsel fees and
disbursements), claim, demand, action, loss or liability (except such as result
from Harris' gross negligence or willful misconduct) that Harris may suffer or
incur in connection with any L/C. The obligations of the Banks under this
Section 1.7(b) and all other parts of this Section 1.7 shall survive termination
of this Agreement and of all L/C Agreements, and all drafts or other documents
presented in connection with drawings thereunder.

     Section 1.8.     Capital Adequacy. If, after the date hereof, any Bank or
the Administrative Agent shall have determined in good faith that the adoption
of any applicable law, rule or regulation regarding capital adequacy, or any
change therein (including, without limitation, any revision in the Final
Risk-Based Capital Guidelines of the Board of Governors of the Federal Reserve
System (12 CFR Part 208, Appendix A; 12 CFR Part 225, Appendix A) or of the
Office of the Comptroller of the Currency (12 CFR Part 3, Appendix A), or in any
other applicable capital rules heretofore adopted and issued by any governmental
authority), or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Bank (or its
Lending Office) with any request or directive regarding capital adequacy
(whether or not having the force of law) of any such authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on such Bank's capital, or on the capital of any corporation controlling such
Bank, in each case as a consequence of its obligations hereunder, to a level
below that which such Bank would have achieved but for such adoption, change or
compliance (taking into consideration such Bank's policies with respect to
capital adequacy) by an amount deemed by such Bank to be material, then from
time to time if such Bank is generally imposing payments for such reduction on
its similarly situated customers, within thirty (30) days after demand by such
Bank (with a copy to the Administrative Agent), the Borrower shall pay to such
Bank such additional amount or amounts as will compensate such Bank for such
reduction.

SECTION 2.     THE COLLATERAL AND GUARANTIES.

     Section 2.1.     Collateral

. The B Loans will be secured by valid and perfected Liens upon all of the
Principal Properties (except the Trinidad Interest) of the Borrower and the
Domestic Subsidiaries, whether now owned or hereafter acquired and all proceeds
thereof, including a pledge of the stock or other equity interests of the
Domestic Subsidiaries, and valid and perfected Liens in all Non-Principal
Properties of the Borrower and the Domestic Subsidiaries, including all tangible
and intangible property (including deposit accounts) of the Borrower and the
Domestic Subsidiaries other than the Principal Properties, and the A Obligations
will be secured only by first priority, valid and perfected Liens in all of the
Non-Principal Properties (including deposit accounts) of the Borrower and the
Domestic Subsidiaries, in each case whether now owned or hereafter acquired and
all proceeds thereof, and excluding certain encumbered property; provided, that
the Obligations will not be secured by (a) the Borrower's and its Subsidiaries
equity interests in (i) Houston Ammonia Terminal, L.P., and (ii) FMCL LLC,
(which holds vessel charter rights pertaining to transportation of offtake from
FMCL's facility), (b) the Trinidad Interest or (c) the Excluded Non Principal
Property. The Borrower acknowledges and agrees that the Liens on the Collateral
shall be granted to the Administrative Agent for the benefit of the holders of
the Obligations of each Class to the extent described above and shall be valid
and perfected first priority Liens subject only to Liens permitted by
Section 7.9 hereof pursuant to one or more Security Documents from such Persons,
each in form and substance satisfactory to the Administrative Agent, and
provided further that the Borrower and the Domestic Subsidiaries need not take
any steps to perfect a Lien on deposit accounts maintained in proximity to its
operations for the purpose of paying amounts owing (as opposed to receiving
collections) provided that the total balance on deposit in such deposit accounts
shall not exceed $500,000 except that the Borrower and its Domestic Subsidiaries
may exceed such amount by depositing in such deposit accounts amounts sufficient
to cover payroll obligations paid out of such deposit accounts if such deposits
are made not more that two business days prior to the date payroll and related
checks written against such deposit accounts are released.



     Section 2.2.     Liens on Real Property. In the event that the Borrower or
any Domestic Subsidiary owns or hereafter acquires any real property other than
the Excluded Non Principal Properties and subject to the provisions of
Section 2.1, the Borrower shall, or shall cause such Domestic Subsidiary to,
execute and deliver to the Administrative Agent (or a security trustee therefor)
a mortgage or deed of trust acceptable in form and substance to the Agent for
the purpose of granting to the Administrative Agent a Lien on such real property
to secure the Obligations (provided that any such real property that is a
Principal Property shall only secure the B Obligations), shall pay all taxes,
costs, and expenses incurred by the Administrative Agent in recording such
mortgage or deed of trust, and shall supply to the Administrative Agent at the
Borrower's cost and expense a survey, environmental report, hazard insurance
policy, appraisal report, and a mortgagee's policy of title insurance from a
title insurer acceptable to the Administrative Agent insuring the validity of
such mortgage or deed of trust and its status as a first Lien (subject to Liens
permitted by this Agreement) on the real property encumbered thereby and such
other instrument, documents, certificates, and opinions reasonably required by
the Administrative Agent in connection therewith.

     Section 2.3.     Guaranties. The payment and performance of the Obligations
shall at all times be guaranteed by each direct and indirect Domestic Subsidiary
of the Borrower pursuant to the Restated Guaranty or pursuant to one or more
Guaranties, and by MCHI pursuant to the MCHI Guaranty, in each case as the same
may be amended, modified or supplemented from time to time.

     Section 2.4.     Further Assurances. The Borrower agrees that it shall, and
shall cause each Domestic Subsidiary to, from time to time at the request of the
Administrative Agent or the Required Banks, execute and deliver such documents
and do such acts and things as the Administrative Agent or the Required Banks
may reasonably request in order to provide for or perfect or protect such Liens
on the Collateral. In the event the Borrower or any Subsidiary forms or acquires
any other Domestic Subsidiary after the date hereof, the Borrower shall promptly
upon such formation or acquisition cause such newly formed or acquired Domestic
Subsidiary to execute a Guaranty and such Security Documents as the
Administrative Agent may then require consistent with Sections 2.1 and 2.2, and
the Borrower shall also deliver to the Administrative Agent, or cause such
Domestic Subsidiary to deliver to the Administrative Agent, at the Borrower's
cost and expense, such other instruments, documents, certificates, and opinions
reasonably required by the Administrative Agent in connection therewith.

SECTION 3.     THE NOTES, FEES, PREPAYMENTS, TERMINATIONS AND APPLICATION OF
                          PAYMENTS

     Section 3.1.     The Notes. All Loans made by each Bank to the Borrower
hereunder shall for the sake of convenience be evidenced by a single Revolving
Credit Note of the Borrower substantially in the form of Exhibit A hereto
(individually, a "Revolving Note" or "Note" and together, the "Revolving Notes"
or "Notes") payable to the order of such Bank, but the aggregate principal
amount of indebtedness evidenced by such Revolving Note at any time shall be,
and the same is to be determined by, the aggregate principal amount of all Loans
made by such Bank to the Borrower pursuant hereto on or prior to the date of
determination less the aggregate amount of principal repayments on such Loans
received by or on behalf of such Bank on or prior to such date of determination.
Each Revolving Note shall be dated as of the execution date of this Agreement,
shall be delivered concurrently herewith, and shall be expressed to mature on
the Termination Date and to bear interest as provided in Sections 1.2 and 1.3
hereof. Each Bank shall record on its books or records or on a schedule to its
Revolving Note the amount of each Loan made by it hereunder and all payments of
principal and interest and the principal balance from time to time outstanding,
provided that prior to any transfer of such Revolving Note all such amounts
shall be recorded on a schedule to such Revolving Note. The record thereof,
whether shown on such books or records or on a schedule to the Revolving Note,
shall be prima facie evidence as to all such amounts; provided, however, that
the failure of any Bank to record any of the foregoing shall not limit or
otherwise affect the obligation of the Borrower to repay all Loans made
hereunder together with accrued interest thereon. Upon the request of any Bank,
the Borrower will furnish a new Revolving Note to such Bank to replace its
outstanding Revolving Note and at such time the first notation appearing on the
schedule on the reverse side of, or attached to, such Revolving Note shall set
forth the aggregate unpaid principal amount of all Loans then outstanding from
such Bank. Such Bank will cancel the outstanding Revolving Credit Note upon
receipt of the new Revolving Note.

     Section 3.2.     Facility Fee. For the period from the date hereof to and
including the Termination Date, or such earlier date on which the Revolving
Credit is terminated in whole pursuant to Section 3.5 hereof, the Borrower shall
pay to the Administrative Agent for the account of the Banks a facility fee with
respect to the Revolving Credit at the rate per annum (computed on a basis of a
year of 365/366 days for the actual number of days elapsed) equal to one-half of
one percent of the maximum amount of the Revolving Credit Commitments,
calculated without regard to whether any credit is available or outstanding
under the Revolving Credit (determined in each case after giving effect to any
reductions thereof as specified in Section 3.5 hereof). Such fee shall be
payable quarterly in arrears on the last day of each March, June, September and
December commencing on the last day of December, 2002, and on the Termination
Date, unless the Revolving Credit is terminated in whole on an earlier date, in
which event the fees for the period from the date of the last payment made
pursuant to this Section 3.2 through the effective date of such termination in
whole shall be paid on the date of such earlier termination in whole.

     Section 3.3.     Agent's Fees. The Borrower shall pay to and for the sole
account of the Administrative Agent an agency fee in the amount of $100,000,
payable in advance on the Effective Date. Such fee shall be in addition to any
fees and charges the Administrative Agent may be entitled to receive under the
other Loan Documents.

     Section 3.4.     Optional Prepayments of Base Rate Loans. (a) The Borrower
shall have the privilege of prepaying without premium or penalty and in whole or
in part any Loans at any time upon prior telecopy or telephonic notice from the
Borrower to the Administrative Agent on or before 11:00 a.m. (Chicago time) on
the Business Day of such prepayment. Any amount prepaid under the Revolving
Credit may, subject to the terms and conditions of this Agreement, be borrowed,
repaid and borrowed again.

     (b)     Mandatory Prepayments of Excess Borrowings. If at any time the
Total Outstandings hereunder shall exceed the lesser of the Revolving Credit
Commitments and the Borrowing Base as most recently computed, the Borrower shall
immediately prepay Loans and Reimbursement Obligations outstanding for the
Borrower's account and, if necessary, pledge cash collateral to the
Administrative Agent to secure outstanding L/Cs issued for the Borrower's
account, in an amount equal to such excess.

     (c)     Sales of Principal Properties. If the Borrower or any Subsidiary
shall at any time or from time to time make or agree to make a Disposition of,
or shall otherwise receive any proceeds of a Disposition of, any Principal
Properties (other than proceeds arising from any Disposition of the Trinidad
Interests or any part thereof), then (x) the Borrower shall promptly notify the
Administrative Agent of such proposed Disposition or receipt of proceeds of such
Disposition (including the amount of the estimated Net Cash Proceeds to be
received by the Borrower or such Subsidiary in respect thereof) and (y) promptly
upon receipt by the Borrower or the Subsidiary of the Net Cash Proceeds of such
Disposition, the Borrower shall prepay the B Obligations in an aggregate amount
equal to 100% of the amount of all such Net Cash Proceeds. The Borrower
acknowledges that its performance hereunder shall not limit the rights and
remedies of the Banks for any breach of Section 7.12 hereof or any other terms
of this Agreement.

     (d)     Sales of Trinidad Interest. If the Borrower or any Subsidiary shall
at any time or from time to time make or agree to make a Disposition of, or
shall otherwise receive any proceeds of the Disposition of, all or any part of
the Trinidad Interest, then (x) the Borrower shall promptly notify the
Administrative Agent of such proposed Disposition or receipt of proceeds of such
Disposition (including the amount of the estimated Net Cash Proceeds to be
received by the Borrower or such Subsidiary in respect thereof) and (y) promptly
upon receipt by the Borrower or the Subsidiary of the Net Cash Proceeds of such
Disposition, the Borrower shall prepay the Loans in an aggregate amount equal to
100% of the amount of all such Net Cash Proceeds in excess of the amount
necessary to pay the Ex-Im Bank Indebtedness in full or any other indebtedness
and liabilities of FMCL not assumed by the purchaser. The Borrower acknowledges
that its performance hereunder shall not limit the rights and remedies of the
Banks for any breach of Section 7.12 hereof or any other terms of this
Agreement.

     (e)     Sales of Non-Principal Properties. If the Borrower or any
Subsidiary shall at any time or from time to time make or agree to make a
Disposition or shall otherwise receive any proceeds of the Disposition of any
Non-Principal Properties (other than proceeds arising from any Disposition of
all or any part of the Trinidad Interest, the sale of spare parts inventory, the
sale of Inventory and the collection of Receivables, in each case in the
ordinary course of business, the sale of obsolete machinery and equipment sold
in the ordinary course of business and producing Net Cash Proceeds in an amount
not to exceed $1,000,000 in any fiscal year of the Borrower, and the sale of
precious metals used as catalysts sold and replaced with similar property in the
ordinary course of business), then (x) the Borrower shall promptly notify the
Administrative Agent of such proposed Disposition or receipt of proceeds of such
Disposition (including the amount of the estimated Net Cash Proceeds to be
received by the Borrower or such Subsidiary in respect thereof) and (y) promptly
upon receipt by the Borrower or the Subsidiary of the Net Cash Proceeds of such
Disposition, the Borrower shall prepay the Loans in an aggregate amount equal to
50% of the first $20,000,000 of such Net Cash Proceeds and 100% of the amount of
all such Net Cash Proceeds in excess of $20,000,000. The Borrower acknowledges
that its performance hereunder shall not limit the rights and remedies of the
Banks for any breach of Section 7.12 hereof or any other terms of this
Agreement.

     (f)     Tax Refunds. If after the Effective Date the Borrower or any
Subsidiary shall receive any tax refunds, the Borrower shall promptly notify the
Administrative Agent of the estimated amount to be received by or for the
account of the Borrower or such Subsidiary in respect thereof. Promptly upon
receipt by the Borrower or such Subsidiary of tax refunds, the Borrower shall
prepay the Loans in an aggregate amount equal to 50% of the first $10,000,000 of
such tax refunds and 100% of the amount of all such tax refunds in excess of
$10,000,000.

     (g)     Equity Issuances. If after the Effective Date the Borrower or any
Subsidiary shall issue new equity securities (whether common or preferred stock
or otherwise), other than equity securities issued under any Plan of Borrower,
the Borrower shall promptly notify the Administrative Agent of the estimated Net
Cash Proceeds of such issuance to be received by or for the account of the
Borrower or such Subsidiary in respect thereof. Promptly upon receipt by the
Borrower or such Subsidiary of Net Cash Proceeds of such issuance, the Borrower
shall prepay the Loans in an aggregate amount equal to 50% of the amount of such
Net Cash Proceeds. The Borrower acknowledges that its performance hereunder
shall not limit the rights and remedies of the Lenders for any breach of
Section 7.25 hereof or any other terms of this Agreement.

     (h)     Allocation of Prepayments. All principal prepayments of Loans made
pursuant to subsection (c) of this Section 3.4 shall be applied as required by
Section 3.6(c) or (e) hereof, as applicable. All principal prepayments of Loans
made pursuant to subsections (a), (b), (d), (e), (f) and (g) of this Section 3.4
shall be applied first to the payment of A Loans and Reimbursement Obligations
then outstanding and, if required by subsection (b) above, to be held as cash
collateral by the Administrative Agent to secure outstanding L/Cs issued for the
Borrower's account, until all A Loans and Reimbursement Obligations have been
paid and all cash collateral held by the Administrative Agent shall equal the
aggregate amount available to be drawn under all L/Cs then outstanding, and
second to the payment of the B Loans then outstanding, provided that if an Event
of Default shall have occurred and be continuing all such prepayments shall be
applied as required by Section 3.6(d).

     Section 3.5.     Revolving Credit Termination

. (a) The Borrower shall have the right at any time upon 5 days' prior (or such
shorter period as may be agreed upon by the Borrower and the Administrative
Agent) notice to the Banks to terminate the Revolving Credit in whole or in part
(but if in part in a minimum principal amount of $1,000,000 or such greater
amount which is an integral multiple of $1,000,000); provided, however, that the
Borrower may not terminate any portion of the Revolving Credit which represents
outstanding Revolving Credit Obligations unless the Borrower contemporaneously
prepays the same or, with respect to any outstanding L/Cs, pledges cash
collateral to the Administrative Agent to secure the same.



     (b)     Upon the prepayment of any Loans pursuant to Sections 3.4(c), (d),
(e), (f) or (g) of this Agreement, the Revolving Credit Commitments shall
automatically and permanently reduce by an amount equal to the amount of each
such prepayment, and each Bank's Revolving Credit Commitment shall automatically
and permanently be reduced by its Commitment Percentage of such reduction.

     (c)     On September 30, 2003, the Revolving Credit Commitments shall
automatically and permanently reduce by an amount equal to (a) 50% of Excess
Cash Flow of Borrower and its Subsidiaries for the fiscal year of the Borrower
ended June 30, 2003, less (b) the aggregate amount of all prior reductions in
the Revolving Credit Commitments made by Borrower pursuant to Section 3.5(a).

     Section 3.6.     Place and Application of Payments. (a) General. All
payments by the Borrower hereunder shall be made to the Administrative Agent at
its office at 111 West Monroe Street, Chicago, Illinois 60690 and in immediately
available funds, prior to 12:00 noon on the date of such payment. All such
payments shall be made without setoff or counterclaim and without reduction for,
and free from, any and all present and future levies, imposts, duties, fees,
charges, deductions withholdings, restrictions or conditions of any nature
imposed by any government or any political subdivision or taxing authority
thereof. Any payments received after 12:00 noon Chicago time (or after any later
time the Banks may otherwise direct) shall be deemed received upon the following
Business Day. Except as herein provided, all payments shall be received by the
Administrative Agent for the ratable account of the holders of the Loans and
shall be promptly distributed by the Administrative Agent ratably to the holders
of the Loans. All payments and collections received in respect of the
Obligations of any Class and all proceeds of Collateral of any Class received,
in each instance, by the Administrative Agent or any of the Banks, shall be
remitted to the Administrative Agent and applied by the Administrative Agent to
the Obligations as hereinafter set forth in this Section 3.6. The Borrower
hereby authorizes the Administrative Agent to automatically debit its designated
account with Harris for any principal, interest and fees when due on the Loans
or under any L/C Agreements or this Agreement and to transfer the amount so
debited from such account to the Administrative Agent for application as herein
provided.

     (b)     Application of A Collateral Proceeds Before Default. Prior to the
occurrence of an Event of Default, all proceeds of A Collateral received in the
Concentration Account within the meaning of Section 7.24 hereof shall (subject
to the other terms of this Agreement) be applied by the Administrative Agent
against the outstanding A Obligations as follows:

     (i)     first, to any outstanding fees, charges and expenses then due the
Administrative Agent or the Banks;

     (ii)     second, to outstanding interest charges then due in respect of the
Swingline Loans;

     

(iii)     third, to the outstanding principal balance of the Swingline Loans;



     (iv)     fourth, to the payment of any outstanding interest then due on the
A Loans (other than the Swingline Loans) and Reimbursement Obligations,
commitment fees or other fees or amounts relating to the A Loans (other than the
Swingline Loans), Reimbursement Obligations and L/Cs due under the Notes, the A
Security Documents, the L/C Agreements or this Agreement other than for
principal, ratably as among the Banks in accord with the amount of such interest
and other fees or amounts owing each;

     (v)     fifth, to the payment of the principal of the A Loans (other than
the Swingline Loans) and the Reimbursement Obligations ratably as among the
A Loans (other than the Swingline Loans) and Reimbursement Obligations;

     (vi)     sixth, to be applied to any remaining unpaid or unsatisfied
A Obligations;

     (vii)     seventh, to be held by the Administrative Agent as cash
collateral for the L/Cs then outstanding;

     (viii)     eighth, to the payment of any outstanding interest then due on
the B Loans ratably as among the Banks in accord with the amount of such
interest owing each;

     (ix)     ninth, to the payment of the principal of the B Loans;

     (x)     tenth, to be applied to any remaining unpaid or unsatisfied
B Obligations; and

     (xi)     finally, to the Borrower or whoever may be lawfully entitled
thereto.

     (c)     Application of B Collateral Proceeds Before Default. Prior to the
occurrence of an Event of Default, all proceeds of B Collateral shall (subject
to the other terms of this Agreement) be applied by the Administrative Agent
against the outstanding B Obligations as follows:

     (i)     first to the payment of any outstanding interest then due on the
B Loans ratably as among the Banks in accord with the amount of such interest
owing each;

     (ii)     second, to the payment of the principal of the B Loans;

     (iii)     third, to be applied to any remaining unpaid or unsatisfied
B Obligations; and

     (iv)     finally, to the Borrower or whoever may be legally entitled
thereto.

     (d)     Application of A Collateral Proceeds After Default. Anything
contained herein or in any of the Security Documents to the contrary
notwithstanding, all proceeds of the A Collateral and all payments and
collections received in respect of the A Loans and the Reimbursement Obligations
and received, in each instance, by the Administrative Agent or any of the Banks
after the occurrence and during the continuance of an Event of Default shall be
remitted to the Administrative Agent and distributed as follows:

     (i)     first, to the payment of any outstanding costs and expenses
incurred by the Administrative Agent or any security trustee in monitoring,
verifying, protecting, preserving or enforcing the Liens on the A Collateral or
in protecting, preserving or enforcing rights under this Agreement, the A
Security Documents or the Notes to the extent the Notes evidence A Loans and in
any event including all costs and expenses of a character which the Borrower has
agreed to pay under Section 10.8 hereof except to the extent such costs and
expenses relate to the B Loans, the B Security Documents or the B Collateral
(such funds to be retained by the Administrative Agent for its own account
unless it has previously been reimbursed for such costs and expenses by the
Banks, in which event such amounts shall be remitted to the Banks to reimburse
them for payments theretofore made to the Administrative Agent) and to fund such
reserves for future such costs and expenses of the Administrative Agent in such
amounts as the Administrative Agent may reasonably determine;

     (ii)     second, to the payment of any outstanding interest on the A Loans
and Reimbursement Obligations, commitment fees or other fees or amounts relating
to the A Loans, Reimbursement Obligations and L/Cs due under the Notes, the A
Security Documents, the L/C Agreements or this Agreement other than for
principal, ratably as among the Banks in accord with the amount of such interest
and other fees or amounts owing each;

     (iii)     third, to the payment of the principal of the A Loans and the
Reimbursement Obligations ratably as among the A Loans and Reimbursement
Obligations;

     (iv)     fourth, to be held by the Administrative Agent as cash collateral
pursuant to Section 8.4 hereof;

     (v)     fifth, to the Banks ratably in accord with the amounts of any
other, Obligations of the Borrower owing to each of them and secured by the
A Security Documents unless and until all such Obligations have been fully paid
and satisfied;

     (vi)     sixth, to the payment of any outstanding costs and expenses
incurred by the Administrative Agent or any security trustee in monitoring,
verifying, protecting, preserving or enforcing the liens on the B Collateral or
in protecting, preserving or enforcing rights under this Agreement relating to
the B Loans, the B Security Documents or the Notes to the extent the Notes
evidence the B Loans and in any event including all costs and expenses of a
character which the Borrower has agreed to pay under Section 10.8 hereof but
only to the extent such costs and expenses relate to the B Loans, the B Security
Documents or the B Collateral (such funds to be retained by the Administrative
Agent for its own account unless it has previously been reimbursed for such
costs and expenses by the Banks, in which event such amounts shall be remitted
to the Banks to reimburse them for payments theretofore made to the
Administrative Agent) and to fund such reserves for future such costs and
expenses of the Administrative Agent in such amounts as the Administrative Agent
may reasonably determine;

     (vii)     seventh, to the payment of any outstanding interest on the
B Loans or other fees or amounts relating to the B Loans due under the Notes,
the B Security Documents, or this Agreement other than for principal, ratably as
among the Banks in accord with the amount of such interest and other fees or
amounts owing each;

     (viii)     eighth, to the payment of the principal of the B Loans ratably
as among the B Loans;

     (ix)     ninth, to the Banks ratably in accord with the amounts of any
other Obligations of the Borrower owing to each of them and secured by the
B Security Documents unless and until all such Obligations have been fully paid
and satisfied; and

     (x)     finally, to the Borrower or whoever may be lawfully entitled
thereto.

     (e)     Application of B Collateral Proceeds After Default. Anything
contained herein or in any of the Security Documents to the contrary
notwithstanding, all proceeds of the B Collateral and all payments and
collections received in respect of B Loans and received, in each instance, by
the Administrative Agent or any of the Banks after the occurrence and during the
continuance of an Event of Default shall be remitted to the Administrative Agent
and distributed as follows:

     (i)     first, to the payment of any outstanding costs and expenses
incurred by the Administrative Agent or any security trustee in monitoring,
verifying, protecting, preserving or enforcing the Liens on the B Collateral or
in protecting, preserving or enforcing rights under this Agreement relating to
the B Loans, the B Security Documents or the Notes to the extent the Notes
evidence the B Loans and in any event including all costs and expenses of a
character which the Borrower has agreed to pay under Section 10.8 hereof but
only to the extent such costs and expenses relate to the B Loans, the B Security
Documents or the B Collateral (such funds to be retained by the Administrative
Agent for its own account unless it has previously been reimbursed for such
costs and expenses by the Banks, in which event such amounts shall be remitted
to the Banks to reimburse them for payments theretofore made to the
Administrative Agent) and to fund such reserves for future such costs and
expenses of the Administrative Agent in such amounts as the Administrative Agent
may reasonably determine;

     (ii)     second, to the payment of any outstanding interest on the B Loans
or other fees or amounts relating to the B Loans due under the Notes, the B
Security Documents, or this Agreement other than for principal, ratably as among
the Banks in accord with the amount of such interest and other fees or amounts
owing each;

     (iii)     third, to the payment of the principal of the B Loans ratably as
among the B Loans;

     (iv)     fourth, to the Banks ratably in accord with the amounts of any
other Obligations of the Borrower owing to each of them and secured by the
B Security Documents unless and until all such Obligations have been fully paid
and satisfied; and

     (v)     fifth, to the Borrower or whoever may be lawfully entitled thereto.

     (f)     No Cross-Collateralization with B Collateral. Notwithstanding
anything to the contrary contained herein or in any of the Security Documents,
A Collateral shall secure all B Loans and B Obligations as well as the
A Obligations, but B Collateral shall secure only the B Obligations and shall
not secure any A Loans or A Obligations. In the event that any Collateral that
constitutes Principal Property otherwise becomes subject to the A Security
Documents, any Lien created thereby shall be void ab initio, and the Borrower,
the Administrative Agent and the Banks shall immediately take all such actions
as may be necessary or advisable to have such Collateral (and any proceeds or
products thereof) released and correctly re-encumbered under the appropriate
Security Documents of the other Class.

     (g)     Except as otherwise specifically provided for herein, the Borrower
hereby irrevocably waives the right to direct the application of payments and
collections at any time received by the Administrative Agent or any of the Banks
from or on behalf of the Borrower, and the Borrower hereby irrevocably agrees
that the Administrative Agent shall have the continuing exclusive right to apply
and reapply any and all such payments and collections received at any time by
the Administrative Agent or any of the Banks against the Obligations in the
manner described above.

     Section 3.7.     Closing Fee.

The Borrower shall pay to the Administrative Agent for the ratable account of
the Banks a non-refundable fee in the amount of $2,475,000, payable in two
installments. The first installment in the amount of $1,650,000 shall be due and
payable on the Effective Date and the second installment in the amount of
$825,000 shall be due and payable on the maturity date of the Loans (whether by
lapse of time, acceleration or otherwise), provided that if all Obligations are
fully paid and satisfied, the Revolving Credit Commitments are terminated and no
L/Cs are outstanding prior to the maturity date, the second installment of the
closing fee shall never become due and payable.



SECTION 4.     DEFINITIONS.

     Section 4.1.     Certain Definitions. The terms hereinafter set forth when
used herein shall have the following meanings:

     "A Collateral"

shall mean the collateral security provided to the Administrative Agent for the
benefit of the Banks pursuant to the A Security Documents.



     "Aircraft Security Agreement"

shall mean the Security Agreement Re Aircraft dated as of February 24, 2000 from
the Borrower to the Administrative Agent, as the same may be supplemented,
amended, restated or otherwise modified from time to time and any agreement
entered into in substitution therefor or replacement thereof.



     "A Loans"

is defined in Section 1.1(d) hereof.



     "A Mortgage"

shall mean each mortgage and deed of trust described on Exhibit C hereto, as the
same may be supplemented, amended, restated or otherwise modified from time to
time and any mortgage or deed of trust entered into in substitution therefor or
replacement thereof.



     "A Obligations"

is defined in the definition of the term "Class".



     "A Security Agreement"

means the Security Agreement dated as of February 24, 2000, from the Borrower
and certain of its Domestic Subsidiaries to the Administrative Agent, as the
same may be supplemented, amended, restated or otherwise modified from time to
time and any agreement entered into in substitution therefor or replacement
thereof.



     "A Security Documents"

shall mean the A Security Agreement, the Aircraft Security Agreement,
A Mortgages and any and all other security agreements, mortgages, deeds of
trust, deeds of secured debt, pledge agreements, assignments, financing
statements, and other instruments or documents at any time delivered to the
Administrative Agent or any Bank to provide collateral security for any
indebtedness, obligations and liabilities of the Borrower or any Guarantor under
the Loan Documents, provided that in no event shall any B Security Document
constitute an A Security Document.



     "Administrative Agent"

shall have the meaning specified in the first paragraph of this Agreement.



     "Affiliate"

shall mean, for any Person, any other Person (including all directors and
officers of such Person) that directly or indirectly controls, or is under
common control with, or is controlled by, such Person. As used in this
definition, "control" means the power, directly or indirectly, to direct or
cause the direction of management or policies of a Person (through ownership of
voting securities, by contract or otherwise), provided that, in any event for
purposes of the definition any Person that owns directly or indirectly 10% or
more of the securities having ordinary voting power for the election of
directors of a corporation or 10% or more of the partnership or other ownership
interests of any other Person will be deemed to control such corporation or
other Person. For purposes of avoiding doubt, Phosphate Chemicals Export Assoc.
shall not be considered an Affiliate of Borrower.



     "Agreement"

shall mean this Amended and Restated Credit Agreement as supplemented and
amended from time to time.



     "Approved Account Debtors"

shall mean Alabama Farmers Coop, Inc., CF Industries, Inc., Phosphate Chemicals
Export Assoc., Tennessee Farmers Coop, Jimmy Sanders, Inc., Cargill, Inc.,
Potash Corporation of Saskatchewan, Inc., IMC Agrico, Inc., ConAgra Fertilizer,
Royster Clark, BASF, Air Products, Debruce Fertilizer and Agriliance, LLC.



     "Approved Foreign Account Debtor"

shall mean Potash Corporation of Saskatchewan, Inc.



     "Bank"

and "Banks" shall have the meanings specified in the first paragraph of this
Agreement.



     "Base Rate"

means for any day the rate of interest announced by Harris from time to time as
its prime commercial rate in effect on such day, with any change in the Base
Rate resulting from a change in said prime commercial rate to be effective as of
the date of the relevant change in said prime commercial rate (the "Harris Prime
Rate"), provided that if the rate per annum determined by adding 1/2 of 1% to
the rate at which Harris would offer to sell federal funds in the interbank
market on or about 10:00 A.M. (Chicago time) on any day (the "Adjusted Fed Funds
Rate") shall be higher than the Harris Prime Rate on such day, then the Base
Rate for such day and for the succeeding day which is not a Business Day shall
be such Adjusted Fed Funds Rate. The determination of the Adjusted Fed Funds
Rate by the Administrative Agent shall be final and conclusive provided it has
acted in good faith in connection therewith.



     "B Collateral"

shall mean the collateral security provided to the Administrative Agent for the
benefit of the Banks pursuant to the B Security Documents.



     "B Loan"

is defined in Section 1.1(d) hereof.



     "B Loan Availability Reserve"

means (a) as of the Effective Date, $1,991,850, and (b) on each Determination
Date thereafter such other amount (not greater than $5,000,000) to which the
Borrower and the Administrative Agent shall then mutually agree; provided,
however, that in the absence of any such agreement, the B Loan Availability
Reserve shall remain unchanged from its immediately prior level.



     "B Obligations"

is defined in the definition of the term "Class".



     "B Security Documents"

shall mean the Pledge Agreement, the B Mortgages and any and all other security
agreements, mortgages, deeds of trust, deeds of secured debt, pledge agreements,
assignments, financing statements, and other instruments or documents at any
time delivered to the Administrative Agent or any Bank to encumber any Principal
Properties as collateral security for any indebtedness, obligations and
liabilities of the Borrower or any Guarantor under the Loan Documents with
respect to the principal of and interest on the B Loans.



     "Blocked Account"

is defined in Section 7.24 hereof.



     "B Mortgage"

shall mean the mortgages and deeds of trust described on Exhibit D hereto, as
the same may be supplemented, amended, restated or otherwise modified from time
to time and any mortgage or deed of trust entered into in substitution therefor
or replacement thereof.



     "Borrower"

shall have the meaning specified in the first paragraph of this Agreement.



     "Borrowing"

means the total of Revolving Credit Loans made by the Banks to the Borrower on a
single date. Borrowings of Revolving Credit Loans are made ratably from the
Banks according to their Revolving Credit Commitments.



     "Borrowing Base"

shall mean, as of any time it is to be determined, the sum (without duplication)
of:



     (a)     85% of the amount of the Eligible Receivables of the Borrower and
its Subsidiaries; plus

     (b)     65% of the lower of weighted average cost or market value (using
the moving average cost method of inventory valuation applied by the Borrower in
accordance with generally accepted accounting principles, consistently applied)
of the Eligible Inventory of the Borrower and its Subsidiaries, provided that
the aggregate amount included in the Borrowing Base pursuant to this subsection
(b) shall not exceed $45,000,000 at any time; plus

     (c)     50% of the lower of cost or market value (using the moving average
cost method of inventory valuation applied by the Borrower in accordance with
generally accepted accounting principles, consistently applied) of the Eligible
Spare Parts of the Borrower and its Subsidiaries, provided that the aggregate
amount included in the Borrowing Base pursuant to this subsection (c) and
subsection (d) shall not exceed $15,000,000 at any time; plus

     (d)     75% of the appraised orderly liquidation value (as shown on the
appraisals thereof) of the Non-Principal Property (other than accounts,
inventory and spare parts), provided that the aggregate amount included in the
Borrowing Base pursuant to this subsection (d) and subsection (c) shall not
exceed $15,000,000 at any time; plus

     (e)     $105,000,000 reduced by the aggregate amount of all reductions of
the Revolving Credit Commitments made pursuant to Sections 3.5(b) and (c); minus

     (f)     $12,500,000 from the Effective Date through March 31, 2003, and
$15,000,000 at all times thereafter;

provided

that (x) the Borrowing Base shall be computed only as against and on so much of
such Collateral as is included on the certificates to be furnished from time to
time by the Borrower pursuant to this Agreement and, if required by the
Administrative Agent pursuant to any of the terms hereof or any Security
Document, as verified by such other evidence required to be furnished to the
Administrative Agent pursuant hereto or pursuant to any such Collateral
Document, and (y) the amounts described in clauses (d) and (e) above shall be
recalculated only upon the purchase or sale of Principal Properties or
Non-Principal Properties, respectively.



     "Borrowing Base Report"

shall mean a Borrowing Base Report in the form of Exhibit N hereto.



     "Business Day"

shall mean any day except Saturday or Sunday on which banks are open for
business in Chicago, Illinois.



     "Capital Expenditures"

means, for any period, capital expenditures of the Borrower and its Subsidiaries
during such period as defined and classified in accordance with generally
accepted accounting principles, consistently applied.



     "Capitalized Lease"

shall mean any lease or obligation for rentals which is required to be
capitalized on a consolidated balance sheet of a Person and its Subsidiaries in
accordance with generally accepted accounting principles, consistently applied.



     "Capitalized Lease Obligation"

shall mean the present discounted value of the rental obligations under any
Capitalized Lease.



     "Change of Control"

shall mean the occurrence, after the date hereof, of (i) any Person or two or
more Persons acting in concert (but excluding Borrower's employees stock fund)
acquiring beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934, as
amended), directly or indirectly, of securities of the Borrower (or other
securities convertible into such securities) representing more than 20% of the
combined voting power of all securities of the Borrower entitled to vote in the
election of directors; or (ii) commencing after the date hereof, individuals who
as of the date hereof were directors of the Borrower ceasing for any reason to
constitute a majority of the Board of Directors of the Borrower unless the
Persons replacing such individuals were nominated by the Board of Directors of
the Borrower; or (iii) any Person or two or more Persons acting in concert
acquiring by contract or otherwise, or entering into a contract or arrangement
which upon consummation will result in its or their acquisition of, or control
over, securities of the Borrower (or other securities convertible into such
securities) representing more than 20% of the combined voting power of all
securities of the Borrower entitled to vote in the election of directors.



     "Class"

shall mean (a) with respect to any Loan, its status as an A Loan or a B Loan,
(b) with respect to any Collateral, its status as A Collateral or B Collateral,
and (c) with respect to any Obligations, its status as being secured by the A
Security Documents (which shall be "A Obligations") or the B Security Documents
(which shall be "B Obligations").



     "Collateral"

shall mean the collateral security provided to the Administrative Agent for the
benefit of the Banks pursuant to this agreement and the Security Documents.



     "Commitment Percentage"

shall have the meaning set forth in Section 1.1(b) hereof.



     "Compliance Certificate"

shall mean a Compliance Certificate in the form of Exhibit H attached hereto.



     "Concentration Account"

is defined in Section 7.24 hereof



     "Consolidated Net Tangible Assets"

of the Borrower shall have the same meaning as such term is used in the Senior
Note Indenture.



     "Debt"

of any Person shall mean as of any time the same is to be determined, the
aggregate (without duplication) of:



     (a)     all indebtedness, obligations and liabilities with respect to
borrowed money;

     (b)     all guaranties, endorsements (other than any liability arising out
of the endorsement of items for deposit or collection in the ordinary course of
business) and other contingent obligations in respect of, or any obligations to
purchase or otherwise acquire, indebtedness or securities of others or to
purchase Property of others at the request or demand of any creditor of such
Person;

     (c)     all reimbursement and other obligations with respect to letters of
credit (whether drawn or undrawn), banker's acceptances, customer advances and
other extensions of credit whether or not representing obligations for borrowed
money;

     (d)     the aggregate amount of Capitalized Lease Obligations;

     (e)     all indebtedness and liabilities secured by any lien or any
security interest on any Property or assets of such Person, whether or not the
same would be classified as a liability on a balance sheet; and

     (f)     all indebtedness, obligations and liabilities representing the
deferred purchase price of Property, excluding trade payables incurred in the
ordinary course of business not more than 90 days past due;

all computed and determined on a consolidated basis for such Person and its
Subsidiaries after the elimination of intercompany items in accordance with
generally accepted accounting principles consistent with those used in the
preparation of the audit report referred to in Section 5.2 hereof.

     "Determination Date"

means each date on which Borrower (a) makes a payment of principal on
outstanding B Loans, or (b) effects a Borrowing of B Loans.



     "Disposition"

means the sale, lease, conveyance or other disposition of Property.



     "Domestic Subsidiary"

means each Subsidiary that is not a Foreign Subsidiary.



     "EBITDA"

means, for any Person and with reference to any period, Net Income for such
period plus all amounts deducted in arriving at such Net Income amount, without
duplication, in respect of (a) Interest Expense for such period, plus
(b) federal, state and local income taxes for such period, plus (c) all amounts
properly charged for depreciation of fixed assets and amortization of intangible
assets during such period on the books of such Person and its Subsidiaries, plus
(d) other noncash charges deducted in the calculation of Net Income for such
period, plus (e) severance payments in an amount not to exceed $850,000, plus
(f) payments in an amount not to exceed $500,000 relating to fees and expenses
incurred prior to the Effective Date in connection with proposed refinancing
transactions, and plus (g) a write-down due to obsolescence of the Borrower's
and its Subsidiaries' spare parts inventory in an amount not to exceed $500,000;
provided, however, that EBITDA shall not include (i) any amounts attributable to
the Borrower's or its Subsidiaries' interest in FMCL, Houston Ammonia Terminal,
L.P. or FMCL LLC except to the extent received in cash by the Borrower or a
Guarantor, or (ii) any gain or loss on any Disposition of all or any part of the
Trinidad Interest.



     "ECF EBITDA"

means, for any Person and with reference to any period, Net Income for such
period plus all amounts deducted in arriving at such Net Income amount in
respect of (a) Interest expense for such period, plus (b) federal, state and
local income taxes for such period, plus (c) all amounts properly charged for
depreciation of fixed assets and amortization of intangible assets during such
period of the books of such Person and its Subsidiaries, plus (d) other non cash
charges deducted in the calculation of Net Income for such period; provided,
however, that ECF EBITDA shall not include (i) any amounts attributable to the
Borrower's and its Subsidiaries' interests in FMCL, Houston Ammonia Terminal,
L.P. or FMCL LLC, except to the extent received in cash by the Borrower or a
Guarantor, or (ii) gains or losses on the sale of assets.



     "Eligible Inventory"

means all raw material (but excluding work-in-process) and finished goods
inventory of the Borrower and its Subsidiaries which in each case the
Administrative Agent, in its reasonable judgment, deems to be Eligible
Inventory; provided that in no event shall inventory be deemed Eligible
Inventory unless all representations and warranties set forth in the Security
Documents with respect to such inventory are true and correct and such
inventory:



     (a)     is an asset of the Borrower or any of its Subsidiaries to which it
has good and marketable title, is freely assignable, is subject to a perfected,
first priority security interest in favor of the Administrative Agent for the
benefit of the Banks, and is free and clear of any other liens and security
interests;

     (b)     (i) is located in the United States at a location permitted by the
A Security Agreement and within a jurisdiction in which the Administrative
Agent's security interests have attached and are perfected by the filing of
financing statements or (ii) is in transit to the Borrower or a Subsidiary from
a supplier, is fully insured and the Administrative Agent is the loss payee on
such insurance;

     (c)     if such Inventory consists of finished goods at locations which are
leased or warehouses not owned by the Borrower or any of its Subsidiaries, (i) a
landlord's or warehouseman's waiver satisfactory in form and substance to the
Administrative Agent shall have been delivered to the Administrative Agent if
the aggregate value of inventory at such location exceeds $500,000 or $3,000,000
for all such locations, (ii) any non-negotiable warehouse receipts or other
non-negotiable documents for such inventory are issued in the name of the
Borrower or a Subsidiary or, alternatively, designate the Administrative Agent
directly or by endorsement as the only person to whom or to whose order the
warehouseman is legally obligated to deliver such goods and (iii) any negotiable
warehouse receipts or other negotiable documents for such inventory are in the
possession of the Administrative Agent;

     (d)     is not damaged or returned or obsolete or slow moving, and is of
good and merchantable quality free from any defects which might adversely affect
the market value thereof; and

     (e)     it is not spare parts inventory.

     "Eligible Receivables"

means all accounts receivable of the Borrower and its Subsidiaries which the
Administrative Agent, in its reasonable judgment, deem to be Eligible
Receivables; provided that in no event shall an account receivable be deemed an
Eligible Receivable unless all representations and warranties set forth in the
Security Documents with respect to such account receivable are true and correct
and further provided that such account receivable:



     (a)     arises out of the sale by the Borrower or any of its Subsidiaries
of raw materials or finished goods inventory delivered to and accepted by, or
out of the rendition by the Borrower of services fully performed by the Borrower
or any of its Subsidiaries and accepted by, the account debtor on such account
receivable and such account receivable otherwise represents a final sale;

     (b)     the account debtor on such account receivable is either an Approved
Foreign Account Debtor or principally located (as used in the Uniform Commercial
Code) within the United States of America or, if such right has arisen out of
the sale of such goods shipped to, or out of the rendition of services to, an
account debtor located in any other country, such right is either (i) supported
by insurance issued by the EXIM Bank or any other insurer acceptable to the
Administrative Agent, in each case in form and substance satisfactory to the
Administrative Agent (which in any event shall insure not less than ninety
percent (90%) of the face amount of such account receivable and shall be subject
to such deductions as are acceptable to the Administrative Agent) or (ii)
secured by a valid and irrevocable letter of credit pursuant to which any of the
Borrower, any of its Subsidiaries or their respective transferee may draw on an
issuer acceptable to the Administrative Agent for the full amount thereof;

     (c)     is the valid, binding and legally enforceable obligation of the
account debtor obligated thereon and such account debtor is not (i) a
Subsidiary, member, manager, director, officer or employee of the Borrower or
any Subsidiary, (ii) is not an Affiliate of the Borrower or any Subsidiary
unless such account debtor has executed and delivered to the Administrative
Agent an agreement satisfactory in form and substance to the Administrative
Agent waiving all rights of set-off, counterclaims, recoupment or other defenses
with respect thereto, (iii) the United States of America, or any state or
political subdivision thereof, or any department, agency or instrumentality of
any of the foregoing, unless the Borrower or the relevant Subsidiary has
complied with the Assignment of Claims Act or any similar state or local
statute, as the case may be, to the satisfaction of the Administrative Agent,
(iv) a debtor under any proceeding under the United States Bankruptcy Code, as
amended, or any other comparable bankruptcy or insolvency law, or (v) an
assignor for the benefit of creditors;

     (d)     is not evidenced by an instrument or chattel paper unless the same
has been endorsed and delivered to the Administrative Agent;

     (e)     is an asset of the Borrower or a Subsidiary to which it has good
and marketable title, is freely assignable, is subject to a perfected, first
priority security interest in favor of the Administrative Agent, and is free and
clear of any other liens and security interests;

     (f)     is not subject to any offset, counterclaim or other defense with
respect thereto (except to the extent deducted in calculating the eligible
amount thereof) and, with respect to said account receivable or the contract or
purchase order out of which the same arose, no surety bond was required or given
in connection therewith;

     (g)     is not unpaid more than (i) 120 days from and after its invoice
date, or (ii) 30 days after its original due date on terms up to 90 days;

     (h)     is not owed by an account debtor who is obligated on accounts
receivable owed to the Borrower and its Subsidiaries more than 50% of the
aggregate unpaid balance of which have been past due for longer than the
relevant period specified in subsection (g) above unless the Administrative
Agent has approved the continued eligibility thereof;

     (i)     would not cause the total accounts receivable owing from any one
account debtor (excluding Approved Account Debtors) and its Affiliates to exceed
10% of all Eligible Receivables unless the Borrower has requested in writing
that the Administrative Agent approve the continued eligibility thereof and the
Administrative Agent has approved in writing the continued eligibility thereof;

     (j)     would not cause the total accounts receivable owing from any one
account debtor and its Affiliate to exceed any credit limit established for
purposes of determining eligibility hereunder by the Administrative Agent in its
reasonable judgment for such account debtor and for which the Administrative
Agent has given the Borrower at least five (5) Business Day's prior notice of
the establishment of any such credit limit;

     (k)     does not arise from a sale to an account debtor on a bill-and-hold,
guaranteed sale, sale-or-return, sale-on-approval, or any other repurchase or
return basis; and

     (l)     it is evidenced by an invoice dated not more than five (5) Business
Days after the shipment date.

     "Eligible Spare Parts"

means all spare parts inventory (excluding capitalized spare parts) of the
Borrower and its Subsidiaries which in each case the Administrative Agent, in
its reasonable judgment, deems to be Eligible Spare Parts; provided that in no
event shall spare parts inventory be deemed Eligible Spare Parts unless all
representations and warranties set forth in the Security Documents with respect
to such spare parts inventory are true and correct and such spare parts
inventory:



     (a)     is an asset of the Borrower or any of its Subsidiaries to which it
has good and marketable title, is freely assignable, is subject to a perfected,
first priority security interest in favor of the Administrative Agent for the
benefit of the Banks, and is free and clear of any other liens and security
interests;

     (b)     is located in the United States at a location permitted by the
Security Agreement and within a jurisdiction in which the Administrative Agent's
security interests have attached and are perfected by the filing of financing
statements;

     (c)     if such spare parts are located at locations which are leased or
warehouses not owned by the Borrower or any of its Subsidiaries, (i) a
landlord's or warehouseman's waiver satisfactory in form and substance to the
Administrative Agent shall have been delivered to the Administrative Agent if
the aggregate value of spare parts at such location exceeds $500,000 or
$3,000,000 for all such locations, (ii) any non-negotiable warehouse receipts or
other non-negotiable documents for such spare parts are issued in the name of
the Borrower or a Subsidiary or, alternatively, designate the Administrative
Agent directly or by endorsement as the only person to whom or to whose order
the warehouseman is legally obligated to deliver such spare parts and (iii) any
negotiable warehouse receipts or other negotiable documents for such spare parts
are in the possession of the Administrative Agent;

     (d)     is not held for sale or lease; and

     (e)     is not damaged or obsolete, and is of good and merchantable quality
free from any defects which might adversely affect the market value thereof.

     "Environmental Laws"

shall mean all federal, state and local environmental, health and safety
statutes and regulations, including without limitation all statutes and
regulations establishing quality criteria and standards for air, water, land and
toxic or hazardous wastes and substances.



     "ERISA"

shall mean the Employee Retirement Income Security Act of 1974, as amended.



     "Event of Default"

shall mean any event or condition identified as such in Section 8.1 hereof.



     "Excess Cash Flow"

means, for any fiscal year of the Borrower, an amount equal to the Borrower's
ECF EBITDA for such fiscal year less (a) the sum of (i) Interest Expense
actually paid in cash during such fiscal year, (ii) federal, state and local
income taxes actually paid in cash during such fiscal year, (iii) all payments
on long-term Debt (but excluding in any event all payments with respect to the
Obligations) actually paid in cash during such fiscal year, and (iv) Capital
Expenditures permitted hereunder that were actually made during such fiscal
year, plus (b) tax refunds received prior to the Effective Date in excess of
$14,800,000, plus (c) the amount of the net decrease in the amount of Borrower's
and its Subsidiaries working capital during the period from June 30, 2002 to
June 30, 2003, minus (d) the amount of the net increase in the amount of
Borrower's and its Subsidiaries working capital during the period from June 30,
2002 to June 30, 2003.



     "Excluded Non-Principal Properties"

means the properties described in Part 2 of Exhibit O.



     "Ex-Im Bank"

means the Export-Import Bank of the United States.



     "Ex-Im Bank Indebtedness"

means the Debt of FMCL to Ex-Im Bank outstanding on the date of this Agreement.



     "Farmland MissChem Project"

means that certain anhydrous ammonia plant owned by FMCL in Trinidad.



     "Farmland MissChem Project Contingent Obligations"

means the contingent obligations described on Exhibit J hereto.



     "Fed Funds Rate"

shall have the meaning specified in Section 1.6(c) hereof.



     "FMCL"

shall mean Farmland MissChem Limited, a Company incorporated under the Companies
Ordinance, Chapter 31, No. 1 and continued under the Companies Act,
Chapter 81:01 of the laws of the Republic of Trinidad and Tobago.



     "FMCL LLC"

means FMCL, Limited Liability Company, a Delaware limited liability company.



     "Foreign Subsidiary"

means MCHI, MissChem Barbados, SRL, MissChem Trinidad Limited and each other
Subsidiary which (a) is organized under the laws of a jurisdiction other than
the United States of America or any state thereof, (b) conducts substantially
all of its business outside of the United States of America, and (c) has
substantially all of its assets outside of the United States of America.



     "Guarantor"

means any Person that is at any time a guarantor under any Guaranty.



     "Guaranty"

means the Restated Guaranty, the MCHI Guaranty and other guaranty agreements in
form and substance acceptable to the Administrative Agent pursuant to which any
Person guaranties the payment and performance of any or all of the Obligations,
as the same may be supplemented, amended, restated or otherwise modified from
time to time and any agreement entered into in substitution therefor or
replacement thereof.



     "Harris"

shall have the meaning specified in the first paragraph of this Agreement.



     "Interest Expense"

shall mean, for any Person and with reference to any period, the sum of all
interest charges (including imputed interest charges with respect to Capitalized
Lease Obligations, all amortization of debt discount and expense and all fees
relating to letters of credit accrued and all net obligations pursuant to
interest rate hedging agreements) of such Person and its Subsidiaries for such
period determined on a consolidated basis in accordance with generally accepted
accounting principles, consistently applied.



     "Inventory"

shall mean all raw materials, work in process, finished goods, and goods held
for sale or lease or furnished or to be furnished under contracts of service in
which any Borrower or any Subsidiary now has or hereafter acquires any right.



     "L/C"

shall have the meaning set forth in Section 1.4 hereof.



     "L/C Agreement"

shall have the meaning set forth in Section 1.4 hereof.



     "L/C Administrative Fee"

has the meaning specified in Section 1.4(a) hereof.



     "L/C Issuance Fee"

has the meaning specified in Section 1.4(a) hereof.



     "L/C Participation Fee"

shall have the meaning specified in Section 1.4(a) hereof.



     "Lien"

means any mortgage, lien, security interest, pledge, charge or encumbrance of
any kind in respect of any Property, including the interests of a vendor or
lessor under any conditional sale, Capital Lease or other title retention
arrangement.



     "Loan"

shall mean Revolving Credit Loans and Swingline Loans, and each of them singly.



     "Loan Documents"

shall mean this Agreement and any and all exhibits hereto, the Notes, the L/C
Agreements, the Guaranties and the Security Documents.



     "MCHI"

shall mean Mississippi Chemical Holdings, Inc., a British Virgin Islands
corporation.



     "MCHI Guaranty"

means the Guaranty Agreement dated as of November 15, 2002, from MCHI to the
Administrative Agent and the Banks, as the same may be supplemented, amended,
restated or otherwise modified from time to time and any agreement entered into
in substitution therefor or replacement thereof.



     "Mortgages"

shall mean the A Mortgages and the B Mortgages.



     "Mortgaged Property"

shall mean any Principal Property or Non-Principal Property consisting of real
estate that is required to be mortgaged in favor of the Administrative Agent
pursuant to Section 2.2 hereof.



     "Net Cash Proceeds"

means, as applicable, (a) with respect to any Disposition by a Person, cash and
cash equivalent proceeds received by or for such Person's account, net of (i)
reasonable direct costs relating to such Disposition, including reasonable
investment banking fees, reasonable legal and accounting fees and other
reasonable fees and expenses, (ii) sale, use or other transactional taxes and
income taxes paid or payable by such Person or any Person with respect to which
such Person files a consolidated return as a direct result of such Disposition
(after giving effect to any available deductions, credits, carry forwards, carry
backs or other items which would reduce any actual tax payable), and (iii) any
amounts representing insurance or condemnation proceeds to be utilized by
Borrower or its Subsidiaries to repair, rebuild or replace any property subject
to a casualty or condemnation as and to the extent permitted by the Security
Documents, and (b) with respect to any offering of equity securities of a
Person, cash and cash equivalent proceeds received by or for such Person's
account, net of reasonable legal, underwriting, and other fees and expenses
incurred as a direct result thereof.



     "Net Income"

means, for any Person and with reference to any period, the net income of such
Person and its Subsidiaries for such period determined on a consolidated basis
in accordance with generally accepted accounting principles, consistently
applied, but excluding in any event any items of extraordinary gain or loss.



     "Non-Principal Properties"

shall mean all Property of the Borrower and its Subsidiaries that is not part of
the Principal Properties, including but not limited to the Property listed on
Part 1 of Exhibit O hereto, but excluding the Property listed on Part 2 of
Exhibit O hereto.



     "Note"

and "Notes" shall have the meanings specified in Section 3.1 hereof.



     "Obligations"

means all obligations of the Borrower to pay principal and interest on the
Loans, all Reimbursement Obligations, all fees and charges payable hereunder,
and all other payment obligations of the Borrower arising under or in relation
to any Loan Document, in each case whether now existing or hereafter arising,
due or to become due, direct or indirect, absolute or contingent, and howsoever
evidenced, held or acquired.



     "PBGC"

shall mean the Pension Benefit Guaranty Corporation.



     "Person"

shall mean and include any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, entity, party or government (whether
national, federal, state, county, city, municipal, or otherwise, including,
without limitation, any instrumentality, division, agency, body or department
thereof).



     "Plan"

shall mean any employee benefit plan covering any officers or employees of a
Borrower or any Subsidiary, any benefits of which are, or are required to be,
guaranteed by the PBGC.



     "Pledge Agreement"

means the Pledge Agreement dated as of February 24, 2000, from the Borrower,
Mississippi Nitrogen, Inc. and Mississippi Chemical Management Company to the
Administrative Agent, as the same may be supplemented, amended, restated or
otherwise modified from time to time and any agreement entered into in
substitution therefor or replacement thereof.



     "Potential Default"

shall mean any event or condition specified in Section 8.1 hereof which, with
the lapse of time, or giving of notice, or both, would constitute an Event of
Default.



     "Principal Properties"

shall have the meaning specified in the Senior Note Indenture.



     "Property"

shall mean all assets and properties of any nature whatsoever, whether real or
personal, tangible or intangible, including without limitation intellectual
property.



     "Receivables"

shall mean the Borrower's and its Subsidiaries' accounts receivable arising from
the sale of goods or the provision of services in the ordinary course of
business.



     "Reimbursement Obligations"

has the meaning specified in Section 1.5 hereof.



     "Rentals"

shall mean and include all fixed rents (including as such all payments which the
lessee is obligated to make to the lessor on termination of the lease or
surrender of the Property to the extent such termination or surrender occurs
during the relevant period) payable by the Borrower or a Subsidiary, as lessee
or sublessee under a lease of real or personal property, but shall be exclusive
of any amounts required to be paid by the Borrower or a Subsidiary (whether or
not designated as rents or additional rents) on account of maintenance, repairs,
insurance, taxes and similar charges. Fixed rents under any so-called
"percentage leases" shall be computed solely on the basis of the minimum rents,
if any, required to be paid by the lessee regardless of sales volume or gross
revenues. Capitalized Lease Obligations shall be excluded from the definition of
Rentals for all purposes hereunder other than the use of the term "rentals" in
the definitions of Capitalized Lease and Capitalized Lease Obligations.



     "Required Banks"

shall mean any Bank or Banks which in the aggregate have more than 50% of the
Revolving Credit Commitments or, if at the time no Revolving Credit Commitments
are in effect, any Bank or Banks which in the aggregate hold more than 50% of
the aggregate unpaid principal balance of the Loans and Reimbursement
Obligations then outstanding.



     "Restated Guaranty"

means the Amended and Restated Guaranty Agreement dated as of November 15, 2002,
from the Borrower's Domestic Subsidiaries to the Administrative Agent and the
Banks, as the same may be supplemented, amended, restated or otherwise modified
from time to time and any agreement entered into in substitution therefor or
replacement thereof.



     "Restricted Payments"

shall have the meaning specified in Section 7.8 hereof.



     "Revolving Credit"

shall have the meaning specified in the first paragraph of this Agreement.



     "Revolving Credit Commitment"

and "Revolving Credit Commitments" shall have the meanings specified in
Section 1.1(b) hereof.



     "Revolving Credit Loan"

and "Revolving Credit Loans" shall have the meanings specified in Section 1.1(a)
hereof.



     "Revolving Credit Obligations"

shall have the meaning specified in Section 1.1(a) hereof.



     "Revolving Note"

or "Revolving Notes" shall have the meanings specified in Section 3.1 hereof.



     "Security Documents"

shall mean the Mortgages, the Aircraft Security Agreement, the A Security
Agreement, the Pledge Agreement, and any and all other security agreements,
mortgages, deeds of trust, deeds of secured debt, pledge agreements,
assignments, financing statements, and other instruments or documents at any
time delivered to the Administrative Agent or any Bank to provide collateral
security for any indebtedness, obligations and liabilities of the Borrower or
any Guarantor under the Loan Documents.



     "Senior Note Indenture"

shall mean the Indenture dated as of November 25, 1997, as amended, between the
Borrower and Trustmark National Bank, as successor Trustee.



     "Senior Notes"

shall mean the Borrower's 7.25% Senior Notes due 2017 in the original aggregate
principal amount of $200,000,000, and Borrower's Senior Notes to be hereafter
issued in the original aggregate principal amount of up to $100,000,000, to be
governed by the same Senior Note Indenture.



     "Subsidiary"

shall mean, for any Person, any corporation or other entity of which more than
fifty percent (50%) of the outstanding stock or comparable equity interests
having ordinary voting power for the election of the Board of Directors of such
corporation or similar governing body in the case of a non-corporation
(irrespective of whether or not, at the time, stock or other equity interests of
any other class or classes of such corporation or other entity shall have or
might have voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned by such Person or by one or more of its
Subsidiaries.



     "Termination Date"

shall have the meaning set forth in Section 1.1(a) hereof.



     "Total Outstandings"

shall mean the aggregate principal amount of all Loans plus the aggregate
principal amount of all unpaid Reimbursement Obligations plus the maximum amount
available to be drawn under all L/Cs outstanding under this Agreement.



     "Trinidad Interest"

shall mean (a) the capital stock or other equity interests of the Borrower or
its Subsidiaries in MCHI, MissChem (Barbados) SRL, MissChem Trinidad Limited,
FMCL, and/or any other Person that at any time owns an equity interest in any of
the foregoing, and (b) any interest, direct or indirect, of the Borrower or its
Subsidiaries in any rights or Property of FMCL.



     Section 4.2.     Accounting Terms. Any accounting term not otherwise
specifically defined in this Agreement shall have the meaning customarily given
to such term in accordance with generally accepted accounting principles,
consistently applied. Where the character or amount of any asset or liability or
item of income or expense is required to be determined or any consolidation or
other accounting computation is required to be made for the purpose of this
Agreement, it shall be done in accordance with generally accepted accounting
principles, to the extent applicable, except where such principles are
inconsistent with the requirements of this Agreement.

SECTION 5.     REPRESENTATIONS AND WARRANTIES.

     The Borrower represents and warrants to the Banks as follows:

     Section 5.1.     Organization and Qualification; Non-Contravention. The
Borrower is duly organized, validly existing and in good standing under the laws
of the state of its incorporation, has full and adequate corporate power to
carry on its business as now conducted, is duly licensed or qualified in all
jurisdictions wherein the nature of its activities requires such licensing or
qualifying, except where the failure to be so licensed or qualified would not
result in a material adverse change in the Properties, business or operations of
the Borrower and its Subsidiaries taken as a whole, has full right, power and
authority to enter into this Agreement and the other Loan Documents to which it
is a party, to make the borrowings herein provided for, to execute and issue its
Notes in evidence thereof, and to perform each and all of the matters and things
herein and therein provided for; and this Agreement and the other Loan Documents
do not, nor does the performance or observance by the Borrower of any of the
matters or things provided for in the Loan Documents, contravene any provision
of law or any charter or by-law provision or any material covenant, indenture or
agreement of or affecting the Borrower or its Properties.

     Section 5.2.     Financial Reports. The Borrower has heretofore delivered
to each Bank a copy of the annual audit report as of June 30, 2002, and the
accompanying financial statements of the Borrower and its Subsidiaries and
unaudited financial statements of the Borrower and its Subsidiaries as of, and
for the interim period ending September 30, 2002. Such financial statements have
been prepared in accordance with generally accepted accounting principles
(except for the omission of footnotes and subject to normal year-end audit
adjustments with respect to such unaudited statements) on a basis consistent,
except as otherwise noted therein, with that of the previous fiscal year or
period and fairly reflect in all material respects the financial position of the
Borrower and its Subsidiaries as of the dates thereof, and the results of its
operations for the periods covered thereby. The Borrower and its Subsidiaries
have no material contingent liabilities other than as indicated on said
financial statements and since said date of September 30, 2002, there has been
no event which could reasonably be expected to result in a material adverse
change in the condition, financial or otherwise, or prospects of the Borrower
and its Subsidiaries taken as a whole.

     Section 5.3.     Litigation; Tax Returns; Approvals. Except as disclosed on
Schedule 5.3 hereto, there is no litigation, labor controversy, governmental
proceeding or investigation pending, nor to the knowledge of the Borrower
threatened, against the Borrower or any Subsidiary which could reasonably be
expected to result in any material adverse change in the Properties, business,
operations or prospects of the Borrower and its Subsidiaries taken as a whole.
All federal, state and local income tax returns for the Borrower and its
Subsidiaries required to be filed have been filed on a timely basis, and all
amounts required to be paid as shown by said returns have been paid. There are
no pending or, to the Borrower's knowledge, material threatened objections to or
controversies in respect of the United States federal, state or local income tax
returns of the Borrower and its Subsidiaries for any fiscal year. No
authorization, consent, license, exemption or filing or registration with any
court or governmental department, agency or instrumentality, is or will be
necessary to the valid execution, delivery or performance by the Borrower of the
Loan Documents to which it is a party, except such as have been previously
obtained or where the failure to obtain such authorization, consent, license,
exemption or make such filing or registration would not result in a material
adverse change in the Properties, business or operations of the Borrower and its
Subsidiaries taken as a whole.

     Section 5.4.     Regulation U. Neither the Borrower nor any Subsidiary is
engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System) and no part of the proceeds of any Loan
or other extension of credit hereunder will be used to purchase or carry any
margin stock (other than the Borrower's common stock) or to extend credit to
others for such a purpose.

     Section 5.5.     No Default. The Borrower is in full compliance with all of
the terms and conditions of this Agreement, and no Potential Default or Event of
Default is existing under this Agreement.

     Section 5.6.     ERISA. The Borrower and its Subsidiaries are in compliance
in all material respects with ERISA to the extent applicable to it and neither
the Borrower nor any Subsidiary has received any notice to the contrary from the
PBGC or any other governmental entity or agency. No steps have been taken to
terminate any Plan, and no contribution failure has occurred with respect to any
Plan sufficient to give rise to a Lien under Section 302(f) of ERISA. No
condition exists or event or transaction has occurred with respect to any Plan
which might result in the incurrence by the Borrower or any Subsidiary of any
material liability, fine or penalty. Neither the Borrower nor any Subsidiary has
any contingent liability with respect to any post-retirement benefit under a
Plan, other than liability for continuation coverage described in Part 6 of
Title I of ERISA.

     Section 5.7.     Debt and Security Interests. The Borrower and its
Subsidiaries have no Debt except Debt permitted by Section 7.10 hereof, and
there are no Liens on any of the assets or Property of the Borrower or any
Subsidiary except for those permitted by Section 7.9 hereof.

     Section 5.8.     Subsidiaries. The Borrower's only Subsidiaries as of the
date hereof are identified on Exhibit G hereof. Each of said Subsidiaries is
duly organized and validly existing under the laws of the state or country of
its incorporation or formation, has full and adequate corporate power to carry
on its business as now conducted, and is duly licensed or qualified to do
business in all jurisdictions wherein the nature of its activities requires such
licensing or qualification, except where the failure to be so licensed or
qualified would not result in a material adverse change in the Properties,
business or operations of the Borrower and its Subsidiaries taken as a whole.

     Section 5.9.     Accurate Information. No information, exhibit or report
furnished by the Borrower or any Subsidiary to the Banks in connection with the
negotiation or performance of the Loan Documents contains any material
misstatement of fact or omitted to state a material fact or any fact necessary
to make the statements contained therein not misleading in light of the
circumstances in which made.

     Section 5.10.     Enforceability

. This Agreement is and the other Loan Documents to which the Borrower is a
party are the legal, valid and binding agreements of the Borrower, enforceable
against it in accordance with its terms, except as may be limited by
(a) bankruptcy, insolvency, reorganization, fraudulent transfer, moratorium or
other similar laws or judicial decisions for the relief of debtors or the
limitation of creditors' rights generally; and (b) any equitable principles
relating to or limiting the rights of creditors generally or any equitable
remedy which may be granted to cure any defaults.



     Section 5.11.     Restrictive Agreements. The Borrower is not a party to
any contract or agreement, or subject to any charge or other corporate
restriction, which affects its ability to execute, deliver and perform the Loan
Documents to which it is a party and repay its indebtedness, obligations and
liabilities under the Loan Documents or which materially and adversely affects
the financial condition or results of operations of the Borrower and its
Subsidiaries taken as a whole, or would materially and adversely affect the
Borrower's legal ability to repay the indebtedness, obligations and liabilities
under the Loan Documents, or any Bank's or the Agent's rights under the Loan
Documents to which the Borrower is a party.

     Section 5.12.     No Violation of Law. Neither the Borrower nor any
Subsidiary is in violation of any law, statute, regulation, ordinance, judgment,
order or decree applicable to it which violation would materially and adversely
affect any Bank's or any Agent's rights under the Loan Documents or the
financial condition or results of operations of the Borrower and its
Subsidiaries taken as a whole.

     Section 5.13.     No Default Under Other Agreements. Neither the Borrower
nor any Subsidiary is in default with respect to any note, indenture, loan
agreement, mortgage, lease, deed, or other agreement to which it is a party or
by which it or its Property is bound, which default would materially and
adversely affect any Bank's or any Agent's rights under the Loan Documents or
the financial condition or results of operations of the Borrower and its
Subsidiaries taken as a whole.

     Section 5.14.     Status Under Certain Laws. Neither the Borrower nor any
of its Subsidiaries is an "investment company" or a person directly or
indirectly controlled by or acting on behalf of an "investment company" within
the meaning of the Investment Company Act of 1940, as amended, or a "holding
Company," or a "subsidiary company" of a "holding company", or an "affiliate" of
a "holding company" or a "subsidiary company" of a "holding company," within the
meaning of the Public Utility Holding Company Act of 1935, as amended.

     Section 5.15.     Pari Passu. All payment obligations of the Borrower
arising under or pursuant to this Agreement and the Notes will at all times rank
pari passu with or senior (to the extent of the Collateral) to the Borrower's
indebtedness evidenced by the Senior Notes.

     Section 5.16.     Organization and Qualification of the Guarantors. Each
Guarantor is a corporation, limited liability company or limited partnership
duly organized and existing and in good standing under the laws of its
jurisdiction of incorporation or organization, has full and adequate corporate
or company power to carry on its business as now conducted, is duly licensed or
qualified in all jurisdictions wherein the nature of its activities requires
such licensing or qualification except where the failure to be so licensed or
qualified would not have a material adverse effect on the condition, financial
or otherwise, of such Guarantor, has full right and authority to enter into the
Guaranty, to guaranty the payment when due of the Borrower's indebtedness,
obligations and liabilities to the Banks under the Loan Documents pursuant to
the Guaranty and to perform each and all of the matters and things therein
provided for; and the Guaranty does not, nor does the performance or observance
by any Guarantor of any of the matters or things provided for in the Guaranty,
contravene any provision of law or any provision of any Guarantor's articles of
incorporation, articles of organization, by-laws or operating agreement or any
covenant, indenture or agreement of or affecting any Guarantor or its
Properties.

SECTION 6.     CONDITIONS PRECEDENT.

     The obligation of the Banks or the Administrative Agent to amend and
restate the Original Credit Agreement pursuant hereto and make any Loan pursuant
hereto shall be subject to the following conditions precedent:

     Section 6.1.     Amendment and Restatement. Prior to the amendment and
restatement of the Original Credit Agreement pursuant hereto, the following
conditions precedent shall have been satisfied:

     (a)     the Borrower, the Administrative Agent and all of the Banks shall
have executed and delivered this Agreement;

     (b)     the Borrower shall have delivered to the Administrative Agent for
the benefit of the Banks in sufficient counterparts for distribution to the
Banks:

     (i)     the Notes (one for each Bank);

     (ii)     the Restated Guaranty;

     (iii)     the MCHI Guaranty;

     (iv)     a supplement or amendment to the A Security Agreement, the
Aircraft Security Agreement, the Pledge Agreement and each Mortgage, in each
case acceptable in form and substance to the Administrative Agent;

     (v)     an endorsement to each of the title insurance policies insuring the
Mortgages, insuring the lien of each Mortgage as supplemented and amended
pursuant to the supplement or amendment described in clause (iv) above and
otherwise acceptable in form and substance to the Administrative Agent;

     (vi)     an opinion of the Vice President and General Counsel of the
Borrower and the Domestic Guarantors, in the form of Exhibit E hereto;

     (vii)     an opinion of Lex Caribbean, counsel to MCHI, in the form of
Exhibit F hereto;

     (viii)     an opinion of Vinson & Elkins, LLP in the form of Exhibit I
hereto;

     (ix)     to the extent available, a Phase I, Phase II or Phase III
environmental assessment of each of the Mortgaged Properties showing no
condition that is not acceptable to the Administrative Agent;

     (x)     good standing certificates for the Borrower issued by the states of
Louisiana, New Mexico and Mississippi, as applicable, and good standing
certificates for each Guarantor issued by the states of their organization,
issued not more than 30 days before the date of this Agreement;

     (xi)     copies of the Articles of Incorporation (or equivalent documents
for non-corporate and foreign entities), and all amendments thereto, of the
Borrower and each Guarantor, certified by the Secretary of State of its state
(or other jurisdiction) of incorporation or organization not more than 30 days
before the date of this Agreement;

     (xii)     copies of the By-Laws (or equivalent documents for non-corporate
and foreign entities), and all amendments thereto, of the Borrower and each
Guarantor, certified as true, correct and complete on the date hereof by the
Secretary or Assistant Secretary of the Borrower or such Guarantor;

     (xiii)     copies, certified as true, correct and complete by the Secretary
or Assistant Secretary of the Borrower and each Guarantor, of resolutions
regarding the transactions contemplated by this Agreement, duly adopted by the
Board of Directors (or equivalent body) of the Borrower and each Guarantor and
satisfactory in form and substance to the Administrative Agent;

     (xiv)     an incumbency and signature certificate for the Borrower and each
Guarantor satisfactory in form and substance to the Administrative Agent;

     (xv)     copies (executed or certified, as may be appropriate) of all legal
documents or proceedings taken in connection with the execution and delivery of
this Agreement and the other Loan Documents to the extent the Administrative
Agent may reasonably request; and

     (xvi)     a Borrowing Base Certificate showing the calculation of the
Borrowing Base as of October 31, 2002;

     (c)     the Administrative Agent shall have received all fees payable to it
and to the Banks in connection with the execution and delivery of this Agreement
and the transactions contemplated hereby;

     (d)     the Administrative Agent shall have received evidence of insurance
required by Section 7.3 hereof;

     (e)     no event of default shall have occurred and be continuing under the
Senior Note Indenture;

     (f)     the Borrower shall have reimbursed the Administrative Agent for all
fees and expenses incurred by it, including the fees and expenses of Chapman and
Cutler and FTI Consulting (formerly PWC), in connection with the Original Credit
Agreement and the amendment and restatement thereof pursuant to this Agreement
and the transactions contemplated hereby; and

     (g)     the Administrative Agent's Liens in the Collateral shall have been
perfected in a manner satisfactory to it.

     Section 6.2.     Each Extension of Credit. As of the time of the making of
each Loan hereunder (including the initial Loan):

     (a)     each of the representations and warranties set forth in Section 5
hereof shall be and remain true and correct as of said time, except that the
representations and warranties made under Section 5.2 shall be deemed to refer
to the most recent financial statements furnished to the Banks pursuant to
Section 7.4 hereof;

     (b)     the Borrower shall be in full compliance with all of the terms and
conditions hereof, and no Potential Default or Event of Default shall have
occurred and be continuing;

     (c)     with respect to each Loan requested by the Borrower, the aggregate
amount of the Total Outstandings shall not exceed the lesser of the Borrowing
Base, as most recently computed, and the Revolving Credit Commitments then in
effect;

     (d)     immediately after giving effect thereto, not more than 25% of the
value of the Borrower's and its Subsidiaries' assets that are subject to
Sections 7.9 and 7.12 hereof shall constitute margin stock (as defined in
Regulation U promulgated by the Board of Governors of the Federal Reserve
System);

     (e)     with respect to each Swingline Loan requested by the Borrower, the
aggregate principal amount of all Swingline Loans outstanding after giving
effect to the requested Swingline Loans shall not exceed $15,000,000; and

     (f)     with respect to each B Loan requested by the Borrower, the
aggregate principal amount of all B Loans outstanding after giving effect to the
requested B Loan shall not exceed an amount equal to the difference between
(x) 15% of the Borrower's Consolidated Net Tangible Assets as shown on the
calculation thereof in the form of Exhibit P attached hereto delivered to the
Administrative Agent by the Borrower in connection with the request for such
B Loan and (y) the B Loan Availability Reserve;

and the request by the Borrower for any Loan pursuant hereto shall be and
constitute a warranty to the foregoing effects.

SECTION 7.     COVENANTS.

     It is understood and agreed that so long as credit is in use or available
under this Agreement or any amount remains unpaid on any Note, Reimbursement
Obligation or L/C except to the extent compliance in any case or cases is waived
in writing by the Required Banks:

     Section 7.1.     Maintenance of Property. The Borrower will, and will cause
each Subsidiary to, keep and maintain all of its Properties necessary or useful
in its business in good condition, and make all necessary renewals,
replacements, additions, betterments and improvements thereto; provided,
however, that nothing in this Section shall prevent the Borrower or any
Subsidiary from discontinuing the operating and maintenance of any of its
properties if such discontinuance is, in the judgment of the Borrower, desirable
in the conduct of its business and not disadvantageous in any material respect
to the Banks as holders of the Notes.

     Section 7.2.     Taxes. The Borrower will, and will cause each Subsidiary
to, duly pay and discharge all taxes, rates, assessments, fees and governmental
charges upon or against the Borrower or any Subsidiary or against its Properties
in each case before the same becomes delinquent and before penalties accrue
thereon unless and to the extent that the same is being contested in good faith
and by appropriate proceedings and for which adequate reserves have been
established in accordance with generally accepted accounting principles,
consistently applied.

     Section 7.3.     Maintenance of Insurance. The Borrower will, and will
cause each Subsidiary to, maintain insurance with insurers recognized as
financially sound and reputable by prudent business persons in such forms and
amounts and against such risks as is usually carried by companies engaged in
similar business and owning similar Properties in the same general areas in
which the Borrower or such Subsidiary operates. The Borrower shall provide the
Administrative Agent with evidence of insurance maintained by it upon the
Administrative Agent's request.

     Section 7.4.     Financial Reports. The Borrower will, and will cause each
Subsidiary to, maintain a system of accounting in accordance with sound
accounting practice and will furnish promptly to each of the Banks and their
duly authorized representatives such information respecting the business and
financial condition of the Borrower and its Subsidiaries as may be reasonably
requested and, without any request, will furnish each Bank:

     (a)     as soon as available, and in any event within 45 days after the
close of the first three fiscal quarters of each fiscal year of the Borrower a
copy of consolidated and consolidating balance sheets and income statements and
consolidated cash flow statements for the Borrower and its Subsidiaries for such
quarterly period and the year to date and for the corresponding periods of the
preceding fiscal year, all in reasonable detail, prepared by the Borrower and
certified by the chief financial officer of the Borrower;

     (b)     as soon as available, and in any event within 90 days after the
close of each fiscal year of the Borrower, a copy of the audit report for such
year and accompanying financial statements, including consolidated balance
sheets and statements of income for the Borrower and its Subsidiaries showing in
comparative form the figures for the previous fiscal year of the Borrower, all
in reasonable detail, prepared and certified by KPMG, LLP or other independent
public accountants of nationally recognized standing selected by the Borrower
and reasonably satisfactory to the Administrative Agent and copies of unaudited
consolidating balance sheets and statements of income for the Borrower and its
Subsidiaries;

     (c)     together with the financial statements required by (a) and (b)
above, a Compliance Certificate in the form of Exhibit H attached hereto,
prepared and signed by the President or Chief Financial Officer of the Borrower;

     (d)     promptly upon their becoming available, copies of all registration
statements and regular periodic reports, if any, which the Borrower shall have
filed with the Securities and Exchange Commission or any governmental agency
substituted therefor, or any national securities exchange, including copies of
the Borrower's form 10-K annual report, including financial statements audited
by KPMG, LLP or other independent public accountants of nationally recognized
standing selected by the Borrower and reasonably satisfactory to the Required
Banks, its form 10-Q quarterly report to the Securities and Exchange Commission
and any Form 8-K filed by the Borrower with the Securities and Exchange
Commission;

     (e)     promptly upon the mailing thereof to the shareholders of the
Borrower generally, copies of all financial statements, reports and proxy
statements so mailed;

     (f)     on the third (3rd) Business Day of each week, commencing with the
week ended November 23, 2002, a Borrowing Base Report setting forth the
computation of the Borrowing Base as of the last Business Day of the preceding
week, together with such other information as such certificate requires,
certified as correct by the chief financial officer of the Borrower (it being
agreed that the Borrower may elect to deliver a Borrowing Base Report more
frequently than required by this Section 7.4(f));

     (g)     as soon as available, and in any event within 20 days after the end
of each month that is not the last month of a fiscal quarter of the Borrower,
commencing with the month ending October 31, 2002, a copy of the consolidated
and consolidating balance sheets and income statements and consolidated cash
flow statements of the Borrower and its Subsidiaries for such month and the year
to date and for the corresponding periods of the preceding fiscal year, all in
reasonable detail, prepared by the Borrower and certified by the chief financial
officer of the Borrower;

     (h)     as soon as available, and in any event within twenty (20) days
after the end of each month, commencing with the month ending October 31, 2002,
an accounts receivable and accounts payable aging, an accounts receivable
concentration and reconciliation report, an inventory report (broken down by
category) and such other information and reports as the Administrative Agent may
reasonably request, each as of the close of such period and in reasonable detail
prepared by the Borrower and certified to by the chief financial officer of the
Borrower; and

     (i)     as soon as available and in any event within twenty (20) days after
the end of each month, commencing with the month ending July 31, 2003, a capital
expenditures report showing in reasonable detail the nature and amount of al
Capital Expenditures made during the 12 months ended as of the date of such
report, certified by the chief financial officer of the Borrower.

     Section 7.5.     Inspection. The Borrower shall, and shall cause each
Subsidiary to, permit each of the Banks, by their representatives and
Administrative Agents, to inspect any of the Properties, corporate books and
financial records of the Borrower, and each Subsidiary, to examine and make
copies of the books of accounts and other financial records of the Borrower and
its Subsidiaries and to discuss the affairs, finances and accounts of the
Borrower and its Subsidiaries with, and to be advised as to the same by, its
officers at such reasonable times and reasonable intervals as the Required Banks
may reasonably request. The Borrower shall pay the reasonable costs and expenses
of the Administrative Agent in connection with any inspection of the Borrower's
and its Subsidiaries' books and records.

     Section 7.6.     Consolidation and Merger. The Borrower will not, and will
not permit any Subsidiary to, consolidate with or merge into any Person, or
permit any other Person to merge into it, except that any Subsidiary may be
merged or consolidated with or into: (a) the Borrower, if the Borrower should be
the continuing or surviving corporation, or (b) any other Subsidiary.

     Section 7.7.     Transactions with Affiliates. The Borrower will not, and
will not permit any Subsidiary to, enter into any transaction, including without
limitation, the purchase, sale, lease or exchange of any Property, or the
rendering of any service, with any Affiliate of the Borrower except in the
ordinary course of, and pursuant to the reasonable requirements of, the
Borrower's or such Subsidiary's business and upon fair and reasonable terms no
less favorable to the Borrower or such Subsidiary than would be obtained in a
comparable arm's-length transaction with a Person not an Affiliate of the
Borrower, provided that the Borrower may continue to engage in the following
practices: (i) allocation of overhead expenses among the Borrower and its
Subsidiaries, (ii) special product pricing among the Borrower and one or more
Subsidiaries and Mississippi Chemical Company, L.P., and (iii) the floor price
provision of the ammonia purchase agreements between the Borrower and FMCL.

     Section 7.8.     Dividends and Certain Other Restricted Payments. The
Borrower will not (a) declare or pay any dividends or make any distribution on
any class of its capital stock (other than dividends payable solely in its
capital stock) or (b) directly or indirectly purchase, redeem or otherwise
acquire or retire any of its capital stock (except out of the proceeds of, or in
exchange for, a substantially concurrent issue and sale of capital stock) or
(c) make any other distributions with respect to its capital stock
(collectively, "Restricted Payments").

     Section 7.9.     Liens. The Borrower will not, and will not permit any
Subsidiary to, pledge, mortgage or otherwise encumber or subject to or permit to
exist upon or be subjected to any Lien (including any conditional sale or other
title retention agreement and any lease in the nature thereof), on any of its
Properties of any kind or character at any time owned by the Borrower or any
Subsidiary, other than:

     (a)     Liens, pledges or deposits for worker's compensation, unemployment
insurance, old age benefits or social security obligations, taxes, assessments,
statutory obligations or other similar charges, good faith deposits made in
connection with tenders, contracts or leases to which the Borrower or any
Subsidiary is a party or other deposits required to be made in the ordinary
course of business, provided in each case the obligation secured is not overdue
or, if overdue, is being contested in good faith by appropriate proceedings and
adequate reserves have been provided therefor in accordance with generally
accepted accounting principles and that the obligation is not for borrowed
money, customer advances, trade payables, or obligations to agricultural
producers;

     (b)     the pledge of assets for the purpose of securing an appeal or stay
or discharge in the course of any legal proceedings, provided that the aggregate
amount of liabilities of the Borrower or any Subsidiary so secured by a pledge
of property permitted under this subsection (b) including interest and penalties
thereon, if any, shall not be in excess of $10,000,000 at any one time
outstanding;

     (c)     Liens existing on the date hereof and disclosed in the audited
financial statements referred to in Section 5.2 hereof;

     (d)     Liens for property taxes and assessments or governmental charges or
levies which are not yet due and payable;

     (e)     Liens incidental to the conduct of business or the ownership of
properties and assets (including warehousemen's and attorneys' liens and
statutory landlords' liens) or other liens of like general nature incurred in
the ordinary course of business and not in connection with the borrowing of
money, provided in each case, the obligation secured is not overdue or, if
overdue, is being contested in good faith by appropriate actions or proceedings
and adequate reserves have been provided therefor in accordance with generally
accepted accounting principles, consistently applied;

     (f)     minor survey exceptions or minor encumbrances, easements or
reservations, or rights of others for rights-of-way, utilities and other similar
purposes, or zoning or other restrictions as to the use of real properties,
which are necessary for the conduct of the activities of the Borrower and its
Subsidiaries or which customarily exist on properties of corporations engaged in
similar activities and similarly situated and which do not in any event
materially impair their use in the operation of the business of the Borrower and
its Subsidiaries;

     (g)     the interests of lessors under Capitalized Leases;

     (h)     Liens securing the Borrower's and its Subsidiaries' indebtedness,
obligations and liabilities in connection with industrial revenue bonds issued
for their account which are permitted by Section 7.10(b), provided such Liens
attach only to the Property financed by such industrial revenue bonds;

     (i)     Liens upon tangible personal property acquired after the date
hereof (by purchase, construction or otherwise), or upon other Property acquired
after the date hereof as a capital expenditure, by the Borrower or any of its
Subsidiaries, each of which Liens either (A) existed on such Property before the
time of its acquisition and was not created in anticipation thereof or (B) was
created solely for the purpose of securing indebtedness representing, or
incurred to finance, refinance or refund, the cost of such Property; provided
that (i) no such Lien shall extend to or cover any Property of the Borrower or
any of its Subsidiaries other than the Property so acquired, and (ii) the
principal amount of indebtedness secured by any such Lien shall not exceed the
fair market value of such Property at the time of acquisition, and (C) the
aggregate principal amount of all indebtedness secured by such Liens shall not
at any one time exceed $5,000,000;

     (j)     Liens in the Collateral granted to the Administrative Agent for the
benefit of the Banks pursuant to Section 2 hereof and;

     (k)     Liens granted pursuant to the Deed of Charge (Shares and
Securities) dated as of November 10, 1998, among J.P. Morgan Chase Bank, a
collateral trustee, the Borrower, and certain of its Subsidiaries, Farmland
Industries, Inc. and certain of its Subsidiaries, and FMCL.

     Section 7.10.     Borrowings and Guaranties. The Borrower will not, and
will not permit any Subsidiary to, issue, incur, assume, create or have
outstanding any Debt, nor be or remain liable, whether as endorser, surety,
guarantor or otherwise, for or in respect of any Debt of any other Person, other
than:

     (a)     indebtedness of the Borrower and its subsidiaries arising under or
pursuant to this Agreement or the other Loan Documents;

     (b)     indebtedness of the Borrower or the Borrower's Subsidiaries
relating to industrial revenue bonds issued for their account, and any
indebtedness issued or incurred to refinance such indebtedness, provided that
the aggregate principal amount of all such indebtedness shall not exceed
$14,500,000 at any time;

     (c)     the liability of the Borrower and its Subsidiaries arising out of
the endorsement for deposit or collection of commercial paper received in the
ordinary course of business;

     (d)     indebtedness of the Borrower and its Subsidiaries existing on the
date hereof and disclosed to the Banks in the financial statements referred to
in Section 5.2 hereof, and any indebtedness issued or incurred to refinance any
of the foregoing permitted indebtedness, provided that the principal amount of
such refinancing indebtedness does not exceed the principal amount of the
indebtedness being refinanced;

     (e)     the liability of the Borrower with respect to the Farmland MissChem
Project Contingent Obligations disclosed on Exhibit J hereto;

     (f)     indebtedness of the Borrower evidenced by the Senior Notes;

     (g)     indebtedness for borrowed money or Capitalized Lease Obligations of
the Borrower and its Subsidiaries not otherwise permitted by this Section 7.10;
provided that the aggregate principal amount of all such indebtedness of the
Borrower's Subsidiaries permitted hereby shall not exceed $5,000,000 at any
time;

     (h)     the indebtedness of any Subsidiary to the Borrower or any other
Subsidiary; and

     (i)     indebtedness of the Borrower to Amsouth Bank in an aggregate
principal amount not to exceed $5,000,000 outstanding at any time.

     Section 7.11.     Investments, Loans, Advances and Acquisitions. The
Borrower will not, and will not permit any Subsidiary to, make or retain any
investment (whether through the purchase of stock, obligations or otherwise) in
or make any loan or advance to, any other Person, or acquire substantially as an
entirety the Property or business of any other Person, other than:

     (a)     investments in direct obligations of the United States of America
or of any agency or instrumentality thereof whose obligations constitute full
faith and credit obligations of the United States of America, provided that any
such obligations shall mature within one year of the date of issuance thereof;

     (b)     investments in commercial paper rated either P-1 by Moody's
Investors Services, Inc. or A-1 by Standard & Poor's Corporation maturing within
270 days of the date of issuance thereof;

     (c)     investments in certificates of deposit issued by any United States
commercial bank or a branch located in the United States of a foreign commercial
bank in each case having capital and surplus of not less than $500,000,000 which
have a maturity of one year or less;

     (d)     investments in repurchase obligations with a term of not more than
thirty (30) days for underlying securities of the types described in
subsection (a) above entered into with any bank meeting the qualifications
specified in subsection (c) above, provided all such agreements require physical
delivery of the securities securing such repurchase agreement, except those
delivered through the Federal Reserve Book Entry System;

     (e)     investments in money market funds that invest solely, and which are
restricted by their respective charters to invest solely, in investments of the
type described in the immediately preceding subsections (a), (b), (c) and (d)
above;

     (f)     marketable general obligations of a state, a territory or a
possession of the United States, or any political subdivision of any of the
foregoing, or the District of Columbia, unconditionally secured by the full
faith and credit of such state, territory, possession, political subdivision or
district provided that such state, territory, possession, political subdivision
or district has general taxing authority and the power to levy such taxes as may
be required for the payment of principal and interest thereof; provided that
such obligations are rated in either of the two top rating categories
established by the national rating agencies for such obligations;

     (g)     marketable corporate debt securities having an A credit rating or
better by Standard & Poor's Corporation or Moody's Investors Service;

     (h)     investments shown on the financial statements referred to in
Section 5.2;

     (i)     investments by the Borrower or any Subsidiary in, and loans and
advances from the Borrower or any Subsidiary to, any Subsidiary;

     (j)     investments in or loans to Farmland MissChem Ltd. in connection
with the Farmland MissChem Project in an aggregate amount not exceeding
$100,000,000 at any one time outstanding;

     (k)     loans and advances to employees in the ordinary course of business,
provided the aggregate principal amount of all such loans and advances made by
the Borrower's Subsidiaries shall not exceed $500,000 at any time; and

     (l)     additional investments made subsequent to the Effective Date in an
aggregate amount not exceeding $2,500,000.

     Section 7.12.     Sale of Property. The Borrower will not and will not
permit any Subsidiary to, sell, lease, assign, transfer or otherwise dispose of
(whether in one transaction or in a series of related transactions) all or any
part of its Property to any other Person during each fiscal year of the
Borrower; provided, however, that the Borrower and its Subsidiaries may make:

     (a)     sales of its Inventory in the ordinary course of business;

     (b)     sales or leases of its machinery and equipment that is obsolete,
unusable or not needed for the Borrower's or such Subsidiary's operations in the
ordinary course of its business;

     (c)     sales of precious metals used as catalysts sold and replaced with
similar precious metals in the ordinary course of business; and

     (d)     sales for cash of Non-Principal Properties (other than spare parts)
producing Net Cash Proceeds of not more than $20,000,000.

     Section 7.13.     Notice of Suit or Adverse Change in Business or Default

. The Borrower shall, as soon as possible, and in any event within five (5) days
after the Borrower learns of the following, give written notice to the Banks of
(a) any material proceeding(s) being instituted or threatened to be instituted
by or against the Borrower or any Subsidiary in any federal, state, local or
foreign court or before any commission or other regulatory body (federal, state,
local or foreign), (b) any material adverse change in the business, Property or
condition, financial or otherwise of the Borrower and (c) the occurrence of any
Potential Default or Event of Default.



     Section 7.14.     ERISA. The Borrower will, and will cause each Subsidiary
to, promptly pay and discharge all obligations and liabilities arising under
ERISA of a character which if unpaid or unperformed is likely to result in the
imposition of a lien against any of its Property and will promptly notify the
Administrative Agent of (a) the occurrence of any reportable event (as defined
in ERISA) which might result in the termination by the PBGC of any Plan,
(b) receipt of any notice from PBGC of its intention to seek termination of any
such Plan or appointment of a trustee therefor, and (c) its intention to
terminate or withdraw from any Plan. The Borrower will not, and will not permit
any Subsidiary to, terminate any such Plan or withdraw therefrom unless it shall
be in compliance with all of the terms and conditions of this Agreement after
giving effect to any liability to PBGC resulting from such termination or
withdrawal.

     Section 7.15.     Use of Proceeds. The Borrower shall use the proceeds of
the Loans made hereunder and of all L/C's issued hereby for capital
expenditures, providing for ongoing working capital needs and for other
corporate purposes permitted by this Agreement.

     Section 7.16.     Compliance with Laws, etc. The Borrower will, and will
cause each of its Subsidiaries to, comply in all material respects with all
applicable laws, rules, regulations and orders, including Environmental Laws,
such compliance to include (without limitation) the maintenance and preservation
of its corporate or partnership existence and qualification as a foreign
corporation or partnership.

     Section 7.17.     Sale and Leaseback Transactions. Neither the Borrower nor
any of its Subsidiaries shall, directly or indirectly, enter into any
arrangement with any Person providing for the Borrower or a Subsidiary to lease
or rent Property that the Borrower or a Subsidiary has or will sell or otherwise
transfer to such Person.

     Section 7.18.     Fiscal Quarters. The Borrower shall not change its fiscal
quarters.

     Section 7.19.     New Subsidiaries. Neither the Borrower nor any Subsidiary
shall, directly or indirectly, organize or acquire any Subsidiary not listed on
Exhibit G attached hereto.

     Section 7.20.     Minimum EBITDA. The Borrower will, as of the last day of
each fiscal quarter of the Borrower commencing with the fiscal quarter ending
September 30, 2002, have EBITDA in an amount not less than (a) $0.01 for the
fiscal quarter ending September 30, 2002, (b) $2,000,000 for the two fiscal
quarters ending December 31, 2002, (c) $10,000,000 for the three fiscal quarters
ending March 31, 2003, and (d) $26,000,000 for the fiscal year ending June 30,
2003.

     Section 7.21.     Capital Expenditures

. The Borrower shall not, nor shall it permit any Subsidiary to, expend or
become obligated for Capital Expenditures (inclusive of such expenditures on the
U.S. government nitrogen tetroxide project but excluding reimbursement from the
U.S. government for such expenditures and exclusive of Capital Expenditures made
with the proceeds of insurance) in an aggregate amount for the Borrower and its
Subsidiaries in excess of (a) during the Borrower's fiscal year ending June 30,
2003, $23,500,000 and (b) during any period of twelve (12) consecutive months
ending on the last day of any month (commencing July 31, 2003), $23,500,000.



     Section 7.22.     Operating Leases. The Borrower will not, and will not
permit any Subsidiary to, enter into any rental agreement or lease as lessee of
real or personal property, which is not a Capitalized Lease if the aggregate of
Rentals payable in any fiscal year under all such rental agreements or leases
would exceed $4,500,000.

     Section 7.23.     No Restrictions on Subsidiaries. The Borrower shall not
and shall not permit any of its Subsidiaries directly or indirectly to create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary (or the
Borrower, in the case of subsection (e) of this Section) to: (a) pay dividends
or make any other distribution on any of such Subsidiary's capital stock or
other equity interests owned by the Borrower or any Subsidiary of the Borrower;
(b) pay any indebtedness owed to the Borrower or any other Subsidiary; (c) make
loans or advances to the Borrower or any other Subsidiary; (d) transfer any of
its Property or assets to the Borrower or any other Subsidiary; or (e) merge or
consolidate with or into the Borrower or any other Subsidiary of the Borrower;
provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by law or by this Agreement, (ii) the foregoing shall not apply to
restrictions and conditions existing on the date hereof identified on
Schedule 7.23 (but shall apply to any extension or renewal of, or any amendment
or modification which extension, renewal, amendment or modification expands the
scope of, any such restriction or condition), (iii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, and (iv) clause (d) of the foregoing shall not apply to
customary provisions in leases and other contracts restricting the assignment
thereof.

     Section 7.24.     Collateral Proceeds

. The Borrower agrees to make, and to cause each of its Subsidiaries to make,
such arrangements as shall be necessary or appropriate to assure (through the
use of one or more lockboxes under the sole control of the Administrative Agent)
that all proceeds of the A Collateral are deposited (in the same form as
received) in one or more remittance accounts at least one of which is maintained
with the Administrative Agent but the others of which may be maintained with any
commercial bank acceptable to the Administrative Agent if and so long as it
remains under the control of the Administrative Agent, each such account to
constitute a special restricted account (each such special restricted account
with a commercial bank other than the Administrative Agent to be referred to
hereinafter as a "Blocked Account" and the special restricted account maintained
with the Administrative Agent to be referred to herein as the "Concentration
Account"). Each commercial bank at which a Blocked Account is maintained must
provide its written acknowledgement and agreement in form and substance
reasonably satisfactory to the Administrative Agent that funds deposited in such
Blocked Account represent proceeds of the A Collateral, that such commercial
bank agrees to hold such funds as the Administrative Agent's bailee subject to
the Administrative Agent's direction and control and that such commercial bank
agrees to wire transfer or ACH transfer to the Concentration Account on a daily
basis all amounts on deposit in the Blocked Account as and when such commercial
bank deems such amounts to constitute collected funds in accordance with its
customary practices regarding funds availability. Any proceeds of A Collateral
received by the Borrower or any of its Subsidiaries shall be held by the
Borrower or such Subsidiary in trust for the Administrative Agent and the Banks
in the same form in which received, shall not be commingled with any assets of
the Borrower or its Subsidiaries, and shall be delivered immediately to the
Administrative Agent (together with any necessary endorsements thereto) for
deposit into the Concentration Account. The Borrower, for itself and its
Subsidiaries, acknowledges that the Administrative Agent has (and is hereby
granted to the extent it does not already have) a lien and security interest on
the Blocked Accounts and Concentration Account and all funds contained therein
for the ratable benefit of the Banks to secure the Obligations of the Borrower
and its Subsidiaries specified in the A Security Documents. No amounts deposited
in the Blocked Accounts or Concentration Account shall be released to the
Borrower or any Subsidiary, but shall instead be applied to, or otherwise held
as collateral security for, the outstanding Obligations of the Borrower and its
Subsidiaries specified in the A Security Documents as set forth in Section 3
hereof, it being understood and agreed that the Borrower notwithstanding such
application shall have the right to obtain additional Loans and L/Cs under this
Agreement subject to the terms and conditions hereof.



     Section 7.25.     Maintenance of Subsidiaries. The Borrower shall not
assign, sell or transfer, nor shall it permit any Subsidiary to issue, assign,
sell or transfer, any shares of capital stock or other equity interests of a
Subsidiary; provided, however, that the foregoing shall not operate to prevent
(a) Liens on the capital stock or other equity interests of Subsidiaries granted
to the Administrative Agent pursuant to the Security Documents, (b) the
issuance, sale, and transfer to any person of any shares of capital stock of a
Subsidiary solely for the purpose of qualifying, and to the extent legally
necessary to qualify, such person as a director of such Subsidiary, and (c) any
transaction permitted by Section 7.6 above.

     Section 7.26.     Marketing of Trinidad Interest. The Borrower shall
actively and continuously market its interest in FMCL and shall, on or before
December 5, 2002, engage UBS Warburg, Credit Suisse First Boston or another
investment banker or other independent professional reasonably acceptable to the
Administrative Agent and the Required Banks to actively and continuously act on
the Borrower's behalf in this regard.

     Section 7.27.     Post-Closing Matters. No later than December 15, 2002,
(a) the Borrower shall deliver to the Administrative Agent Phase I environmental
assessments for any of the properties subject to the Mortgages which were not
available on the Effective Date, and (b) the Administrative Agent shall perform
a field audit of the Collateral.

SECTION 8.     EVENTS OF DEFAULT AND REMEDIES.

     Section 8.1.     Definitions. Any one or more of the following shall
constitute an Event of Default:

     (a)     Default in the payment when due of (i) any principal of any Loan or
any Reimbursement Obligation (ii) any interest on any Loan or any Reimbursement
Obligation which continues unremedied for 5 Business Days, whether at the stated
maturity thereof or at any other time provided in this Agreement, or default in
the payment when due of any fee or other amount payable by the Borrower pursuant
to this Agreement, which continues unremedied for 5 Business Days;

     (b)     Default in the observance or performance of any covenant set forth
in Sections 7.3, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9, 7.10, 7.11, 7.12, 7.13, 7.15,
7.16, 7.18, 7.19, 7.20, 7.21, 7.22, 7.23, 7.24 or 7.25 hereof or any provisions
of any Security Documents requiring the maintenance of insurance on the
Collateral subject thereto as dealing with the use or remittance of proceeds of
Collateral;

     (c)     Default in the observance or performance of any other covenant,
condition, agreement or provision hereof or any of the other Loan Documents and
such default shall continue for 30 days after written notice thereof to the
Borrower by any Bank;

     (d)     Default shall occur under any evidence of Debt in a principal
amount exceeding $10,000,000 issued or assumed or guaranteed by the Borrower or
any Subsidiary, or under any mortgage, agreement or other similar instrument
under which the same may be issued or secured and such default shall continue
for a period of time sufficient to permit the acceleration of maturity of any
indebtedness evidenced thereby or outstanding or secured thereunder;

     (e)     Any representation or warranty made by the Borrower herein or in
any Loan Document or in any statement or certificate furnished by it pursuant
hereto or thereto, proves untrue in any material respect as of the date made or
deemed made pursuant to the terms hereof;

     (f)     Any judgment or judgments, writ or writs, or warrant or warrants of
attachment, or any similar process or processes in an aggregate amount in excess
of $10,000,000 shall be entered or filed against the Borrower or any Subsidiary
or against any of their respective Property or assets and remain unstayed and
undischarged for a period of 30 days from the date of its entry;

     (g)     Any reportable event (as defined in ERISA) which constitutes
grounds for the termination of any Plan or for the appointment by the
appropriate United States District Court of a trustee to administer or liquidate
any such Plan, shall have occurred and be continuing thirty (30) days after
written notice to such effect shall have been given to the Borrower by any Bank;
or any such Plan shall be terminated; or a trustee shall be appointed by the
appropriate United States District Court to administer any such Plan; or the
Pension Benefit Guaranty Corporation shall institute proceedings to administer
or terminate any such Plan;

     (h)     The Borrower or any Subsidiary shall (i) have entered involuntarily
against it an order for relief under the Bankruptcy Code of 1978, as amended,
(ii) admit in writing its inability to pay, or not pay, its debts generally as
they become due, (iii) make an assignment for the benefit of creditors,
(iv) apply for, seek, consent to, or acquiesce in, the appointment of a
receiver, custodian, trustee, conservator, liquidator or similar official for it
or any substantial part of its property, (v) file a petition seeking relief or
institute any proceeding seeking to have entered against it an order for relief
under the Bankruptcy Code of 1978, as amended, to adjudicate it insolvent, or
seeking dissolution, winding up, liquidation, reorganization, arrangement,
marshaling of assets, adjustment or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors or
fail to file an answer or other pleading denying the material allegations of any
such proceeding filed against it, or (vi) fail to contest in good faith any
appointment or proceeding described in Section 8.1(i) hereof;

     (i)     A custodian, receiver, trustee, conservator, liquidator or similar
official shall be appointed for the Borrower or any Subsidiary of the Borrower
or any substantial part of its respective Property, or a proceeding described in
Section 8.1(i)(v) shall be instituted against the Borrower or any Subsidiary of
the Borrower and such appointment continues undischarged or any such proceeding
continues undismissed or unstayed for a period of 90 days;

     (j)     a Change of Control shall occur; or

     (k)     Any Guarantor shall disavow, repudiate, breach or purport to
terminate any of its obligations under the Guaranty to which it is a party or
any part thereof, or the Guaranty or any part thereof shall not be valid and
binding for any reason upon any Guarantor, or any of the events described in
subsections (h) and (i) of this Section 8.1 shall occur with respect to any
Guarantor or its Property; or

     (l)     The Borrower or any Subsidiary shall disavow, repudiate, breach or
purport to terminate any of its obligations under any of the Security Documents
to which it is a party or any part thereof, or any lien or security interest
granted or created pursuant to any Security Document or any provision thereof
shall not be valid and enforceable for any reason (other than any action or
inaction by the Administrative Agent or any Bank or to assert and enforce
Section 3.6(f) hereof) upon any party thereto.

     Section 8.2.     Remedies for Non-Bankruptcy Defaults. When any Event of
Default, other than an Event of Default described in subsections (h) and (i) of
Section 8.1 hereof, has occurred and is continuing, the Administrative Agent, if
directed by the Required Banks, shall give written notice to the Borrower and
take any or all of the following actions: (a) terminate the remaining Revolving
Credit Commitments hereunder on the date (which may be the date thereof) stated
in such notice, (b) declare the principal of and the accrued interest on the
Loans of any Class and Reimbursement Obligations to be forthwith due and payable
and thereupon such Loans and Reimbursement Obligations including both principal
and interest, shall be and become immediately due and payable without further
demand, presentment, protest or notice of any kind, and (c) take any action or
exercise any remedy under any of the Loan Documents or exercise any other
action, right, power or remedy permitted by law. Any Bank may exercise the right
of set off with regard to any deposit accounts or other accounts or investments
maintained by the Borrower with any of the Banks.

     Section 8.3.     Remedies for Bankruptcy Defaults. When any Event of
Default described in subsections (h) or (i) of Section 8.1 hereof has occurred
and is continuing, then the Loans of both Classes and Reimbursement Obligations
shall immediately become due and payable without presentment, demand, protest or
notice of any kind, and the obligation of the Banks to extend further credit
pursuant to any of the terms hereof shall immediately terminate.

     Section 8.4.     L/Cs. Promptly following the acceleration of the maturity
of the Notes pursuant to Section 8.2 or 8.3 hereof, the Borrower shall
immediately pay to the Administrative Agent for the benefit of the Banks the
full aggregate amount of all outstanding L/Cs issued for the Borrower's account
hereunder. The Administrative Agent shall hold all such funds and proceeds
thereof as additional collateral security for the obligations of the Borrower to
the Banks under the Loan Documents. The amount paid under any of the L/Cs for
which the Borrower has not reimbursed the Banks shall bear interest from the
date of such payment at the default rate of interest specified in Section 1.3(b)
hereof.

SECTION 9.     THE AGENT.

     Section 9.1.     Appointment and Powers. Harris is hereby appointed by the
Banks as Administrative Agent under the Loan Documents and each of the Banks
hereby irrevocably authorizes the Administrative Agent to act as the
Administrative Agent of such Bank. The Administrative Agent agrees to act as
such upon the express conditions contained in the Loan Documents.

     Section 9.2.     Powers. The Administrative Agents shall have and may
exercise such powers hereunder as are specifically delegated to the Agents by
the terms of the Loan Documents, together with such powers as are incidental
thereto. The Administrative Agent shall have no implied duties to the Banks nor
any obligation to the Banks to take any action under the Loan Documents except
any action specifically provided by the Loan Documents to be taken by the
Administrative Agent.

     Section 9.3.     General Immunity. Neither the Administrative Agent nor any
of Administrative Agent's directors, officers, agents or employees shall be
liable to the Banks or any Bank for any action taken or omitted to be taken by
it or them under the Loan Documents or in connection therewith except for its or
their own gross negligence or willful misconduct.

     Section 9.4.     No Responsibility for Loans, Recitals, etc. The
Administrative Agent shall not (a) be responsible to the Banks for any recitals,
reports, statements, warranties or representations contained in the Loan
Documents or furnished pursuant thereto, (b) be responsible for any Loans by any
other Bank hereunder, or (c) be bound to ascertain or inquire as to the
performance or observance of any of the terms of the Loan Documents. In
addition, neither the Administrative Agent nor the Administrative Agent's
counsel shall be responsible to the Banks for the enforceability or validity of
any of the Loan Documents.

     Section 9.5.     Right to Indemnity. The Banks hereby indemnify the
Administrative Agent for any actions taken in accordance with this Section 10,
and the Administrative Agent shall be fully justified in failing or refusing to
take any action hereunder unless it shall first be indemnified to its
satisfaction by the Banks pro rata against any and all liability and expense
which may be incurred by it by reason of taking or continuing to take any such
action, other than any liability which may arise out of the Administrative
Agent's gross negligence or willful misconduct.

     Section 9.6.     Action Upon Instructions of Banks. The Administrative
Agent agrees, upon the written request of the Required Banks, to take any action
of the type specified in the Loan Documents as being within the Administrative
Agent's rights, duties, powers or discretion. The Administrative Agent shall in
all cases be fully protected in acting, or in refraining from acting, hereunder
in accordance with written instructions signed by the Required Banks (or all of
the Banks, as applicable), and such instructions and any action taken or failure
to act pursuant thereto shall be binding on all of the Banks and on all holders
of the Notes. In the absence of a request by the Required Banks, the
Administrative Agent shall have authority, in its sole discretion, to take or
not to take any action, unless the Loan Documents specifically require the
consent of the Required Banks or all of the Banks.

     Section 9.7.     Employment of Agents and Counsel. The Administrative Agent
may execute any of its duties as Administrative Agent hereunder by or through
employees, agents, and attorneys-in-fact and shall not be answerable to the
Banks, except as to money or securities received by it or its authorized agents,
for the default or misconduct of any such agents or attorneys-in-fact selected
by it in good faith and with reasonable care. The Administrative Agent shall be
entitled to advice and opinion of legal counsel concerning all matters
pertaining to the duties of the agencies hereby created.

     Section 9.8.     Reliance on Documents; Counsel. The Administrative Agent
shall be entitled to rely upon any note, notice, consent, certificate,
affidavit, letter, telegram, statement, paper or document believed by it to be
genuine and correct and to have been signed or sent by the proper Person or
Persons, and, in respect to legal matters, upon the opinion of legal counsel
selected by the Administrative Agent.

     Section 9.9.     May Treat Payee as Owner. The Administrative Agent may
deem and treat the payee of any Note as the owner thereof for all purposes
hereof unless and until a written notice of the assignment or transfer thereof
shall have been filed with such agent. Any request, authority or consent of any
Person who at the time of making such request or giving such authority or
consent is the holder of any such Note shall be conclusive and binding on any
subsequent holder, transferee or assignee of such Note or of any Note issued in
exchange therefor.

     Section 9.10.     Agents Reimbursement. Each Bank agrees to reimburse the
Administrative Agent pro rata in accordance with its Commitment Percentage for
any reasonable out-of-pocket expenses (including fees and charges for
inspections) not reimbursed by the Borrower (a) for which the Administrative
Agent is entitled to reimbursement by the Borrower under the Loan Documents and
(b) for any other reasonable expenses incurred by the Administrative Agent on
behalf of the Banks, in connection with the preparation, execution, delivery,
administration and enforcement of the Loan Documents.

     Section 9.11.     Rights as a Bank. With respect to its commitment, Loans
made by it, L/Cs issued by it, and the Notes issued to it, the Administrative
Agent shall have the same rights and powers hereunder as any Bank and may
exercise the same as though it were not the Administrative Agent, and the term
"Bank" or "Banks" shall, unless the context otherwise indicates, include the
Administrative Agent in its individual capacity to the extent, if any, of its
Revolving Credit Commitment. The Administrative Agent may accept deposits from,
lend money to, and generally engage in any kind of banking or trust business
with the Borrower as if it were not the Administrative Agent.

     Section 9.12.     Bank Credit Decision. Each Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Bank and based on the financial statements referred to in Section 5.2 and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into the Loan Documents. Each Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Bank and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents.

     Section 9.13.     Resignation of Agent. Subject to the appointment of a
successor Agent, the Administrative Agent may resign as the Administrative Agent
for the Banks under this Agreement and the other Loan Documents at any time by
thirty days' notice in writing to the Banks. Such resignation shall take effect
upon appointment of such successor. The Required Banks shall have the right to
appoint a successor Administrative Agent, subject to the prior consent of the
Borrower (which consent shall not be unreasonably withheld or delayed), who
shall be entitled to all of the rights of, and vested with the same powers as,
the original Administrative Agent under the Loan Documents. In the event a
successor Administrative Agent shall not have been appointed within the sixty
day period following the giving of notice by the Administrative Agent, the
Administrative Agent may appoint its own successor. Resignation by the
Administrative Agent shall not affect or impair the rights of the Administrative
Agent under Sections 9.5 and 10.10 hereof with respect to all matters preceding
such resignation. Any successor Administrative Agent must be either a Bank or a
national banking association or a bank chartered in any State of the United
States, in each case having capital and surplus of not less than $500,000,000.

     Section 9.14.     Duration of Agency. The agency established by Section 9.1
hereof shall continue, and Sections 9.1 through and including this Section 9.14
shall remain in full force and effect, until the Notes and all other amounts due
hereunder and thereunder shall have been paid in full and the Banks' commitments
to extend credit to or for the benefit of the Borrower shall have terminated or
expired.

     Section 9.15.     Authorization to Release Liens and Limit Amount of
Certain Claims. The Administrative Agent is hereby irrevocably authorized by
each of the Banks to release any Lien covering any Property of the Borrower or
any Subsidiaries that is the subject of a Disposition which is permitted by this
Agreement or which has been consented to in accordance with Section 10.1 of this
Agreement. The Administrative Agent is further irrevocably authorized by each of
the Banks to reduce or limit the amount of the Obligations secured by any
particular item of Collateral to an amount not less than the estimated value
thereof to the extent necessary to reduce mortgage registry, filing and similar
taxes.

     Section 9.16.     Authorization to Execute Amendments. The Administrative
Agent may execute and deliver on behalf of the Bank amendments to the Security
Agreement, Pledge Agreement and Aircraft Security Agreement in the forms
attached as Exhibits K, L and M, respectively, and such amendments to the
Mortgages as the Administrative Agent may deem appropriate to reflect this
Agreement.

SECTION 10.     MISCELLANEOUS.

     Section 10.1.     Amendments and Waivers. Any term, covenant, agreement or
condition of this Agreement and the other Loan Documents may be amended only by
a written amendment executed by the Borrower, the Required Banks and, if the
rights or duties of the Administrative Agent are materially affected thereby,
the Administrative Agent, or compliance therewith only may be waived (either
generally or in a particular instance and either retroactively or
prospectively), if the Borrower shall have obtained the consent in writing of
the Required Banks and, if the rights or duties of the Administrative Agent are
materially affected thereby, the Administrative Agent, provided, however, that
without the consent in writing of the holders of all outstanding Notes and
unpaid Reimbursement Obligations, or all Banks if no Notes or Obligations are
outstanding, no such amendment or waiver shall (a) change the amount or postpone
the date of payment of any scheduled payment or required prepayment of principal
of the Notes or Reimbursement Obligations or extend the term of any L/C at a
time that the Borrower would not be able to obtain a Loan or L/C hereunder or
reduce the rate or extend the time of payment of interest on the Notes or
Reimbursement Obligations, or reduce the amount of principal thereof, or modify
any of the provisions of the Notes with respect to the payment or prepayment
thereof, (b) give to any Note or Reimbursement Obligations any preference over
any other Notes or Reimbursement Obligations, (c) amend the definition of
Required Banks, (d) alter, modify or amend the provisions of this Section 10.1,
(e) change the amount or term of any of the Banks' Revolving Credit Commitments
or the fees required under Section 3.2 or the L/C Participation Fee required
under Section 1.4(a) hereof, (f) alter, modify or amend any Bank's right
hereunder to consent to any action, make any request or give any notice,
(g) release any Guarantor from its obligations under the Guaranty to which it is
a party except in connection with the Disposition of such Guarantor in a
Disposition permitted by this Agreement or approved by the Required Banks, or
(h) release all or substantially all of the Collateral (provided that no Bank's
consent shall be required in connection with the release of the Administrative
Agent's Liens on any Collateral sold in a Disposition permitted by this
Agreement or approved by the Required Banks). Any such amendment or waiver shall
apply equally to all Banks and the holders of the Notes and Reimbursement
Obligations and shall be binding upon them, upon each future holder of any Note
and Reimbursement Obligation and upon the Borrower, whether or not such Note
shall have been marked to indicate such amendment or waiver. No such amendment
or waiver shall extend to or affect any obligation not expressly amended or
waived.

     Section 10.2.     Waiver of Rights. No delay or failure on the part of the
Administrative Agent or any Bank or on the part of the holder or holders of any
Note or Reimbursement Obligation in the exercise of any power or right shall
operate as a waiver thereof, nor as an acquiescence in any Potential Default or
Event of Default, nor shall any single or partial exercise of any power or right
preclude any other or further exercise thereof, or the exercise of any other
power or right, and the rights and remedies hereunder of the Administrative
Agent, the Banks and of the holder or holders of any Notes are cumulative to,
and not exclusive of, any rights or remedies which any of them would otherwise
have.

     Section 10.3.     Several Obligations. The commitments of each of the Banks
hereunder shall be the several obligations of each Bank and the failure on the
part of any one or more of the Banks to perform hereunder shall not affect the
obligation of the other Banks hereunder, provided that nothing herein contained
shall relieve any Bank from any liability for its failure to so perform. In the
event that any one or more of the Banks shall fail to perform its commitment
hereunder, all payments thereafter received by the Administrative Agent on the
principal of Loans and Reimbursement Obligations hereunder, shall be distributed
by the Administrative Agent to the Banks making such additional Loans ratably as
among them in accordance with the principal amount of additional Loans made by
them until such additional Loans shall have been fully paid and satisfied. All
payments on account of interest shall be applied as among all the Banks ratably
in accordance with the amount of interest owing to each of the Banks as of the
date of the receipt of such interest payment.

     Section 10.4.     Non-Business Day. If any payment of principal or interest
on any Loan shall fall due on a day which is not a Business Day, interest at the
rate such Loan bears for the period prior to maturity shall continue to accrue
on such principal from the stated due date thereof to and including the next
succeeding Business Day on which the same is payable.

     Section 10.5.     Documentary Taxes. The Borrower agrees to pay any
documentary or similar taxes with respect to the Loan Documents, including
interest and penalties, in the event any such taxes are assessed irrespective of
when such assessment is made and whether or not any credit is then in use or
available hereunder.

     Section 10.6.     Representations. All representations and warranties made
herein or in certificates given pursuant hereto shall survive the execution and
delivery of this Agreement and of the Notes, and shall continue in full force
and effect with respect to the date as of which they were made and as reaffirmed
on the date of each borrowing, request for L/C and as long as any credit is in
use or available hereunder.

     Section 10.7.     Notices. Unless otherwise expressly provided herein, all
communications provided for herein shall be in writing or by telecopy and shall
be deemed to have been given or made when served personally, when an answer back
is received in the case of notice by telecopy or 3 Business Days after the date
when deposited in the United States mail addressed if to the Borrower to P.O.
Box 388, Yazoo City, Mississippi,  39194, Attention: Corporate Secretary; if to
the Administrative Agent or Harris at 111 West Monroe Street, Chicago, Illinois
60690, Attention: Agribusiness Group; and if to any of the Banks, at the address
for each Bank set forth under its signature hereon; or at such other address as
shall be designated by any party hereto in a written notice to each other party
pursuant to this Section 10.7.

     Section 10.8.     Costs and Expenses; Indemnity. (a) The Borrower agrees to
pay on demand and upon receipt of supporting statements, all reasonable costs
and expenses of the Administrative Agent, in connection with the negotiation,
preparation, execution and delivery of this Agreement, the Notes and the other
instruments and documents to be delivered hereunder or in connection with the
transactions contemplated hereby, including the reasonable fees and expenses of
Messrs. Chapman and Cutler, special counsel to the Administrative Agent (such
fees and expenses of such special counsel shall not exceed the amount previously
agreed to by the Borrower and the Administrative Agent); all reasonable costs
and expenses of the Administrative Agent, the Banks and any other holder of any
Note or any Reimbursement Obligation (including reasonable attorneys' fees)
incurred while any Potential Default or Event of Default shall have occurred and
be continuing, all reasonable costs and expenses incurred by the Administrative
Agent in connection with any consents or waivers hereunder or amendments hereto,
and all reasonable costs and expenses (including reasonable attorneys' fees), if
any, incurred by the Administrative Agent, the Banks or any other holders of a
Note or any Reimbursement Obligation in connection with the enforcement of this
Agreement, the Notes, the other Loan Documents and the other instruments and
documents to be delivered hereunder. The Borrower agrees to indemnify and save
harmless the Banks and the Administrative Agent from any and all liabilities,
losses, reasonable costs and expenses incurred by the Banks or the
Administrative Agent in connection with any action, suit or proceeding brought
against the Administrative Agent or any Bank by any Person which arises out of
the transactions contemplated or financed hereby or by the Notes, or out of any
action or inaction by the Administrative Agent or any Bank hereunder or
thereunder, except for such thereof as is caused by the gross negligence or
willful misconduct of the party indemnified.

     (b)     Without limiting the generality of the foregoing, the Borrower
unconditionally agrees to forever indemnify, defend and hold harmless, the Agent
and each Bank, and covenant not to sue for any claim for contribution against,
the Agent or any Bank for any damages, reasonable costs, loss or reasonable
expense, including without limitation, response, remedial or removal costs,
arising out of any of the following: (i) any presence, release, threatened
release or disposal of any hazardous or toxic substance or petroleum by the
Borrower or any Subsidiary or otherwise occurring on or with respect to its
Property, (ii) the operation or violation of any Environmental Law, whether
federal, state, or local, and any regulations promulgated thereunder, by the
Borrower or any Subsidiary or otherwise occurring on or with respect to its
Property, (iii) any claim for personal injury or property damage in connection
with the Borrower or any Subsidiary or otherwise occurring on or with respect to
its Property, and (iv) the inaccuracy or breach of any environmental
representation, warranty or covenant by the Borrower made herein or in any loan
agreement, promissory note, mortgage, deed of trust, security agreement or any
other instrument or document evidencing or securing any indebtedness,
obligations or liabilities of the Borrower owing to the Agent or any Bank or
setting forth terms and conditions applicable thereto or otherwise relating
thereto, except for damages arising from the Agent's or such Bank's willful
misconduct or gross negligence. This indemnification shall survive the payment
and satisfaction of all indebtedness, obligations and liabilities of the
Borrower owing to the Agent and the Banks and the termination of this Agreement,
and shall remain in force beyond the payment or satisfaction in full of any
single claim under this indemnification. This indemnification shall be binding
upon the successors and assigns of the Borrower and shall inure to the benefit
of Agent and the Banks and their respective directors, officers, employees,
agents, and collateral trustees, and their successors and assigns.

     (c)     The provisions of this Section 10.8 shall survive payment of the
Notes and Reimbursement Obligations and the termination of the Revolving Credit
Commitments hereunder.

     Section 10.9.     Counterparts. This Agreement may be executed in any
number of counterparts and all such counterparts taken together shall be deemed
to constitute one and the same instrument. One or more of the Banks may execute
a separate counterpart of this Agreement which has also been executed by the
Borrower, and this Agreement shall become effective as and when all of the Banks
have executed this Agreement or a counterpart thereof and lodged the same with
the Administrative Agent.

     Section 10.10.     Successors and Assigns; Governing Law; Entire Agreement.
This Agreement shall be binding upon the Borrower, the Administrative Agent and
the Banks and their respective successors and assigns, and shall inure to the
benefit of the Borrower, the Administrative Agent and each of the Banks and the
benefit of their respective successors and assigns, including any subsequent
holder of any Note or Reimbursement Obligation. THIS AGREEMENT AND THE RIGHTS
AND DUTIES OF THE PARTIES HERETO SHALL BE CONSTRUED AND DETERMINED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF ILLINOIS. This Agreement constitutes the
entire understanding of the parties with respect to the subject matter hereof
and any prior agreements, whether written or oral, with respect thereto are
superseded hereby. The Borrower may not assign any of its rights or obligations
hereunder without the written consent of the Banks.

     Section 10.11.     No Joint Venture. Nothing contained in this Agreement
shall be deemed to create a partnership or joint venture among the parties
hereto.

     Section 10.12.     Severability. In the event that any term or provision
hereof is determined to be unenforceable or illegal, it shall be deemed severed
herefrom to the extent of the illegality and/or unenforceability and all other
provisions hereof shall remain in full force and effect.

     Section 10.13.     Table of Contents and Headings. The table of contents
and section headings in this Agreement are for reference only and shall not
affect the construction of any provision hereof.

     Section 10.14.     Sharing of Payments. Each Bank agrees with each other
Bank that if such Bank shall receive and retain any payment, whether by set-off
or application of deposit balances or otherwise ("Set-Off"), on any Loan,
Reimbursement Obligation or other amount outstanding under this Agreement or the
other Loan Documents in excess of its ratable share of payments on all Loans,
Reimbursement Obligations and other amounts then outstanding to the Banks, then
such Bank shall purchase for cash at face value, but without recourse (except
for defects in title), ratably from each of the other Banks such amount of the
Loans held by each such other Bank (or interest therein) as shall be necessary
to cause such Bank to share such excess payment ratably with all the other
Banks; provided, however, that if any such purchase is made by any Bank, and if
such excess payment or part thereof is thereafter recovered from such purchasing
Bank, the related purchases from the other Banks shall be rescinded ratably and
the purchase price restored as to the portion of such excess payment so
recovered, but without interest. Each Bank's ratable share of any such Set-Off
shall be determined by the proportion that the aggregate principal amount of
Loans and Reimbursement Obligations and other amounts then due and payable to
such Bank bears to the total aggregate principal amount of Loans and
Reimbursement Obligations and other amounts then due and payable to all the
Banks. Nothing contained in, permitted by or required under this Section 10.14
shall permit a violation of Section 3.6(f).

     Section 10.15.     Jurisdiction; Venue; Waiver of Jury Trial. THE BORROWER
HEREBY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT
COURT FOR THE NORTHERN DISTRICT OF ILLINOIS AND OF ANY ILLINOIS COURT SITTING IN
CHICAGO FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. THE BORROWER IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN
SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM. THE BORROWER, THE ADMINISTRATIVE AGENT,
AND THE BANKS HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED THEREBY.

     Section 10.16.     Participants and Note Assignees. Each Bank shall have
the right at its own cost to grant participations (to be evidenced by one or
more agreements or certificates of participation) in the Loans made, and/or
Reimbursement Obligations, participations in L/Cs and Revolving Credit
Commitment held, by such Bank at any time and from time to time, and to assign
its rights under such Reimbursement Obligations, participations, Loans or the
Notes evidencing such Loans to one or more other Persons; provided that (i) no
such participation or assignment shall relieve any Bank of any of its
obligations under this Agreement, (ii) no such assignee or participant shall
have any rights under this Agreement except as provided in this Section 11.16,
and (iii) the Administrative Agent shall have no obligation or responsibility to
such participant or assignee, except that nothing herein is intended to affect
the rights of an assignee of a Note to enforce the Note assigned. Any party to
which such a participation or assignment has been granted shall have the
benefits of Section 1.9 and Section 9.3, but shall not be entitled to receive
any greater payment under either such Section than the Bank granting such
participation or assignment would have been entitled to receive in connection
with the rights transferred. Any agreement pursuant to which any Bank may grant
such a participating interest shall provide that such Bank shall retain the sole
right and responsibility to enforce the obligations of the Borrower hereunder,
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Agreement; provided that such participation
agreement may provide that such Bank will not agree to any modification,
amendment or waiver of this Agreement that would (A) increase any Revolving
Credit Commitment of such Bank if such increase would also increase the
participant's obligations, (B) forgive any amount of or postpone the date for
payment of any principal of or interest on any Loan or Reimbursement Obligation
or of any fee payable hereunder in which such participant has an interest or
(C) reduce the stated rate at which interest or fees in which such participant
has an interest accrue hereunder.

     Section 10.17.     Assignment of Commitments by Banks. Each Bank shall have
the right at any time, with the written consent of the Administrative Agent
(which consent will not be unreasonably withheld) to assign all or any part of
its Revolving Credit Commitment to one or more other Persons; provided that
(i) each such assignment shall be of a constant, and not a varying, percentage
of all such rights and obligations, (ii) unless both parties to the assignment
are Banks immediately prior to giving effect to the assignment, the amount of
the Revolving Credit Commitment of the assigning Bank being assigned pursuant to
each such assignment (determined as of the date of such assignment) shall not be
less than $5,000,000 (or if less, the entire amount of such Bank's Revolving
Credit Commitment, or $1,000,000 if such assignment is from one Bank to another)
and shall be an integral multiple of $1,000,000, (iii) the parties to each such
assignment shall execute and deliver to the Administrative Agent, for its
acceptance and recording, an assignment and acceptance, together with any Notes
subject to such assignment, and (iv)  the consent of the Administrative Agent
shall not be required for any Bank to assign all or part of its Revolving Credit
Commitment to any affiliate of the assigning Bank or to any Bank; provided
further, however, that each such assigning Bank, unless assigning all of its
Revolving Credit Commitment hereunder, maintains a minimum Revolving Credit
Commitment hereunder in an amount not less than $5,000,000. Upon any such
assignment (except any assignment made pursuant to Sections 1.1(d) or 9.7(b)
hereof), its notification to the Administrative Agent and the payment of a
$3,500 recordation fee to the Administrative Agent, the assignee shall become a
Bank hereunder, all Loans and the Revolving Credit Commitment it thereby holds
shall be governed by all the terms and conditions hereof, and the Bank granting
such assignment shall have its Revolving Credit Commitment, and its obligations
and rights in connection therewith, reduced by the amount of such assignment and
Section 1.1(b) hereof shall be automatically amended, without further action, to
reflect the addition of such assignee as a Bank and the reduction of the
Revolving Credit Commitment of the assignor as described in such assignment.

     Upon your acceptance hereof in the manner hereinafter set forth, this
Agreement shall be a contract between us for the purposes hereinabove set forth.

     Dated as of November 15, 2002.

MISSISSIPPI CHEMICAL CORPORATION

By  /s/ Timothy A. Dawson
      Senior Vice President & Chief Financial Officer

 

Accepted and Agreed to as of the day and year last above written.

HARRIS TRUST AND SAVINGS BANK
individually and as Administrative Agent

By       /s/ Lawrence A. Mizera
    Its Vice President

Address:    111 West Monroe Street
                  Chicago, Illinois 60690
Attention:  Special Assets Division

\



CREDIT AGRICOLE INDOSUEZ

By       /s/ Gary Kania
    Its   Vice President

By       /s/ Joseph D. Catarina 
    Its   Vice President

Address:    666 Third Avenue
                  New York, New York 10017- 4011
Attention:  Distressed Asset Management


BNP PARIBAS

By       /s/ Tom H. Ambrose
    Its   Director

By       /s/ Timothy J. Devane
    Its    Vice President

Address:    209 S. Lasalle
                  Suite 500
                  Chicago, Illinois 60604


BANC OF AMERICA STRATEGIC SOLUTIONS, INC.

By       /s/ Charles A. Kerr
    Its   Managing Director

Address:    100 North Tryon Street
                  NC1-007-22-26 
                  Charlotte, NC 28255-0001
Attention:


THE BANK OF NOVA SCOTIA, ATLANTA
   AGENCY


By      /s/ N. Bell
    Its   Senior Manager

Address:    The Bank of Nova Scotia
                  Suite 2700
                  600 Peachtree St., N.E.
                  Atlanta, GA 30308
Attention:


SUNTRUST BANK (formerly known as SunTrust
   Bank, Atlanta)


By         /s/ J. Christopher Deisley
    Its   Managing Director

Address:    303 Peachtree Street
                  4th Floor
                  Atlanta, GA 30308
Attention:   Chris Deisley


WACHOVIA BANK, NATIONAL ASSOCIATION
   (formerly known as First Union National
   Bank)

By       /s/ Matthew Berk
    Its Authorized Officer

Address:    301 South College Street
                  5th Floor
                  Charlotte, North Carolina 28288-0537
Attention:  Melissa McDonald


ABN AMRO BANK N.V.

By       /s/ Steven C. Wimpenny
    Its   Group Senior Vice President

By       /s/ Clifford S. Blasberg
    Its    Group Vice President

Address:    680 Fifth Avenue
                  6th Floor
                  New York, New York 10019
Attention: Cliff Blasberg

 

MIZUHO CORPORATE BANK, LTD.(successor in
   interest to The Fuji Bank, Limited and The
   Dai-Ichi Kangyo Bank, Ltd.)

By       /s/ T. Monri
    Its   DGM

Address:    1251 Avenue of the Americas
                   New York, New York 10020
Attention:


TRUSTMARK NATIONAL BANK

By       /s/ William H. Edwards
    Its    Vice President

Address:    248 East Capitol Street
                  Jackson, Mississippi 39205
Attention: William Edwards


AMSOUTH BANK

By       /s/J. D. May
    Its  Vice President

Address:    P.O. Box 2304
                  Jackson, Mississippi 39225-9936
Attention:  J.D. May

--------------------------------------------------------------------------------




EXHIBIT A

MISSISSIPPI CHEMICAL CORPORATION

REVOLVING CREDIT NOTE

                                                                                                                                 November ___,
2002

     For Value Received, the undersigned, Mississippi Chemical Corporation, a
Mississippi corporation (the "Borrower"), hereby promises to pay to the order of
________________ (the "Bank") on the Termination Date (as defined in the Credit
Agreement hereinafter referred to), at the principal office of Harris Trust and
Savings Bank in Chicago, Illinois, the aggregate unpaid principal amount of all
Loans made by the Bank to the Borrower under the Credit Agreement hereinafter
mentioned and remaining unpaid on the Termination Date, together with interest
on the principal amount of each Loan from time to time outstanding hereunder at
the rates, and payable in the manner and on the dates specified in said Credit
Agreement.

     The Bank shall record on its books or records or on a schedule to this Note
which is a part hereof the principal amount of each Loan made to the Borrower
under the Credit Agreement, all payments of principal and interest thereon and
the principal balances from time to time outstanding; provided that prior to the
transfer of this Note all such amounts shall be recorded on the schedule
attached to this Note. The record thereof, whether shown on such books or
records or on a schedule to this Note, shall be prima facie evidence as to all
such amounts; provided, however, that the failure of the Bank to record any of
the foregoing shall not limit or otherwise affect the obligation of the Borrower
to repay all Loans made to it under the Credit Agreement, together with accrued
interest thereon.

     This Note is one of the Revolving Credit Notes referred to in and issued
under that certain Amended and Restated Credit Agreement dated as of
November 15, 2002, among the Borrower, Harris Trust and Savings Bank, as
Administrative Agent, and the Banks named therein, as amended from time to time
(the "Credit Agreement"), and shall be subject to the terms and conditions
thereof. All defined terms used in this Note, except terms otherwise defined
herein, shall have the same meaning as such terms have in said Credit Agreement.

     Prepayments may be made, and are sometimes required to be made, on any Loan
evidenced hereby and this Note (and the Loans evidenced hereby) may be declared
due prior to the expressed maturity thereof, all in the events, on the terms and
in the manner as provided for in said Credit Agreement.

      The undersigned hereby waives presentment for payment and demand.

     THIS NOTE IS GOVERNED BY AND SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF ILLINOIS.

MISSISSIPPI CHEMICAL CORPORATION

 

By _________________________________
     Its_______________________________




--------------------------------------------------------------------------------


EXHIBIT B

APPLICATION AND AGREEMENT FOR IRREVOCABLE
STANDBY LETTER OF CREDIT

                                   
                                                                                                      Date
______________________________________

International Operations
Division                                                                                          SPL
______________________________________
Harris Trust and Savings Bank
P.O. Box 755
111 West Monroe Street
Chicago, Illinois 60690

Gentlemen:

We request you to open and transmit by cable/airmail your Irrevocable Letter of
Credit in favor of:







available by their drafts, drawn at sight on: Harris Trust and Savings Bank, or
not exceeding a total of:
accompanied by the following document(s):





Drafts drawn under this Letter of Credit must be drawn and presented together
with accompanying documentation at your principal office in Chicago, Illinois
not later than:

In consideration of your issuing at our request your Irrevocable Letter of
Credit (hereinafter called "Credit) on the terms mentioned above:

We hereby agree to pay you in immediately available and freely transferable
funds the amount of each draft or acceptance drawn under, or purporting to be
drawn under, the Credit, such payment to be made at the maturity of each
respective draft or acceptance or, if 50 demanded by you, on demand in advance
of any drawing or maturity. Payment shall be made by us at your office in
Chicago, Illinois in lawful money of the United States, provided that, if a
draft or other request for payment under the Credit is drawn in a currency other
than United States currency, we shall pay the equivalent In United States
currency, at the rate of exchange then current in Chicago for cable transfers to
the place of payment in the currency in which drawing was made, as determined by
you and notified to us, or, if you so request of us at your option, we shall pay
you the amount of such drawing in the currency in which the drawing was made in
a place, form and manner acceptable to you. We also agree to pay you, on demand,
a commission at the rate of:
of the Credit or such other rate as you and we may agree, and all charges and
expenses legal and/or otherwise (including court costs and attorneys' fees),
paid or incurred by you in connection therewith or in your endeavoring to
collect any liability of us or any one or more of us hereunder, Including all
costs and expenses arising out of any reserve requirements for, or any
assessment of deposit insurance premiums on, the Credit and including all
expenses, legal or otherwise (including without limitation court costs and
attorneys' fees and expenses) paid or incurred by you or any of your
correspondents in connection with endeavoring to collect any liability of ours
hereunder or in connection with any other legal proceeding brought or threatened
in connection with the Credit, including any attempt by us or anyone to enjoin
payment under the Credit. In addition, if you shall determine that any existing
or future law, rule or regulation regarding capital adequacy, or any change
therein, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by you (or any of your
branches) with any request or directive regarding capital adequacy (whether or
not having the force of law) of any such authority, central bank or comparable
agency, has or would have the effect of requiring you to maintain capital to
support your obligations hereunder or under the Credit, then from time to time,
within 15 days after demand by you, we shall pay to you such additional amount
or amounts reasonably determined by you as will compensate you for such
requirement. Any amounts not paid when due hereunder shall bear interest
(computed on the basis of a 360 day year and actual days elapsed) from the due
date thereof until paid in full at a rate per annum determined by adding 2 1/2%
to the rate from time to time announced by you as your prime commercial rate,
with any change in such interest rate resulting from a change in such prime
commercial rate to be and become effective as of and on the day of the relevant
change in such prime commercial rate, payable on demand. You are hereby
authorized to charge any depository or other account of ours or any of us
maintained with you for the full amount of any drawing paid by you under the
Credit and for payment of any other amount payable by us hereunder not paid to
you on demand. If by charging such account you create an overdraft in one of our
accounts, we shall pay interest to you on such overdrawn amount at the rate
specified in our agreement with you establishing such account or, if no such
rate is specified, at the rate of interest provided for in the first sentence of
this paragraph. We agree that in the event of any extension of the maturity or
time for presentation of drafts, acceptances or documents, or any other
modification of the terms of the Credit, at the request of any of us, with or
without notification to the others, or in the event of any increase in the
amount of the Credit at our request, this agreement shall be binding upon us
with regard to the credit extended, increased or otherwise modified, to drafts,
documents and property covered thereby, and to any action taken by you or any of
your correspondents, in accordance with such extension, increase or other
modification. The users of the Credit shall be deemed our agents and we assume
all risks of their acts, omissions, or misrepresentations. Neither you nor your
correspondents snail be responsible for the validity, sufficiency, truthfulness,
or genuineness of any documents even if such documents should in fact prove to
be in any or all respects invalid, insufficient, fraudulent or forged; for
failure of any draft to bear any reference or adequate reference to the Credit,
or failure of any person to note the amount of any draft on the reverse of the
Credit, or to surrender or to take up the Credit as required by the terms of the
Credit; each of which provisions, if contained in the Credit itself, it is
agreed may be waived by you, or for errors, omissions, interruptions or delays
in transmission or delivery of any message, by mail, cable, telegraph, wireless,
or otherwise, whether or not they be in cipher; nor shall you be responsible for
any error, neglect or default of any of your correspondents; and none of the
above shall affect, impair or prevent the vesting of any of your rights or
powers hereunder. In furtherance and extension and not in limitation of the
specific provisions hereinbefore set forth, we agree that any action taken by
you or by any correspondent of yours under or in connection with the Credit or
the relative drafts, documents or property, if taken in good faith, shall be
binding on us and shall not put you or your correspondent under any resulting
liability to us; and we make like agreement as to any inaction or omission,
unless in breach of good faith. We agree, at any time and from time to time, on
demand, to deliver, convey, transfer or assign to you, as security for any and
all obligations and liabilities of us or any one or more of us hereunder, and
also for any and all other obligations and liabilities, absolute or contingent,
due or to become due, which are now or may at any time hereafter be owing by us
or any one or more of us to you, additional security of a value and character
satisfactory to you, or to make such payment as you may require. You shall not
be deemed to have waived any of your rights hereunder, unless you or your
authorized agent shall have signed such waiver in writing. No such waiver,
unless expressly as stated therein, shall be effective as to any transaction
which occurs subsequent to the date of such waiver, or as to any continuance of
a breach after such waiver. The word "property", as used in this agreement,
includes goods, merchandise, securities, funds, choses in action, and any and
all other forms of property, whether real, personal or mixed, and any right or
interest therein. Without limiting the foregoing and in addition to the
provisions of paragraph numbered 7 hereof, we agree that all property belonging
to any of us, now or at any time hereafter delivered, deposited, conveyed,
transferred, assigned or paid to you, or coming into your possession or into the
possession of any one for you in any manner whatsoever, whether expressly as
security for any obligations or liabilities of us to you or otherwise, are
hereby made and shall be and constitute collateral security for any and all
obligations and liabilities, absolute or contingent, due or to become due, which
are now or may at any time hereafter be owing by us or any one or more of us to
you. Without limiting the foregoing and in addition to the provisions of
paragraph numbered 6 hereof, you are hereby expressly authorized and directed to
honor any request for payment which is made under and in compliance with the
terms of said Credit without regard to, and without any duty on your part to
inquire into, the existence of any disputes or controversies between any of the
undersigned, the beneficiary of the Credit or any other person, firm or
corporation, or the respective rights, duties or liabilities of any of them or
whether any facts or occurrences represented in any of the documents presented
under the Credit are true or correct. Furthermore, we fully understand and agree
that your sole obligation to us shall be limited to honoring requests for
payment made under and in compliance with the terms of the Credit and this
application and your obligation remains so limited even if you may have assisted
us in the preparation of the wording of the Credit or any documents required to
be presented thereunder or you may otherwise be aware of the underlying
transaction giving rise to the Credit and this application. In addition, and
without limiting any of the other provisions hereof, you and your correspondents
may (a) act in reliance upon any oral, telephonic, telegraphic, electronic or
written request or notice believed by you or your relevant correspondent in god
faith to have been authorized by us or any one of us, whether or not given or
signed by an authorized person, and (b) receive, accept or pay as complying with
the terms of the Credit any drafts or other document, otherwise in order, that
may be signed by, or issued to, the administrator or executor of, or the trustee
in bankruptcy of, or the receiver for any of the property of, or any other
person or entity acting as the representative of, in the place of or as the
successor in interest to, the party in whose name the Credit provides that any
drafts or other documents should be drawn or issued. If this agreement is signed
by one party, the terms "we," "our," "us," shall be read throughout as "I,'.
"my," "me," as the case may be. If this agreement is signed by two or more
parties, it shall constitute the joint and several agreement of such parties.
This agreement shall be deemed to be made under and shall in all respects be
governed by the law of the State of Illinois. The Credit and, to the extent not
inconsistent with the laws of the State of Illinois, this' agreement will be
subject to the Uniform Customs and Practice for Documentary Credits as most
recently published by the International Chamber of Commerce (the "UCP"), except
that Article 41 and 43 of the UCP (1993 Revision) published by the International
Chamber of Commerce as Publication No.500 shall not apply nor shall any
equivalent provision in any future version of the UCP.

                                                                                                                                           
Very truly yours,

For Bank Use Only



___________________________     ___________________
Signatures Approved by                   Date

_____________________________________________
(Firm's name, if applicable)

By___________________________________________
Title__________________________________________

By____________________________________________
Title___________________________________________



 

APPLICATION AND AGREEMENT FOR IRREVOCABLE COMMERCIAL LETTER OF CREDIT

Harris
Bank                                                                                                                               L/C
No._____________________________________
P.O. Box
755                                                                                                                                                           (For
Bank use only)
Chicago, Illinois 60606-0755
Telephone: (312)
481-5072                                                                                                          Date________________________________________
Cable address: HARISBANK
Telex: 824164 (HARISINT CGO)

Please issue an irrevocable Letter of Credit as set forth below and forward same
to your correspondent for delivery to the beneficiary by

     [  ] Airmail          [  ]  Airmail, with short preliminary cable
advice          [  ]  Full Cable

IN FAVOR OF (BENEFICIARY)

FOR ACCOUNT OF (APPLICANT)



IN FAVOR OF (BENEFICIARY)



FOR ACCOUNT OF (APPLICANT)



Expiry Date


In the Country of the beneficiary
unless otherwise indicated



Latest date for shipment
(Optional)



Amount


In Figures
In Words




Available by drafts at _________________________  For _________________ Invoice
amount of merchandise drawn on
                                  ("at eight", "30 day sight",
etc.)               (full or percentage)

[  ]  Harris Bank or           [  ]  Advising Bank*     (*Payment will be
effected prior to receipt of documents at Harris Bank).

DRAFTS MUST BE ACCOMPANIED BY THE FOLLOWING DOCUMENTS   (In duplicate unless
otherwise specified)

[  ]  Commercial Invoice
[  ]  Packing List
[  ]  Special U.S. Customs Invoice
[  ]  Certificate of origin Form A
[  ]  Negotiable Marine/Air Insurance Policy or Certificate covering: Coverage
of invoice ____ (110% unless otherwise specified)
               [  ]  All Risks       [  ]  War Risks
               [  ]  Other Risks (please specify)
______________________________________________________________________________
[  ]  Other documents, if any:
[  ]  Full set of at least two ORIGINAL clean on board ocean bills of Lading
issued to order shipper, endorsed in blank, marked "Freight"
               [  ]  Collect          [  ] Prepaid
[  ]  Clean airway bill in ___________ consigned
___________________________________________________________________________
       ___________________________________________________ Marked
Freight          [  ]  Collect          [  ]  Prepaid
[  ]  Other Transport Document
_________________________________________________________________________________________
       ___________________________________________________ Marked
Freight          [  ]  Collect          [  ]  Prepaid
[  ]  Notify
_________________________________________________________________________________________________________
       ______________________________________________________________________________________________________________
[  ]  Merchandise Description
___________________________________________________________________________________________
       ______________________________________________________________________________________________________________
                                                                      (Please
mention commodity only, omitting details as to grade, quality, etc.)


Check one:
[  ]  FOB       [  ]  C&I       [  ]  C&F       [  ]  CIF       [  ]  Other
____________________________ (Name of city, Port or Airport)
____________________________________________________________________________________________________________________________________

SHIPMENT FROM:


TO:

Partial Shipments                       [  ]  Permitted         [  ]  Prohibited



Transshipments                          [  ]  Permitted         [  ]  Prohibited



[  ]  Documents must be presented to the negotiating or paying bank within ___
days after the issuance of documents evidencing shipment or dispatch or taken in
charge (shipping documents). Documents presented within this period and within
the validity of the letter of credit will be negotiated.

[  ]  Insurance effected by ourselves. We agree to keep insurance coverage in
force until this transaction is completed.

Discount charges (if the tenor is other than sight) are for the account of the :

[  ]  Applicant    [  ]  Beneficiary



All banking charges, other than those of Harris Bank:



[  ]  Applicant    [  ]  Beneficiary



Other instructions:
___________________________________________________________________________________________________
___________________________________________________________________________________________________
___________________________________________________________________________________________________
___________________________________________________________________________________________________
___________________________________________________________________________________________________



Unless otherwise instructed, documents will be forwarded to us in one airmail by
the negotiating bank. The credit will be subject to the Uniform Customs and
Practice for the Documentary Credits (1993 revision) the International Chamber
of Commerce Publication No. 500.

PLEASE DATE AND OFFICIALLY SIGN THE AGREEMENT ON THE REVERSE SIDE OF THIS
APPLICATION

In consideration of your opening your Commercial Letter of Credit (hereinafter
called "Credit") substantially in accordance with the foregoing application, we
hereby agree with you as follows:

 1.  We agree to pay you in cash the amount of each draft or acceptance drawn
     under, or purporting to be drawn under the Credit, such payment to be made
     at the maturity of each respective draft or acceptance, or on demand prior
     thereto.
 2.  Payment shall be made by us at your office in Chicago, Illinois, in lawful
     money of the United States. As to drafts or acceptances which are payable
     in currency other than United States currency, the amount to be paid by us
     shall be the equivalent of the amount paid by you at the rate of exchange
     then current in Chicago for cable transfers to the place of payment in the
     currency in which such draft is drawn. If there is then no rate of exchange
     generally current in Chicago for effective cable transfers, we agree on
     demand to pay you an amount which you then deem necessary to pay or provide
     for the payment of our obligations hereunder; but in any such event we
     shall remain liable for any deficiency which may result if the actual cost
     to you of settlement of your obligations under the Credit proves to be in
     excess of the amount so paid by us, and we shall be entitled to a refund,
     without interest, of any excess payment made by us.
 3.  We also agree to pay you, on demand, a commission fee for issuance and
     payment of the Credit according to your schedule of fees in effect at the
     time of issuance/payment, and all charges and expenses paid or incurred by
     you in connection with the Credit including costs of complying with any and
     all applicable governmental exchange regulations, including all costs and
     expenses arising out of any reserve requirements for, or any assessment of
     deposit insurance premiums on, the Credit, and interest on any such
     amount(s) not paid when due at the rate per annum equal to your prime
     commercial rate from time to time in effect.
 4.  We hereby recognize and admit your ownership in and unqualified right to
     the possession and disposal of all property shipped, warehoused or
     otherwise delivered or allocated under or pursuant to or In connection with
     the Credit, or in any way relative thereto or to the drafts drawn
     thereunder, whether or not released to us on trust or bailee receipt, and
     also in and to all shipping documents, warehouse receipts, policies or
     certificates of insurance and other documents accompanying or relative to
     drafts drawn under the Credit, and in and to the proceeds of each and all
     of the foregoing, until such time as all the obligations and liabilities of
     us or any of us to you at any time existing under or with reference to the
     Credit, or this agreement, or any other credit or any other obligation or
     liability to you, have been fully paid and discharged, all as security for
     such obligations and liabilities; and that all or any of such property and
     documents and the proceeds of any thereof, coming into the possession of
     you or any of your correspondents, may be held and disposed of by you as
     herein above provided; and the receipt by your, or any of your
     correspondent:, at any time of other security, of whatsoever nature,
     including cash, shall not be deemed a waiver of any of your right: or
     powers herein recognized.
 5.  Except insofar as otherwise expressly stated in the Credit to the contrary,
     we agree that you and any of your correspondents may receive and accept as
     "Bills of Lading" under the Credit and documents issued or purporting to be
     issued by or on behalf of any carrier which acknowledges receipt of
     property for transportation, whatever the specific provisions of such
     documents, and any such Bill of Lading issued by or on behalf of an ocean
     carrier may be accepted by you as an "Ocean Bill of Lading" whether or not
     the entire transportation is by water. If the Credit states that except so
     far as otherwise expressly stated it is subject to the Uniform Customs and
     Practice for Documentary Credits, 1993 Revision (Publication No.500). fixed
     by the international Chamber of Commerce the Credit shall, except so far as
     otherwise expressly stated, be so subject In all respects and you and any
     of your correspondents may, except so far as otherwise expressly stated,
     accept document: of any character which comply with such Uniform Customs
     and Practice; and if the Credit does not so state, you and any of your
     correspondents may, without limiting the type of document acceptable
     according to any other provisions of the Credit, accept documents of any
     character which comply with the mid Uniform Customs and Practice or which
     comply
     with the law or regulation in force and customs and usages of the place of negotiation or payment.
     
     In the event that, at our request, some of the documents required under the
     Credit are forwarded directly to us or any other party designated by us, or
     you, at our request, release or consent to the release of some or all of
     the property shipped under the Credit prior to the presentation of the
     relative item, we agree to pay you on demand the amount of any calm made
     against you by reason thereof and authorize you to honor such item when it
     is presented regardless of whether or not such item or any documents which
     may accompany it complies with the terms of the Credit. In case of your
     issuance of steamship indemnity for our account, you are authorized to
     retain original bills of lading for delivery to the shipping company to
     secure the release of your indemnity.
     
     We agree to indemnify and hold you harmless from each and every claim,
     demand liability, loss, cost or expense (including, but not limited to,
     reasonable attorney's fees and costs) which may arise or be created by your
     acceptance of telecommunication instructions in connection with the Credit,
     including, but not limited to, telephone instructions in connection with
     any waiver of discrepancies.
 6.  Except insofar as otherwise expressly stated in the Credit, we agree that
     partial shipments may be made under the Credit and you may honor the
     relative drafts, and that if the Credit specifies drawings and/or shipments
     by installments within stated periods, and the shipper fails to ship or
     drafts are not drawn In any designated period, the Credit shall cease to be
     available for that and any subsequent installments unless otherwise
     stipulated in the Credit.
 7.  Any modification of the terms of the Credit other than an increase in the
     amount of the Credit or an extension of the maturity or time for
     presentation of drafts, acceptances or documents, may with your consent be
     made by any of us with or without notification to the others, but any
     increase in the amount of the credit or extension of the maturity or time
     for presentation of drafts, acceptances or documents shill be only at the
     request of all of us, and in my such event this agreement shall be binding
     upon us with regard to the Credit so increased or otherwise modified, to
     drafts, documents and property covered thereby, and to any action taken by
     you or any of your correspondents, in accordance with any such extension,
     increase or other modification.
 8.  The users of the Credit shall be deemed our agents and we assume all risks
     of their acts or omissions. Neither you nor your correspondents shall be
     responsible for the existence, character, quality, quantity, condition,
     packing, value or delivery of the property purporting to be represented by
     documents; for any difference in character, quality, quantity, condition,
     packing, value or delivery of the property from that expressed in
     documents; for general and/or particular conditions stipulated in the
     documents; for the validity, sufficiency or genuineness or legal effect of
     documents, even if such document: should in fact prove to be in any or all
     respects invalid, insufficient, fraudulent or forged; for the time, place,
     manner or order in which shipment is made; for partial or incomplete
     shipment, or failure or omission to ship any or all of the property
     referred to in the Credit; for the character, adequacy, validity or
     genuineness of any insurance; for the solvency or responsibility of any
     insurer, or for any other risk connected with insurance; for any deviation
     from instructions, delay, default or fraud by the shipper or any one else
     in connection with the property or the shipping thereof; for the solvency,
     responsibility or relationship to the property of any party issuing any
     documents in connection with the property; for any variance between
     invoices, bills of lading, warehouse receipts or other documents; for delay
     in arrival or failure to arrive of either the property or any of the
     documents relating thereto; for delay in giving or failure to give notice
     of arrival, or any other notice; for any breach of contract between the
     shippers or vendors and ourselves or any of us; for the validity or
     sufficiency of any instrument assigning or purporting to assign the Credit
     or the rights or benefits thereunder or the proceeds thereof; for failure
     of any draft to bear any reference or adequate reference to the Credit, or
     failure of documents to accompany any draft at negotiation, or failure of
     any person to note the amount of any draft on the reverse of the Credit, or
     to surrender or to take up the Credit or to send forward documents apart
     from drafts, as required by the terms of the Credit, each of which
     provisions, If contained in the Credit itself, it is agreed may be waived
     by you; or for errors, omissions, interruptions or delays in transmission
     or delivery of any message by mail, cable, telegraph, wireless or
     otherwise, whether or not they be in cipher; or for any error, neglect or
     default of any of your correspondents; and none of the above shall affect,
     impair or prevent the vesting of any of your rights or powers hereunder. We
     agree that you or any of your correspondents may accept or pay any draft
     dated on or before the expiration of any time limit expressed in the
     Credit, regardless of when drawn and when or whether negotiated, provided
     the other required documents are dared prior to the expiration of any time
     limit relating thereto. In furtherance and extension and not In limitation
     of the specific provisions hereinbefore set forth, we agree that any action
     taken by you or by any correspondent of yours under or In connection with
     the Credit or the relative drafts, documents or property, if taken in good
     faith, shall be binding on us and shall not put you or your correspondent
     under any resulting liability to us; and we make like agreement as to any
     inaction or omission, unless in breach of good faith.
 9.  We agree to procure promptly and necessary import and export or other
     licenses for the import or export or shipping of the property and to comply
     with all foreign and domestic governmental regulations in regard to the
     shipment of the property or the financing thereof, and to furnish such
     certificates in that respect as you may at any lime require, and to keep
     the property adequately covered by insurance satisfactory to you, in
     companies satisfactory to you, and to assign the policies or certificates
     of insurance to you, or to make the loss or adjustment, if any, payable to
     you, at your option, and to furnish you, if demanded, with evidence of
     acceptance by the insurers of such assignment.
 10. Each of us agrees, at any time and from time to time, on your den'1nd to
     deliver, transfer or assign to you as security for (i) any and all
     obligations and liabilities of us or any one or more of us hereunder,
     including the amount of this Credit, and (ii) any and all other obligations
     and liabilities to you of us or any one or more of us, now existing or
     hereafter arising direct or contingent, due or to become due, property in
     addition to that referred to in paragraph numbered 4 hereof of a value and
     character satisfactory to you. Without limiting the foregoing and in
     addition to the provisions of paragraph numbered 4 hereof, each of us
     agrees that all property belonging to any of us of every name and nature
     whatsoever, now or at any time hereafter delivered, conveyed, transferred,
     assigned or paid to you, or coming into your possession or Into the
     possession of anyone for you in any manner whatsoever, whether expressly as
     security for any such obligations or liabilities of us or any of us to you
     or for safekeeping or otherwise, Including any items received for
     collection or transmission, and the proceeds thereof, whether or not such
     property is In whole or in part released to us or any of us on trust or
     bailee receipt, are hereby made security for each and all such obligations
     and liabilities referred to in this paragraph 10. We further agree that any
     indebtedness due or owing from you to any of us may at any time, as well
     before as after the maturity of any obligation or liability hereunder of us
     or any of us to you, be set off and applied against any liability 9r
     obligation of us or any of us hereunder including the amount of this
     Credit.
 11. Upon failure of payment of any sum required to be paid by us or any of us
     pursuant to the terms hereof at the time or times when such payment is due,
     whether by lapse of time, demand or otherwise, or upon failure of us or any
     of us at all times to keep a margin of security with you satisfactory to
     you, or upon the making by any of us of any assignments for the benefit of
     creditors, or upon the filing of any voluntary or involuntary petition in
     bankruptcy by or against any of us or upon the application for the
     appointment of a receiver of any property of any of us, or upon any act of
     bankruptcy or state of insolvency or suspension of business of or by any of
     us, or upon any proceeding being commenced by or against us or any of us
     under any bankruptcy, reorganization, arrangement, readjustment of debt,
     receivership, liquidation, dissolution or conservation law or statute of
     any jurisdiction, or upon the service of any warrant of attachment or
     garnishment or the existence or making or issuance of any tax lien, levy or
     similar process on or with respect to any property of any of us, all of our
     obligations and liabilities hereunder including the amount of this Credit
     (and all other liabilities and obligations of any of us to you) shall
     become and be immediately due and payable without demand or notice. Also in
     any such event you shall have full power and authority at any time or times
     thereafter to sell and assign and deliver the whole of the property, or any
     part thereof, then constituting security pursuant to any of the terms
     hereof, at any broker:' beard or at public or private sale, in such parcel
     or parcels and at such time or times and at such place or places and for
     such price or prices as you may deem proper, and with the right in yourself
     to be purchaser at such brokers' board or public sale; and each of us
     hereby waives all advertisement or notice of sale or intention to sell and
     of the time and place thereof; and after deducting all legal and other
     costs and expenses of any such sale and delivery of the property sold, the
     residue of the proceeds of such sale or sales shall be applied to pay any
     or all of the liabilities for which the property so sold constitutes
     security under the terms hereof. The residue, if any, of the proceeds of
     sale and any other property constituting security remaining after
     satisfaction of our liabilities to you shall be returned to us. Nothing in
     this paragraph 11 contained shall be deemed to limit or restrict your
     rights under paragraph numbered 4 hereof.
 12. You shall not be deemed to have waived any of your rights hereunder unless
     you or your authorized agent shall have signed such waiver in writing. No
     such waiver, unless expressly as stated therein, shall be effective as to
     any transaction except the specific transaction described in the waiver.
 13. The word "property" as used in this agreement includes goods, merchandise,
     securities, funds, choses In action and any and all other forms of
     property. whether real, personal or mixed, and any right or interest
     therein.
 14. If this agreement is signed by one party, the terms "we, " "our," "us,:
     shall be read throughout as "l," "my," "me," as the case may be. If this
     agreement is signed by two or more parties, it shall constitute the joint
     and several agreement of such parties. This agreement shall be deemed to be
     made under and shall in all respects be governed by the law of the State of
     Illinois.

                                                                                                                            __________________________________________________
                                                                                                                                                                 (Firm's
Name)

                                                                                                                           Account
Number:


                                                                                                                           By________________________________________________ 

                                                                                                                           By:________________________________________________




--------------------------------------------------------------------------------



EXHIBIT C

THE A MORTGAGES

Mortgage and Security Agreement with Assignment of Rents dated as of April 20,
2000, from Triad Nitrogen, LLC to the Agent recorded in Ascension Parish,
Louisiana on April 26, 2000 under Reception Number 461-147 in COB 637, Folio 97
in MOB 912, Folio 56. First Amendment to Mortgage and Security Agreement with
Assignment of Rents dated as of May 23, 2000, from Triad Nitrogen, LLC to the
Agent recorded in Ascension Parish, Louisiana on May 31, 2000 under Reception
Number 463-533 in COB 639, at Folio 601, in MOB 919, at Folio 181. Mortgage and
Security Agreement with Assignment of Rents dated as of April 20, 2000, from
Mississippi Chemical Company, LP to the Agent recorded in Acadia Parish,
Louisiana on April 26, 2000 under Reception Number 673230, in MOB 584, at
page 260, in COB I56, at Folio 929. Deed of Trust and Security Agreement with
Assignment of Rents dated as of April 20, 2000, from Mississippi Chemical
Corporation and Mississippi Chemical Company, L.P. to Roberta Harris, as trustee
for the benefit of the Agent, recorded with the Union County, Mississippi
Recorder on April 27, 2000 as Instrument No. 001632 Deed of Trust and Security
Agreement with Assignment of Rents dated as of April 20, 2000, from Mississippi
Chemical Company, L.P. to Roberta Harris, as trustee for the benefit of the
Agent, recorded with the Lauderdale County, Mississippi Recorder on April 27,
2000 at Book 1665, at Page 251. Deed of Trust and Security Agreement with
Assignment of Rents dated as of April 20, 2000, from Mississippi Phosphates
Corporation and Mississippi Chemical Corporation to Roberta Harris, as trustee
for the benefit of the Agent, recorded with the Jackson County, Mississippi
Recorder on April 27, 2000 at Book 1631, Page 424. Deed of Trust and Security
Agreement with Assignment of Rents dated as of April 20, 2000, from Mississippi
Chemical Corporation and MissChem Nitrogen, LLC to Roberta Harris, as trustee
for the benefit of the Agent recorded with the Yazoo County, Mississippi
Recorder on April 27, 2000 at Book 255B, Page 756. First Amendment to Deed of
Trust among Mississippi Chemical Corporation, MissChem Nitrogen, LLC and Harris
Trust and Savings Bank, as Agent, as Beneficiary, recorded with the Yazoo
County, Mississippi Recorder on April 27, 2000 at Book 256B, Page 684. Deed of
Trust and Security Agreement with Assignment of Rents dated as of April 20,
2000, from Mississippi Potash, Inc. and Eddy Potash, Inc. to Mark Adams, as
trustee for the benefit of the Agent, recorded on April 28, 2000 with the Eddy
County, New Mexico Recorder under Reception No. 004158, Book 380, Page 324. Deed
of Trust and Security Agreement with Assignment of Rents dated as of April 20,
2000 from Mississippi Potash, Inc. to Mark Adams, as trustee for the benefit of
the Agent, recorded on April 27, 2000 with the Lea County, New Mexico Recorder
under Reception No. 57852, Book 1014, Page 165.

--------------------------------------------------------------------------------



EXHIBIT D

THE B MORTGAGES

Mortgage and Security Agreement with Assignment of Rents dated as of April 20,
2000, from Triad Nitrogen, LLC to Harris Trust and Savings Bank, for itself and
as agent (the "Agent") recorded in Ascension Parish, Louisiana on April 26, 2000
under Reception Number 461-146 in COB 637 at Folio 69 in MOB 912 at Folio 28.
First Amendment to Mortgage and Security Agreement with Assignment of Rents
dated as of May 23, 2000, from Triad Nitrogen, LLC to Harris Trust and Savings
Bank, for itself and as agent (the "Agent") recorded in Ascension Parish,
Louisiana on May 31, 2000 under Reception Number 463-534 in COB 639, at
Folio 608, in MOB 919, at Folio 188. Deed of Trust and Security Agreement with
Assignment of Rents dated as of April 20, 2000, from Mississippi Phosphates
Corporation to Roberta Harris, as trustee for the benefit of the Agent recorded
with the Jackson County, Mississippi Recorder on April 27, 2000 at Book 1631,
Page 397. Deed of Trust and Security Agreement with Assignment of Rents dated as
of April 20, 2000, from MissChem Nitrogen, LLC to Roberta Harris, as trustee for
the benefit of the Agent, recorded with the Yazoo County, Mississippi Recorder
on April 27, 2000 at Book 255B, Page 792. First Amendment to Deed of Trust
between MissChem Nitrogen, LLC and Harris Trust and Savings Bank, as Agent, as
Beneficiary, recorded with the Yazoo County, Mississippi Recorder on April 27,
2000 at Book 256B, Page 681. Deed of Trust and Security Agreement with
Assignment of Rents dated as of April 20, 2000, from Mississippi Potash, Inc. to
Mark Adams, as trustee for the benefit of the Agent, recorded with the Eddy
County, New Mexico Recorder on April 28, 2000 under Reception No. 004157,
Book 380, Page 283. Deed of Trust and Security Agreement with Assignment of
Rents dated as of April 20, 2000 from Mississippi Potash, Inc. to Mark Adams, as
trustee for the benefit of the Agent, recorded on April 27, 2000 with the Lea
County, New Mexico Recorder under Reception No. 57853, Book 1014, at Page 201.

--------------------------------------------------------------------------------



EXHIBIT E

[FORM OF OPINION OF COUNSEL TO THE BORROWER
A

ND THE DOMESTIC GUARANTORS]


November 15, 2002


Harris Trust and Savings Bank
111 West Monroe Street
Chicago, Illinois 60690

The From Time to Time Banks Party
to the Credit Agreement described below

Ladies and Gentlemen:

     I have served as counsel to Mississippi Chemical Corporation, a Mississippi
corporation (the "Borrower"), Mississippi Phosphates Corporation, a Delaware
corporation, Mississippi Potash, Inc., a Mississippi corporation, Mississippi
Nitrogen, Inc., a Delaware corporation, Mississippi Chemical Management Company,
a Delaware corporation, Eddy Potash, Inc., a Delaware corporation, Mississippi
Chemical Company, L.P. a Delaware limited partnership, MissChem Nitrogen,
L.L.C., a Delaware limited liability company, and Triad Nitrogen, L.L.C., a
Delaware limited liability company (together with the Borrower, individually a
"Company" and collectively the "Companies") in connection with the execution and
delivery to you by the Companies of the following documents (individually a
"Transaction Document" and collectively the "Transaction Documents"):

     (a)          Amended and Restated Credit Agreement dated as of November 15,
2002 (the "Credit Agreement") among the Borrower, Harris Trust and Savings Bank,
individually and as agent (the "Agent"), and the from time to time banks party
thereto (the "Banks");

     (b)          Revolving Credit Note payable to the order of each of the
Banks (the"Notes");

    
     (c)          Amended and Restated Guaranty Agreement dated as of
November 15, 2002 among each of the Companies except the Borrower and the Agent
(the "Guaranty");

     (d)          Second Amendment to Mortgage and Security Agreement with
Assignment of Rents dated as of April 20, 2000, from Triad Nitrogen, LLC to
Harris Trust and Savings Bank, for itself and as agent (the "Agent") recorded in
Ascension Parish, Louisiana on April 26, 2000 under Reception Number 461-146 in
COB 637, at Folio 69, in MOB 912, at Folio 28;

     (e)          Second Amendment to Mortgage and Security Agreement with
Assignment of Rents dated as of April 20, 2000, from Triad Nitrogen, LLC to the
Agent recorded in Ascension Parish, Louisiana on April 26, 2000 under Reception
Number 461-147 in COB 637, at Folio 97, in MOB 912, at Folio 56;

     (f)          First Amendment to Mortgage and Security Agreement with
Assignment of Rents dated as of April 20, 2000, from Mississippi Chemical
Company, LP to the Agent recorded in Acadia Parish, Louisiana on April 26, 2000
under Reception Number 673230, in MOB 584, at page 260, in COB I56, at
Folio 929;

     (g)          First Amendment to Deed of Trust and Security Agreement with
Assignment of Rents dated as of April 20, 2000, from Mississippi Chemical
Corporation and Mississippi Chemical Company, L.P. to Roberta Harris, as trustee
for the benefit of the Agent, recorded with the Union County, Mississippi
Recorder on April 27, 2000 as Instrument No. 001632;

     (h)          First Amendment to Deed of Trust and Security Agreement with
Assignment of Rents dated as of April 20, 2000, from Mississippi Chemical
Company, L.P. to Roberta Harris, as trustee for the benefit of the Agent,
recorded with the Lauderdale County, Mississippi Recorder on April 27, 2000 at
Book 1665, at Page 251.

     (i)          First Amendment to Deed of Trust and Security Agreement with
Assignment of Rents dated as of April 20, 2000, from Mississippi Phosphates
Corporation and Mississippi Chemical Corporation to Roberta Harris, as trustee
for the benefit of the Agent, recorded with the Jackson County, Mississippi
Recorder on April 27, 2000 at Book 1631, Page 424;

     (j)          First Amendment to Deed of Trust and Security Agreement with
Assignment of Rents dated as of April 20, 2000, from Mississippi Phosphates
Corporation to Roberta Harris, as trustee for the benefit of the Agent recorded
with the Jackson County, Mississippi Recorder on April 27, 2000 at Book 1631,
Page 397;

     (k)          Second Amendment to Deed of Trust and Security Agreement with
Assignment of Rents dated as of April 20, 2000, from Mississippi Chemical
Corporation and MissChem Nitrogen, LLC to Roberta Harris, as trustee for the
benefit of the Agent recorded with the Yazoo County, Mississippi Recorder on
April 27, 2000 at Book 255B, Page 756;

     (l)          Second Amendment to Deed of Trust and Security Agreement with
Assignment of Rents dated as of April 20, 2000, from MissChem Nitrogen, LLC to
Roberta Harris, as trustee for the benefit of the Agent, recorded with the Yazoo
County, Mississippi Recorder on April 27, 2000 at Book 255B, Page 792;

     (m)          First Amendment to Deed of Trust and Security Agreement with
Assignment of Rents dated as of April 20, 2000, from Mississippi Potash, Inc. to
Mark Adams, as trustee for the benefit of the Agent, recorded with the Eddy
County, New Mexico Recorder on April 28, 2000 under Reception No. 004157,
Book 380, Page 283;

     (n)          First Amendment to Deed of Trust and Security Agreement with
Assignment of Rents dated as of April 20, 2000, from Mississippi Potash, Inc.
and Eddy Potash, Inc. to Mark Adams, as trustee for the benefit of the Agent,
recorded on April 28, 2000 with the Eddy County, New Mexico Recorder under
Reception No. 004158, Book 380, Page 324;

     (o)          First Amendment to Deed of Trust and Security Agreement with
Assignment of Rents dated as of April 20, 2000 from Mississippi Potash, Inc. to
Mark Adams, as trustee for the benefit of the Agent, recorded on April 27, 2000
with the Lea County, New Mexico Recorder under Reception No. 57853, Book 1014,
at Page 201;

     (p)          First Amendment to Deed of Trust and Security Agreement with
Assignment of Rents dated as of April 20, 2000 from Mississippi Potash, Inc. and
Eddy Potash, Inc. to Mark Adams, as trustee for the benefit of the Agent,
recorded on April 27, 2000 with the Lea County, New Mexico Recorder under
Reception No. 57852, Book 1014, Page 165;

     (q)          First Amendment to Security Agreement among the Companies and
the Agent;

     (r)          First Amendment to Pledge Agreement among the Borrower, Triad
Nitrogen, Inc. Mississippi Chemical Management Company and the Agent; and

     (s)          First Amendment to Security Agreement Re: Aircraft between the
Borrower and the Agent.

     As counsel to the Companies, I am familiar with the Articles of
Incorporation and Bylaws of the Borrower, Mississippi Phosphates Corporation,
Mississippi Potash, Inc., Mississippi Nitrogen, Inc., Mississippi Chemical
Management Company, and Eddy Potash, Inc., the Certificate of Limited
Partnership of Mississippi Chemical Company, L.P., Agreement of Limited
Partnership of Mississippi Chemical Company, L.P. and the Certificate of
Formation and Limited Liability Company Agreement of MissChem Nitrogen, L.L.C.
and Triad Nitrogen, L.L.C. (respectively, the "Organizational Documents"). I
have also examined such other factual matters and matters of law as I deem
necessary or pertinent to the formulation of the opinions hereinafter expressed.

     In my examination, I have assumed the genuineness of all signatures (other
than those of the Companies), the authenticity of all documents submitted to me
as originals, and the conformity with authentic original documents of all
documents submitted to me as copies. Also, I have relied upon statements and
certifications of government officials and upon representations made in or
pursuant to the Transaction Documents and by representatives of the Companies
with respect to the Transaction Documents.

     In rendering the opinions expressed below, I have assumed with respect to
all documents referred to herein (except with respect to the Companies) that:
(i) such documents have been duly authorized by, have been duly executed and
delivered by, and constitute legal, valid, binding, and enforceable obligations
of, all of the parties to such documents; (ii) all signatories to such documents
have been duly authorized; and (iii) all of the parties to such documents are
duly organized and validly existing and have the power and authority to execute,
deliver, and perform such documents.

     Based upon the foregoing and subject to the qualifications and exceptions
set forth below, I am of the opinion that:

     1.     Each Company is a corporation, limited partnership or limited
liability company duly organized and validly existing and in good standing under
the laws of the State of its organization with all requisite corporate, limited
partnership or limited liability company power and authority to carry on its
respective business as now conducted.

     2.     Based solely on certificates to such effect issued by the applicable
jurisdictions, each Company is duly qualified and in good standing as a foreign
corporation, limited partnership or limited liability company in each
jurisdiction listed on Schedule 1 hereto.

     3.     Each Company has all requisite corporate, limited partnership or
limited liability company power and authority to encumber its assets to secure
the obligations of the Borrower under the Credit Agreement and to observe and
perform all of its obligations under the Transaction Documents executed by it.

     4.     The execution and delivery of each Transaction Document executed by
each Company does not, nor will the observance or performance of the obligations
of each Company under the Transaction Documents executed by it contravene (a)
any of the respective Organizational Documents of the Companies (there being no
other agreements under which each Company is organized), or, to my knowledge, of
any material agreement binding upon or affecting each Company or any of its
properties or assets, and (b) solely with respect to the Credit Agreement, the
Notes and the Guaranty, any provision of Applicable Law (as herein defined),
except where such contravention would not have a material adverse effect on the
properties, business, operations, or financial condition of the Companies taken
as a whole.

     5.     Each Transaction Document executed by each Company has been duly
authorized by all necessary corporate, limited partnership or limited liability
company action of each Company and has been executed and delivered by the proper
officer, general partner or member of each Company.

     6.     The Credit Agreement, the Notes and the Guaranty constitutes the
valid and binding agreements of each of the Companies that is a party thereto
enforceable against each such Company in accordance with its terms, subject to
any applicable bankruptcy (including, without limitation, preference and
fraudulent transfer a conveyance), insolvency, reorganization, moratorium or
similar laws affecting creditor's rights generally, and general principles of
equity (regardless of whether considered in proceedings in equity or at law),
including, without limitation, concepts of materiality, reasonableness, good
faith and fair dealing, and the possible unavailability of specific performance
or injunctive relief.

     7.     Based solely upon my review of those United States federal and
Mississippi statutes, rules, and regulations that are generally applicable to
transactions in the nature of those contemplated by the Transaction Documents
(the "Applicable Laws"), no order known by me, authorization, consent, license
or exemption of, or filing or registration with, any court or governmental
department, agency, instrumentality or regulatory body, whether state or
federal, is or will be required in connection with the lawful execution and
delivery of the Transaction Documents or the observance and performance by the
Companies of any of the terms thereof, except (a) the filing of Uniform
Commercial Code financing statements, (b) the recordation of each supplement or
amendment to each mortgage or deed of trust in the office of the recorder or
registrar of deeds in each county in which the real property subject thereto is
located, and (c) such as have already been obtained or, if not obtained, would
not have a material adverse effect on the properties, business, operations, or
financial condition of the Companies taken as a whole.

     8.     Except as set forth on Schedule 5.3 to the Credit Agreement, to my
knowledge, there is no action, suit, proceeding or investigation, at law or in
equity, of which we have been directly notified in writing or which has been
served upon us, before or by any court or public body, pending or threatened
against or affecting any Company or any of its assets and properties which could
result in any material adverse change in the properties, business, operations or
financial condition of the Companies taken as a whole.

     I express no opinion herein as to the legality, validity, binding nature or
enforceability of provisions of any Transaction Document (i) relating to
indemnification, exculpation, or contribution, to the extent such provisions may
be held unenforceable as contrary to public policy or federal or state
securities laws, (ii) relating to the release of a party from, or the
indemnification of a party against, liability for its own wrongful or negligent
acts under certain circumstances, (iii) insofar as it provides for the payment
or reimbursement of costs and expenses or for claims, losses, or liabilities in
excess of a reasonable amount determined by any court or other tribunal,
(iv) requiring written amendments or waivers of such documents insofar as it
suggests that oral or other modifications, amendments, or waivers could not be
effectively agreed upon by the parties or that the doctrine of promissory
estoppel might not apply, (v) waiving the right to object to venue in any court,
(vi) relating to any consent or agreement to submit to the jurisdiction of any
court, (vii) waiving the right to trial by jury, (viii) selecting the law of the
State of Illinois or any other jurisdiction as the governing law of any
Transaction Document, (ix) purporting to establish evidentiary standards,
(x) relating to delay or omission of enforcement of remedies, (vi) relating to
the waiver by any Company of (A) any defense available to it, (B) the benefits
of any statutes of limitations or other limitation of actions provided by
applicable law, (C) any duty of the Administrative Agent or any Bank, or
(D) other rights available to any Company, or (xi) purporting to specify or
dictate any interpretation or standard of interpretation applicable to any of
the Transaction Documents I also express no opinion as to laws regarding
fraudulent transfers, conveyances, or obligations, or usury.

     I render no opinion herein as to matters involving the laws of any
jurisdiction other than the State of Mississippi, the United States of America,
and for purposes of opinion paragraphs 1, 3, and 5 above, the State of Delaware.
I am not admitted to practice law in the State of Delaware; however, I am
generally familiar with the Delaware General Corporation Law, the Delaware
Revised Uniform Limited Partnership Act and the Delaware Revised Limited
Liability Company Act as presently in effect, and I have made such inquiries as
I consider necessary to render the opinions contained in opinion paragraphs 1,
3, and 5 above. For purposes of the opinion contained in paragraph 6 hereof, I
have assumed, with your permission, that the laws of the State of Illinois are
identical in all respects to the laws of the State of Mississippi. This opinion
is limited to the effect of the present state of the laws of the State of
Mississippi, the United States of America, and to the limited extent set forth
above in this paragraph, the State of Delaware and the facts as they presently
exist, and I assume no obligation to revise or supplement this opinion in the
event of future changes in such laws or the interpretation thereof or such
facts.

     This opinion is rendered solely to you in connection with the Transaction
Documents and may not be relied upon by any person for any purpose other than in
connection with the transactions contemplated by the Transaction Documents
without, in each instance, my prior written consent.

Very truly yours,

 

 

William L. Smith
Vice President & General Counsel

--------------------------------------------------------------------------------



SCHEDULE 1

FOREIGN QUALIFICATION LOCATIONS

 

1.     Mississippi Potash, Inc.: New Mexico

2.     Eddy Potash, Inc.: New Mexico

3.      Mississippi Phosphates Corporation: Mississippi

4.      MissChem Nitrogen,L.L.C.: Mississippi

5.     Triad Nitrogen, L.L.C.: Louisiana




--------------------------------------------------------------------------------



EXHIBIT F

[FORM OF OPINION OF LEX CARIBBEAN]

15th November, 2002.

To the Banks and the Administrative Agent
     Referred to Below
c/o Harris Trust and Savings Bank, as Administrative Agent
111 West Monroe Street
Chicago, Illinois 60603

 

Ladies and Gentlemen,

RE:

MISSISSIPPI CHEMICAL HOLDINGS, INC.



     We have served as special British Virgin Islands counsel to Mississippi
Chemical Holdings, Inc., a British Virgin Islands corporation (the "Company"),
in connection with the execution and delivery by the Company of the Guaranty
Agreement dated as of 15th November, 2002 (such Guaranty Agreement, as the same
may be supplemented, amended, restated and otherwise modified from time to time,
is referred to as the "Guaranty"), from the Company to Harris Trust and Savings
Bank, as Administrative Agent, and the banks from time to time party to the
Amended and Restated Credit Agreement dated as of 15th November, 2002, (such
Amended and Restated Credit Agreement, as the same may be supplemented, amended,
restated and otherwise modified from time to time, is referred to as the "Credit
Agreement") among Mississippi Chemical Corporation, a Mississippi corporation
(the "Borrower"), Harris Trust and Savings Bank, as administrative Agent, and
the banks from time to time party thereto (the "Banks"). As such counsel, we
have supervised the taking of the corporate proceedings necessary to authorize
the execution and delivery of, and have examined executed copies of, the
Guaranty. As counsel to the Company, we are familiar with the memorandum and
articles of association, and any other agreements under which the Company is
organized.

     We have not investigated the laws of any country other than the British
Virgin Islands and this opinion is given only with respect to the laws of the
British Virgin Islands duly published in The Virgin Islands Official Gazette, in
force and as interpreted and applied at the date hereof.

     For the purposes of rendering this opinion we have examined and relied upon
the following documents:

 i.   a copy of the Memorandum of Association of the Company, dated 30th
      September, 1998, certified by the Registered Agent;
 ii.  a copy of the Articles of Association of the Company, dated 30th
      September, 1998, certified by the Registered Agent;
 iii. an original Certificate of Good Standing issued by the Registrar of
      Companies of the British Virgin Islands in respect of the Company dated
      the 11th November, 2002;
 iv.  an original Certificate of Incumbency dated the 11th November, 2002,
      issued by Ernst & Young Trust Corporation (BVI) Ltd. acting as Registered
      Agent (as such term is understood under the laws of the British Virgin
      Islands) of the Company;
 v.   an executed copy of the Guaranty dated 15th November, 2002 received by
      electronic mail;
 vi.  an executed copy of a resolution of the Board of Directors of the Company
      dated 15th November, 2002 received by electronic mail authorizing the
      Company to execute the Guaranty.

     Based upon the foregoing we are of the opinion that:

     1.     The Company is a corporation duly organized and validly existing and
in good standing under the laws of the British Virgin Islands with full and
adequate corporate power and authority to carry on its business as now
conducted.

     2.     The Company has full right, power and authority to guaranty the
payment when due of the Borrower's indebtedness, obligations and liabilities to
the Administrative Agent and the Banks under the Credit Agreement from you, to
execute and deliver the Guaranty executed by it and to observe and perform all
the matters and things therein provided for. The execution and delivery of the
Guaranty executed by the Company does not, nor will the observance or
performance of any of the matters or things therein provided for, contravene any
provision of law or of the memorandum and articles of association of the Company
(there being no other agreements under which the Company is organized) or, to
the best of our knowledge after due inquiry, of any covenant, indenture or
agreement binding upon or affecting the Company or any of its properties or
assets.

     3.     The Guaranty executed by the Company has been duly authorized by all
necessary corporate action (no stockholder approval being required), has been
executed and delivered by the proper officers of the Company and constitutes the
valid and binding agreement of the Company enforceable against the Company in
accordance with its terms. The enforceability of the Guaranty would not be
affected by the insolvency of the Company at any time.

     4.     No order, authorization, consent, license or exemption of, or filing
or registration with, any court or governmental department, agency,
instrumentality or regulatory body, whether local, state or federal, is or will
be required in the British Virgin Islands in connection with the lawful
execution and delivery of the Guaranty or the observance and performance by the
Company of any of the terms thereof.

     5.     To the best of our knowledge after due inquiry, there is no action,
suit, proceeding or investigation at law or in equity before or by any court or
public body pending or threatened against or affecting the Company or any of its
assets and properties which, if adversely determined, could result in any
material adverse change in the properties, business, operations or financial
condition of the Company.

     6.     The execution and delivery of the Guaranty and the performance by
the Company of its obligations thereunder are not subject to any tax, duty, fee
or other charge, including, without limitation, any registration or transfer
tax, stamp duty or similar levy, imposed by or within the British Virgin Islands
or any political subdivision or taxing authority thereof or therein.

     7.     The courts of the British Virgin Islands or any subdivisions thereof
will recognize and order execution and enforcement thereon of a judgment entered
against the Company by a court in the state of Illinois, United States of
America, subject to the principles of private international law applied by the
British Virgin Islands (which are broadly similar to the principles accepted
under the Law of England).

     8.     Neither the Company nor its property has any right of immunity on
grounds of sovereignty or otherwise from jurisdiction, attachment (before or
after judgment) or execution in respect of any action or proceeding relating in
any way to the Guaranty that may be brought in the courts of the British Virgin
Islands.

     9.     There are no legal impediments to your access to the courts of the
British Virgin Islands nor shall you be required to qualify under any statute or
law or pay any franchise tax, stamp tax or similar fee to gain such access,
whether in respect of a direct suit on the Guaranty or a proceeding to register
a judgment obtained before a court in the United States, except for such fees as
would be required of plaintiffs, both resident and non-resident, in seeking
access to the courts of the British Virgin Islands; nor will you be resident,
domiciled, carrying on business or otherwise subject to taxation in the British
Virgin Islands by reason only of your execution, delivery or performance or
enforcement of the Guaranty.

     10.     Under the laws of the British Virgin Islands that govern a
corporation's power and authority to make distributions to its shareholders, the
Company may not pay a dividend, redeem shares, make a reduction in capital or
otherwise make a distribution to its shareholders unless the directors determine
that immediately after such action the company would be able to satisfy its
liabilities as they become due in the ordinary course of business, and the
realizable value of the assets of the company will not be less than its total
liabilities, other than deferred taxes, as shown in the books of account, and
its capital, or remaining capital, as the case may be.

     11.     The Guaranty as drafted constitutes a primary obligation as between
the Company and the Banks which is capable of being shown on the books of
account of the Company as a liability for the purposes of determining the
Company's solvency under the laws of the British Virgin Islands.

     This opinion is subject to the following qualifications, based on
applicable laws and practice in the British Virgin Islands:

the exercise of remedies for the enforcement of the Guaranty may be limited by
dissolution, bankruptcy, reorganization, receivership, moratorium, insolvency or
similar rights affecting creditors' laws generally, or by general principles of
equity; any final judgment obtained against the Company in relation to the
Guaranty before the courts of the State of Illinois, United States of America,
will be treated by the courts of the British Virgin Islands as a cause of action
in itself so that no retrial of the issues would be necessary, provided that:

such court had jurisdiction in the matter and that the judgment debtor either
submitted to such jurisdiction or was resident or carrying on business within
such jurisdiction and was duly served with process; such judgment was not in
respect of penalties, taxes, fines or similar fiscal or revenue obligations of
the Company; in obtaining judgment, there was no fraud on the part of the person
in whose favor judgment was handed down; recognition or enforcement of the
judgment in the British Virgin Islands were not contrary to public policy; and,
the proceedings pursuant to which judgment was obtained were not contrary to the
rules of natural justice.

     The opinions expressed herein are for the sole benefit of the addressees of
this letter with respect to the transaction referred to herein, and may not be
relied upon by any other person or in respect of any other transaction without
our express written consent.

Yours faithfully,

LEX CARIBBEAN


Elena Araujo
Attorney at Law

--------------------------------------------------------------------------------



EXHIBIT G

SUBSIDIARIES

Name of Company

State of Incorporation

Mississippi Phosphates Corporation



Delaware



Mississippi Potash, Inc.



Mississippi



Mississippi Chemical Management Company



Delaware



Mississippi Chemical Company, L.P.



Delaware



Eddy Potash, Inc.



Mississippi



Mississippi Nitrogen, Inc.



Delaware



MissChem Nitrogen, L.L.C.



Delaware



MissChem (Barbados) SRL



Barbados



MissChem Trinidad Limited



Republic of Trinidad and Tobago



Mississippi Chemical Holdings, Inc.



British Virgin Islands



Triad Nitrogen, L.L.C.



Delaware





--------------------------------------------------------------------------------



EXHIBIT H

COMPLIANCE CERTIFICATE

     This Compliance Certificate is furnished to Harris Trust and Savings Bank
and the other Banks (collectively, the "Banks") and Harris Trust and Savings
Bank as Administrative Agent (the "Administrative Agent") for the Banks,
pursuant to that certain Amended and Restated Credit Agreement dated as of
November 15, 2002, as amended by and among Mississippi Chemical Corporation, a
Mississippi corporation (the "Borrower"), the Administrative Agent and the Banks
(the "Agreement"). Unless otherwise defined herein, the terms used in this
Compliance Certificate have the meanings ascribed thereto in the Agreement.

     The Undersigned Hereby Certifies That:

     1.     I am the duly elected [President] or [Chief Financial Officer] of
the Borrower;

     2.     I have reviewed the terms of the Agreement and I have made, or have
caused to be made under my supervision, a review of the transactions and
conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements sufficient for me to provide this
Certificate;

     3.     The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
a Potential Default or Event of Default during or at the end of the accounting
period covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and

     4.     If attached financial statements are being furnished pursuant to
Section 7.4(a) of the Agreement, Schedule I attached hereto sets forth financial
data and computations evidencing the Borrower's compliance with certain
covenants of the Agreement, all of which data and computations are true,
complete and correct.

     Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking or proposes to
take with respect to each such condition or event:

_____________________________________________________________________________________

_____________________________________________________________________________________

     The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this _____ day of __________________,
______.

[President] or [Chief Financial Officer of
The Borrower]

--------------------------------------------------------------------------------




SCHEDULE 1
TO COMPLIANCE CERTIFICATE
MISSISSIPPI CHEMICAL CORPORATION


COMPLIANCE CALCULATIONS FOR
AMENDED AND RESTATED CREDIT AGREEMENT
DATED AS OF NOVEMBER 15, 2002, AS AMENDED

CALCULATIONS AS OF ____________________, _______

 

SECTION 7.20. MINIMUM EBITDA

1.

Net Income



$_______________



2.



Interest Expense



$_______________



3.



Taxes



$_______________



4.



Depreciation and Amortization



$_______________



5.



Other non cash charges



$_______________



6.



Severance Payments (up to $850,000)



$_______________



7.



Financing Costs (up to $500,000)



$_______________



8.



Spare parts obsolesence write-down (up to $500,000)



$_______________



9.



Contribution of FMCL, Houston Ammonia Terminal, L.P. and
FMCL, LLC not received in cash



$_______________



10.



Gain or loss on Disposition of Trinidad Interest



$_______________



11.



EBITDA (1+2+3+4+5+6+7+8-9+/-10)



$_______________*




*Required to be no less than $____________ during this measurement period.

            Compliance:     ___________ Yes     ___________ No


SECTION 7.21. CAPITAL EXPENDITURES

1.     

Capital Expenditures     



$_______________*




*Required to be no greater than $23,500,000 during this measurement period.

Compliance:     ___________ Yes     ___________ No




--------------------------------------------------------------------------------



EXHIBIT I

[FORM OF LEGAL OPINION OF BORROWER'S COUNSEL]



November 15, 2002



Harris Trust and Savings Bank,
Chicago, Illinois, as Administrative Agent

The Banks party to the Amended Credit Agreement

Ladies and Gentlemen:

We have served as special counsel to Mississippi Chemical Corporation, a
Mississippi corporation ("MCC"), in connection with the Amended and Restated
Credit Agreement, dated as of November 15, 2002 (the "Amended Credit
Agreement"), among MCC, the Administrative Agent and the Banks, which amends and
restates in its entirety that certain Credit Agreement dated as of November 25,
1997, as amended. Defined terms used herein and not otherwise defined have the
meanings set forth in the Amended Credit Agreement.

As such counsel, we have reviewed copies certified to us by MCC as execution
copies of the A Security Documents and the B Security Documents and each
amendment thereto described on Schedule 1 attached hereto (as so amended,
collectively, the "Amended Security Documents"). We have also reviewed copies
certified to us by MCC of the Amended Credit Agreement and the Senior Note
Indenture, and have reviewed such other instruments and records and inquired
into such other factual matters and matters of law as we deemed necessary or
pertinent to the formulation of the opinion hereinafter expressed.

In our review, we have assumed the authenticity and completeness of all
documents submitted to us as originals and the conformity with authentic and
complete original documents of all documents submitted to us as copies. As to
factual matters, we have relied, without independent verification, upon
representations made in or pursuant to the Amended Credit Agreement and the
Amended Security Documents, and upon oral or written statements of
representatives of MCC and its Domestic Subsidiaries, including, without
limitation, the Officer's Certificate, dated November 15, 2002.

In rendering the opinion expressed below, we have assumed, with respect to all
of the documents referred to in this opinion letter, that:

(i)     such documents have been duly authorized by all necessary action of,
have been duly executed and delivered by, and constitute legal, valid, binding
and enforceable obligations of, all of the parties to such documents;

(ii)     all signatories to such documents have been duly authorized to execute
those documents; and

(iii)     all of the parties to such documents are duly organized and validly
existing and have the power and authority (corporate or other) to execute,
deliver and perform such documents.

Based upon and subject to the foregoing and subject also to the assumptions,
limitations and qualifications set forth below, and having considered such
questions of law as we have deemed necessary as a basis for this opinion, we are
of the opinion that neither the execution and delivery of the Amended Credit
Agreement and the Amended Security Documents by MCC and each of its Domestic
Subsidiaries a party thereto nor the incurrence or reaffirmation, as applicable,
of the liens created by the Amended Security Documents, without, in the case of
the B Security Documents, effective provision being made for securing the
Securities issued pursuant to the Senior Note Indenture equally and ratably with
the Indebtedness secured by the B Security Documents, violates Section 10.06 of
the Senior Note Indenture.

In addition to the assumptions and qualifications set forth above, the foregoing
opinion is subject to the following assumptions, limitations and qualifications:

     (a)     The lawyers in the firm actively participating in drafting this
opinion letter are admitted to practice only in the State of Texas. The Senior
Note Indenture is governed by New York law. For the purposes of this opinion, we
have, with your concurrence, assumed that the Senior Note Indenture is governed
by the laws of the State of Texas. Although the lawyers in the firm actively
participating in drafting this opinion letter are not admitted to practice in
New York, we have researched New York law through the use of widely published
services available to us, and we have not found any published New York court
opinion that leads us to believe that our opinion would be any different under
New York law.

     (b)     We have assumed that one or more of MCC and its Domestic
Subsidiaries holds the title to each item of Collateral subject to the Amended
Security Documents, and that descriptions of the Collateral contained in the
Amended Security Documents accurately describe the nature of such Collateral
and, where noted, the physical features of such Collateral, and we have not made
any investigation of the title, description or function of any assets of MCC or
its Domestic Subsidiaries. We have assumed that no part of the Collateral
described in the A Security Documents constitutes Principal Properties as such
term is defined in the Indenture.

     (c)     This opinion is being furnished to you for use in connection with
the Amended Credit Agreement and the Amended Security Documents as they relate
to Section 10.06 of the Senior Note Indenture, and may not be (i) relied upon by
any person (other than a successor or assignee to any of the A Loans or B Loans
in accordance with Section 10.17 of the Amended Credit Agreement) for any
purpose other than in connection with the transactions contemplated hereby,
(ii) reproduced or published in any form, or (iii) delivered to any other
person, without, in each instance, our prior written consent.

(d)     This opinion is limited to the matters stated herein as of the date
hereof. No opinion other than that expressly stated herein is implied or may be
inferred. We disavow any obligation to update this opinion or advise you or any
other person of any changes in our opinion in the event of changes in applicable
law or facts becoming effective after the date hereof or of any additional or
newly discovered information that is brought to our attention.

Very truly yours,




--------------------------------------------------------------------------------




SCHEDULE I

Security Agreement dated as of February 24, 2000, among MCC, MissChem Nitrogen,
L.L.C. ("MNLLC"), Mississippi Nitrogen, Inc. ("MNI"), TNI Barge, Inc. ("TNIB"),
Mississippi Phosphates Corporation ("MPC"), Mississippi Potash, Inc. ("MPI"),
Eddy Potash, Inc. ("EPI"), Mississippi Chemical Management Company ("MCMC"),
Mississippi Chemical Corporation, L.P. ("MCCLP"), MCC Investments, Inc., NSI
Land Corporation, and Administrative Agent. First Amendment to Security
Agreement dated as of November 15, 2002, among MCC, MNLLC, MNI, TNLLC, MPC, MPI,
EPI, MCMC, MCCLP and Administrative Agent. Security Agreement re: Aircraft dated
as of February 24, 2000, between MCC and Administrative Agent. First Amendment
to Security Agreement re: Aircraft dated as of November 15, 2002, between MCC
and Administrative Agent. Pledge Agreement dated as of February 24, 2000, among
MCC, MNI, MCMC and Administrative Agent. First Amendment to Pledge Agreement
dated as of November 15, 2002, among MCC, MNI, MCMC and Administrative Agent.
Mortgage and Security Agreement with Assignment of Rents dated as of April 20,
2000, granted by TNLLC to Administrative Agent (covering Principal Properties in
Donaldsonville, Ascension Parish, Louisiana). First Amendment to Mortgage and
Security Agreement with Assignment of Rents dated as of May 23, 2000, granted by
TNLLC to Administrative Agent (covering Principal Properties in Donaldsonville,
Ascension Parish, Louisiana). Second Amendment to Mortgage and Security
Agreement with Assignment of Rents dated as of November 15, 2002, granted by
TNLLC to Administrative Agent (covering Principal Properties in Donaldsonville,
Ascension Parish, Louisiana). (Principal Properties) Deed of Trust and Security
Agreement with Assignment of Rents dated as of April 20, 2000, granted by MPC to
Roberta M Harris, for the benefit of Administrative Agent (covering Principal
Properties in Pascagoula, Jackson County, Mississippi). (Principal Properties)
First Amendment to Deed of Trust and Security Agreement with Assignment of Rents
dated as of November 15, 2002, granted by MPC to Roberta M Harris, for the
benefit of Administrative Agent (covering Principal Properties in Pascagoula,
Jackson County, Mississippi). (Principal Properties) Deed of Trust and Security
Agreement with Assignment of Rents dated as of April 20, 2000, granted by MNLLC
to Roberta M. Harris, for the benefit of Administrative Agent (covering
Principal Properties in Yazoo County, Mississippi). (Principal Properties) First
Amendment to Deed of Trust and Security Agreement with Assignment of Rents dated
as of May 11, 2000, granted by MNLLC to Roberta M. Harris, for the benefit of
Administrative Agent (covering Principal Properties in Yazoo County,
Mississippi). (Principal Properties) Second Amendment to Deed of Trust and
Security Agreement with Assignment of Rents dated as of November 15, 2002,
granted by MNLLC to Roberta M. Harris, for the benefit of Administrative Agent
(covering Principal Properties in Yazoo County, Mississippi). Deed of Trust,
Mortgage, Security Agreement and Financing Statement with Assignment of Rents
dated as of April 20, 2000, granted by MPI to Mark K. Adams, for the benefit of
Administrative Agent (covering Principal Properties in Eddy County, New Mexico).
First Amendment to Deed of Trust, Mortgage, Security Agreement and Financing
Statement with Assignment of Rents dated as of November 15, 2002, granted by MPI
to Mark K. Adams, for the benefit of Administrative Agent (covering Principal
Properties in Eddy County, New Mexico). Deed of Trust, Mortgage, Security
Agreement and Financing Statement with Assignment of Rents dated as of April 20,
2000, granted by MPI to Mark K. Adams, for the benefit of Administrative Agent
(covering Principal Properties in Lea County, New Mexico). First Amendment to
Deed of Trust, Mortgage, Security Agreement and Financing Statement with
Assignment of Rents dated as of November 15, 2002, granted by MPI to Mark K.
Adams, for the benefit of Administrative Agent (covering Principal Properties in
Lea County, New Mexico). Mortgage and Security Agreement with Assignment of
Rents dated as of April 20, 2000, by TNLLC to Administrative Agent (covering
Non-Principal Properties in Donaldsonville, Ascension Parish, Louisiana). First
Amendment to Mortgage and Security Agreement with Assignment of Rents dated as
of May 23, 2000, by TNLLC to Administrative Agent (covering Non-Principal
Properties in Donaldsonville, Ascension Parish, Louisiana). Second Amendment to
Mortgage and Security Agreement with Assignment of Rents dated as of
November 15, 2002, by TNLLC to Administrative Agent (covering Non-Principal
Properties in Donaldsonville, Ascension Parish, Louisiana). Mortgage and
Security Agreement with Assignment of Rents dated as of April 20, 2000, by MCCLP
to Administrative Agent (covering Non-Principal Properties in Mermantu, Acadia
Parish, Louisiana). First Amendment to Mortgage and Security Agreement with
Assignment of Rents dated as of November 15, 2002, by MCCLP to Administrative
Agent (covering Non-Principal Properties in Mermantu, Acadia Parish, Louisiana).
(Non-Principal Properties) Deed of Trust and Security Agreement with Assignment
of Rents dated as of April 20, 2000, by MCCLP to Roberta M. Harris, for the
benefit of Administrative Agent (covering Non-Principal Properties in Meridian,
Lauderdale County, Mississippi). (Non-Principal Properties) First Amendment to
Deed of Trust and Security Agreement with Assignment of Rents dated as of
November 15, 2002, by MCCLP to Roberta M. Harris, for the benefit of
Administrative Agent (covering Non-Principal Properties in Meridian, Lauderdale
County, Mississippi). (Non-Principal Properties) Deed of Trust and Security
Agreement with Assignment of Rents dated as of April 20, 2000, by MCC and MCCLP
to Roberta M. Harris, for the benefit of Administrative Agent (covering
Non-Principal Properties in New Albany, Union County, Mississippi).
(Non-Principal Properties) First Amendment to Deed of Trust and Security
Agreement with Assignment of Rents dated as of November 15, 2002, by MCC and
MCCLP to Roberta M. Harris, for the benefit of Administrative Agent (covering
Non-Principal Properties in New Albany, Union County, Mississippi).
(Non-Principal Properties ) Deed of Trust and Security Agreement with Assignment
of Rents dated as of April 20, 2000, by MCC and MPC to Roberta M. Harris, for
the benefit of Administrative Agent (covering Non-Principal Properties in
Pascagoula, Jackson County, Mississippi). (Non-Principal Properties ) First
Amendment to Deed of Trust and Security Agreement with Assignment of Rents dated
as of November 15, 2002, by MCC and MPC to Roberta M. Harris, for the benefit of
Administrative Agent (covering Non-Principal Properties in Pascagoula, Jackson
County, Mississippi). (Non-Principal Properties) Deed of Trust and Security
Agreement with Assignment of Rents dated as of April 20, 2000, by MCC and MNLLC
to Roberta M. Harris, for the benefit of Administrative Agent (covering
Non-Principal Properties in Yazoo County, Mississippi). (Non-Principal
Properties) First Amendment to Deed of Trust and Security Agreement with
Assignment of Rents dated as of May 11, 2000, by MCC and MNLLC to Roberta M.
Harris, for the benefit of Administrative Agent (covering Non-Principal
Properties in Yazoo County, Mississippi). (Non-Principal Properties) Second
Amendment to Deed of Trust and Security Agreement with Assignment of Rents dated
as of November 15, 2002, by MCC and MNLLC to Roberta M. Harris, for the benefit
of Administrative Agent (covering Non-Principal Properties in Yazoo County,
Mississippi). Deed of Trust and Security Agreement with Assignment of Rents
dated as of April 20, 2000, by EPI and MPI to Mark K. Adams, for the benefit of
Administrative Agent (covering Non-Principal Properties in Eddy County, New
Mexico). First Amendment to Deed of Trust and Security Agreement with Assignment
of Rents dated as of November 15, 2002, by EPI and MPI to Mark K. Adams, for the
benefit of Administrative Agent (covering Non-Principal Properties in Eddy
County, New Mexico). Deed of Trust and Security Agreement with Assignment of
Rents dated as of April 20, 2000, by EPI and MPI to Mark K. Adams, for the
benefit of Administrative Agent (covering Non-Principal Properties in Lea
County, New Mexico). First Amendment to Deed of Trust and Security Agreement
with Assignment of Rents dated as of November 15, 2002, by EPI and MPI to Mark
K. Adams, for the benefit of Administrative Agent (covering Non-Principal
Properties in Lea County, New Mexico).

--------------------------------------------------------------------------------



EXHIBIT J

FARMLAND MISSCHEM PROJECT
CONTINGENT OBLIGATIONS


FLOOR PRICE OBLIGATION UNDER OFFTAKE AGREEMENT

Each sponsor has agreed, pursuant to the terms of the Offtake Agreement, to pay
for each ton of ammonia produced by the project at either (a) market price
(determined by reference to an index) less 5 percent, or (b) a floor price of
$120 per ton (years 1-5) and $115 per ton (years 6-12). The obligation continues
for two years beyond the expiration of the term facility for 12 years to allow
for any delays in the retirement of the Term debt.

TAKE OR PAY OBLIGATION UNDER THE OFFTAKE AGREEMENT

The Offtake Agreement requires that the sponsors take 100% (50% by each sponsor)
of all ammonia produced by the project. In the event that the Borrower does not
take its allocation of product when scheduled, the Offtake Agreement requires
that payment be made at the then-prevailing price. Should the project
temporarily stop producing product as a consequence of the Borrower's failure to
take product, the Borrower is obligated to pay for the product and receive a
credit against future production.

INTEREST RATE SWAP GUARANTY UNDER CONTINGENT TERM FACILITY (FACILITY 2)

The lenders have required that the project participate in an interest rate
hedging program in order to reduce the interest rate risk to the project. The
Borrower is obligated to participate as a swap counterparty in any interest rate
hedging arrangement that may be required by the lenders of the project. The
Borrower's liability is limited to its pro rata share of its participation as a
swap counterparty.

OBLIGATION TO PAY LENDER'S EXPENSES

The sponsors have agreed to pay the expenses of the lenders in connection with
the financing of the project, which include, but are not limited to, lenders'
attorneys' fees, the fees for the independent engineer, the environmental
consultant and the economic analyst.

DEBT SERVICE RESERVE

> The sponsors have agreed to fund the project's debt service reserve account
> with the posting of a letter of credit in an amount equal to nine months' debt
> service. The obligation continues until the project's debt service reserve
> account has been fully funded with cash and is equal to nine months' debt
> service. The Borrower's obligation is 50% of the debt service reserve account.

--------------------------------------------------------------------------------



EXHIBIT K

MISSISSIPPI CHEMICAL CORPORATION
FIRST AMENDMENT TO SECURITY AGREEMENT


     This First Amendment to Security Agreement (herein, the "Amendment") is
entered into as of November 15, 2002, by and among Mississippi Chemical
Corporation, a Mississippi corporation (the "Borrower"), and MissChem Nitrogen,
L.L.C., a Delaware limited liability company ("MissChem LLC") and Mississippi
Nitrogen, Inc., a Delaware corporation ("Mississippi Nitrogen"; MissChem LLC and
Mississippi Nitrogen, together with their successors and assigns, being
collectively referred to herein as the "Guarantors"), and the other parties
executing this Amendment under the heading "Debtors" (the Borrower, the
Guarantors and such other parties being hereinafter referred to collectively as
the "Debtors" and individually as a "Debtor"), and Harris Trust and Savings
Bank, an Illinois banking corporation ("HTSB"), acting as administrative agent
for the Secured Creditors hereinafter identified and defined (HTSB acting as
such administrative agent and any successor or successors to HTSB acting in such
capacity being hereinafter referred to as the "Agent") .

PRELIMINARY STATEMENTS

     A.     The Debtors and the Agent entered into a certain Security Agreement,
dated as of February 24, 2000, as amended (the "Security Agreement"). All
capitalized terms used herein without definition shall have the same meanings
herein as such terms have in the Security Agreement.

     B.     Concurrently herewith the Borrower, the Agent and the Lenders are
amending and restating the Credit Agreement pursuant to an Amended and Restated
Credit Agreement of even date herewith (such Amended and Restated Credit
Agreement, as the same has been and hereafter may be supplemented, amended,
modified or restated from time to time being hereinafter referred to as the
"Restated Credit Agreement").

     C.     As a condition to entering into the Restated Credit Agreement, the
Secured Creditors have required, among other things, that the Debtors and the
Agent amend the Security Agreement on the term s and conditions set forth in
this Amendment.

     NOW, THEREFORE, for and in consideration of the execution and delivery by
the Secured Creditors of the Restated Credit Agreement, and other good and
valuable consideration, receipt whereof is hereby acknowledged, the parties
hereto hereby agree as follows:

     1.     All references in the Security Agreement to the Credit Agreement
shall be deemed references to the Restated Credit Agreement.

     2.     Paragraph C under the Preliminary Statements contained in the
Security Agreement shall be amended to read as follows:

"C.     The Borrower and the other Debtors may from time to time (i) enter into
one or more interest rate exchange, swap, cap, collar, floor or other similar
agreements, one or more commodity swaps or other similar agreements and one or
more foreign currency contracts, currency swap contracts or other similar
agreements with one or more of the Lenders party to the Credit Agreement, or
their affiliates, for the purpose of hedging or otherwise protecting the
Borrower against interest rate, commodity and foreign currency exposure (the
liability of the Borrower and the other Debtors in respect of such agreements
with such Lenders and their affiliates being hereinafter referred to as the
"Hedging Liability"), and (ii) enter into one or more agreements with the
Lenders, or their affiliates, with respect to the execution or processing of
electronic transfer of funds by automatic clearing house transfer, wire transfer
or otherwise to or from any deposit account of any of such Debtors now or
hereafter maintained with any of the Lenders or their affiliates, the acceptance
for deposit or the honoring for payment of any check, draft or other item with
respect to any such deposit accounts, and other deposit, disbursement, and cash
management services afforded to any Debtor by any of the Lenders or their
affiliates (such agreements as the same may be amended or modified from time to
time being hereinafter referred to as "Funds Transfer and Deposit Account
Agreements" and the liability of the Debtors in respect of such Funds Transfer
and Deposit Account Agreements being hereinafter referred to as "Funds Transfer
and Deposit Account Liability")."

     3.     Section 2 of the Security Agreement shall be amended to read as
follows:

"Section 2.     Grant of Security Interest in the Collateral; Obligations
Secured. (a) Each Debtor hereby grants to the Agent for the benefit of the
Secured Creditors a lien on and security interest in, and right of set-off
against, and acknowledges and agrees that the Agent has and shall continue to
have for the benefit of the Secured Creditors a continuing lien on and security
interest in, and right of set-off against, any and all right, title and interest
of each Debtor, whether now owned or existing or hereafter created, acquired or
arising, in all personal property (except such personal property as is
specifically excepted below) of each Debtor, including all of the following:

     (a)     Accounts (including Health-Care-Insurance Receivables, if any);

     (b)     Chattel Paper;

     (c)     Instruments (including Promissory Notes);

     (d)     Documents;

     (e)     General Intangibles (including Payment Intangibles and Software,
all tax refunds, and all patents, trademarks, copyrights and similar
intellectual property rights, and all applications and registrations therefor,
and all goodwill of the business connected with or represented thereby);

     (f)     Letter-of-Credit Rights;

     (g)     Supporting Obligations;

     (h)     Deposit Accounts;

     (i)     Investment Property (including certificated and uncertificated
Securities, Securities Accounts, Security Entitlements, Commodity Accounts, and
Commodity Contracts), but excluding investments in (A) the Bank for
Cooperatives, Houston Ammonia Terminal, L.P., Farmland MissChem Limited and FMCL
Limited Liability Company, (B) MissChem Trinidad Limited, MissChem (Barbados)
SRL and MissChem Holdings Inc. to the extent the ability of any Debtor that is
an owner thereof to encumber its equity interest therein is subject to any
contractual prohibition, (C) any joint ventures (or other investments) that are
not Subsidiaries to the extent the ability of any Debtor that is a joint
venturer therein to encumber its equity interests in such joint venture is
subject to any contractual prohibition, and (D) the capital stock, partnership
interests, limited liability company interests and all other equity interests of
every type and nature whatsoever in Significant Subsidiaries (as defined in the
Senior Note Indenture) of the Borrower and their subsidiaries;

     (j)     Inventory (other than parts that are subject to a parts pooling
agreement);

     (k)     Equipment (including all software, whether or not the same
constitutes embedded software, used in the operation thereof but excluding parts
that are subject to a parts pooling agreement and fixtures);

     (l)     Commercial Tort Claims (as described on one or more supplements to
this Agreement);

     (m)     All rights to merchandise and other Goods (including rights to
returned or repossessed Goods and rights of stoppage in transit) which is
represented by, arises from, or relates to any of the foregoing;

     (n)     All personal property and interests in personal property of such
Debtor of any kind or description now held by any Secured Creditor or at any
time hereafter transferred or delivered to, or coming into the possession,
custody or control of, any Secured Creditor, or any agent or affiliate of any
Secured Creditor, whether expressly as collateral security or for any other
purpose (whether for safekeeping, custody, collection or otherwise), and all
dividends and distributions on or other rights in connection with any such
property;

     (o)     All supporting evidence and documents relating to any of the
above-described property, including, without limitation, computer programs,
disks, tapes and related electronic data processing media, and all rights of
such Debtor to retrieve the same from third parties, written applications,
credit information, account cards, payment records, correspondence, delivery and
installation certificates, invoice copies, delivery receipts, notes and other
evidences of indebtedness, insurance certificates and the like, together with
all books of account, ledgers, and cabinets in which the same are reflected or
maintained;

     (p)     All Accessions and additions to, and substitutions and replacements
of, any and all of the foregoing; and

     (q)     All Proceeds and products of the foregoing, and all insurance of
the foregoing and proceeds thereof;

all of the foregoing being herein sometimes referred to as the "Collateral",
provided, however, that in no event shall the Collateral include any Principal
Properties or any proceeds or products thereof. All terms which are used in this
Agreement which are defined in the Uniform Commercial Code of the State of
Illinois as in effect from time to time ("UCC") shall have the same meanings
herein as such terms are defined in the UCC, unless this Agreement shall
otherwise specifically provide. For purposes of this Agreement, the term
"Receivables" means all rights to the payment of a monetary obligation, whether
or not earned by performance, and whether evidenced by an Account, Chattel
Paper, Instrument, General Intangible, or otherwise.

     (b)     This Agreement is made and given to secure, and shall secure, the
prompt payment and performance when due of (i) any and all indebtedness,
obligations and liabilities of the Debtors, and of any of them individually, to
the Secured Creditors, and to any of them individually, under or in connection
with or evidenced by the Credit Agreement, the Notes of the Borrower heretofore
or hereafter issued under the Credit Agreement and the obligations of the
Borrower to reimburse the Secured Creditors for the amount of all drawings on
all L/Cs issued pursuant to the Credit Agreement, and all other obligations of
the Borrowers under any and all applications for L/Cs, and any and all liability
of the Debtors, and of any of them individually, arising under or in connection
with or otherwise evidenced by agreements with any one or more of the Secured
Creditors or their affiliates with respect to any Hedging Liability, and any and
all liability of the Debtors, and of any of them individually, arising under or
in connection with or otherwise evidenced by agreements with any one or more of
the Secured Creditors or their affiliates with respect to any Funds Transfer and
Deposit Account Liability, and any and all liability of the Debtors, and of any
of them individually, arising under any guaranty issued by it relating to the
foregoing or any part thereof, in each case whether now existing or hereafter
arising (and whether arising before or after the filing of a petition in
bankruptcy and including all interest accrued after the petition date), due or
to become due, direct or indirect, absolute or contingent, and howsoever
evidenced, held or acquired, and (ii) any and all expenses and charges, legal or
otherwise, suffered or incurred by the Secured Creditors, and any of them
individually, in collecting or enforcing any of such indebtedness, obligations
and liabilities or in realizing on or protecting or preserving any security
therefor, including, without limitation, the lien and security interest granted
hereby (all of the indebtedness, obligations, liabilities, expenses and charges
described above being hereinafter referred to as the "Obligations").
Notwithstanding anything in this Agreement to the contrary, the right of
recovery against any Debtor under this Agreement shall not exceed $1.00 less
than the lowest amount which would render such Debtor's obligations under this
Agreement void or voidable under applicable law, including fraudulent conveyance
law.

     4.     Section 3(a) of the Security Agreement shall be amended by adding
the following provision thereto as the last sentence thereof:

"No Debtor shall change its state of organization without the Agent's prior
written consent."

     5.     Section 9(b) of the Security Agreement shall be amended by adding
the following provision thereto as the last sentence thereof:

"The Agent may sell or otherwise dispose of the Collateral without giving any
warranties as to the Collateral or any part thereof, including disclaimers of
any warranties of title or the like, and each Debtor acknowledges and agrees
that the absence of such warranties shall not render the disposition
commercially unreasonable."

     6.     Without limiting the foregoing, each Debtor hereby agrees that,
notwithstanding the execution and delivery hereof, (i) all rights and remedies
of the Agent under the Security Agreement, (ii) any liens or security interests
created or provided for thereunder and (iii) all obligations of the Debtors
thereunder are, and as amended hereby shall remain, in full force and effect for
the benefit and security of all the Obligations. Nothing herein contained shall
in any manner affect or impair the liens and security interest created and
provided for by the Security Agreement as to the indebtedness which would be
secured thereby prior to giving effect hereto.

     7.     Each Debtor hereby repeats and reaffirms all covenants, agreements,
representations and warranties contained in the Security Agreement as amended
hereby, each and all of which covenants, agreements, representations and
warranties are and shall remain applicable to the Collateral and all the
Obligations; provided, that (a) the reference to collateral locations described
in Schedule A shall be deemed to include additional collateral locations
previously disclosed to Agent, and (b) all references to TNI Barge, Inc.,
Mississippi Investments, Inc. and NSI Land, Inc. in the Security Agreement and
Schedules shall be deemed deleted.

     8.     Reference to this specific Amendment need not be made in any note,
document, letter, certificate, the Credit Agreement, the Guaranties, the
Security Agreement or any communication issued or made pursuant to or with
respect to the Credit Agreement, the Guaranties, or the Security Agreement, any
reference to the Security Agreement being sufficient to refer to the Security
Agreement as amended hereby.

     9.     This Amendment may be executed in any number of counterparts, and by
the different parties on different counterparts, all of which taken together
shall constitute one and the same agreement. Any of the parties hereto may
execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original. This Amendment
shall be governed by the internal laws of the State of Illinois.

     Upon the execution hereof by the Agent and the Debtors in the manner
hereinafter set forth, this Amendment shall be a contract between said parties
for the purposes hereinabove set forth.

                                                                  DEBTORS:

                                                                      
MISSISSIPPI CHEMICAL CORPORATION

       By       /s/ Timothy A. Dawson
                  Senior Vice President & Chief Financial                  
Officer


MISSCHEM NITROGEN, L.L.C.

By       /s/ Timothy A. Dawson
          Vice President of Finance and            Treasurer


MISSISSIPPI NITROGEN, INC.

By       /s/ Timothy A. Dawson
          Vice President of Finance and            Treasurer


TRIAD NITROGEN, L.L.C.

By       /s/ Timothy A. Dawson
          Vice President of Finance and            Treasurer


MISSISSIPPI PHOSPHATES CORPORATION

By       /s/ Timothy A. Dawson
          Vice President of Finance and            Treasurer


MISSISSIPPI POTASH, INC.

By        /s/ Timothy A. Dawson
           Vice President of Finance and             Treasurer


EDDY POTASH, INC.

By       /s/ Timothy A. Dawson
          Vice President of Finance and            Treasurer

                                                                 
                                                                                                 
MISSISSIPPI CHEMICAL
MANAGEMENT                                                                                                      
COMPANY

                                                                                                 
By      /s/ Timothy A. Dawson
   
                                                                                                       
Vice President of Finance and Treasurer


MISSISSIPPI CHEMICAL COMPANY, L.P.
BY MISSISSIPPI CHEMICAL MANAGEMENT COMPANY,
       GENERAL PARTNER

By    /s/ Timothy A. Dawson
       Vice President of Finance and  Treasurer

Accepted and agreed to as of the date first written above.


HARRIS TRUST AND SAVINGS BANK, as Agent

By       /s/ Lawrence A. Mizera
     Its   Vice President

--------------------------------------------------------------------------------



EXHIBIT L

MISSISSIPPI CHEMICAL CORPORATION

FIRST AMENDMENT TO PLEDGE AGREEMENT


     This First Amendment to Pledge Agreement (herein, the "Amendment") is
entered into as of November 15, 2002, by and among Mississippi Chemical
Corporation, a Mississippi corporation (the "Borrower"), and Mississippi
Chemical Management Company, a Delaware corporation ("MCMC") and Mississippi
Nitrogen, Inc., a Delaware corporation ("Mississippi Nitrogen"; the Borrower,
MCMC and Mississippi Nitrogen, together with their successors and assigns, being
collectively referred to herein as the "Pledgors" and individually as a
"Pledgor"), and Harris Trust and Savings Bank, an Illinois banking corporation
("HTSB"), acting as administrative agent for the Secured Creditors hereinafter
identified and defined (HTSB acting as such administrative agent and any
successor or successors to HTSB acting in such capacity being hereinafter
referred to as the "Agent") .

PRELIMINARY STATEMENTS

     A.     The Pledgors and the Agent entered into a certain Pledge Agreement,
dated as of February 24, 2000, as amended (the "Pledge Agreement"). All
capitalized terms used herein without definition shall have the same meanings
herein as such terms have in the Pledge Agreement.

     B.     Concurrently herewith the Borrower, the Agent and the Lenders are
amending and restating the Credit Agreement pursuant to an Amended and Restated
Credit Agreement of even date herewith (such Amended and Restated Credit
Agreement, as the same has been and hereafter may be supplemented, amended,
modified or restated from time to time being hereinafter referred to as the
"Restated Credit Agreement").

     C.     As a condition to entering into the Restated Credit Agreement, the
Secured Creditors have required, among other things, that the Pledgors and the
Agent amend the Pledge Agreement on the term s and conditions set forth in this
Amendment.

     NOW, THEREFORE, for and in consideration of the execution and delivery by
the Secured Creditors of the Restated Credit Agreement, and other good and
valuable consideration, receipt whereof is hereby acknowledged, the parties
hereto hereby agree as follows:

     1.     All references in the Pledge Agreement to the Credit Agreement shall
be deemed references to the Restated Credit Agreement, all reference if the
Pledge Agreement to the Guarantors shall be deemed references to the Guarantors
(as defined in the Restated Credit Agreement) and all references in the Pledge
Agreement to the Guaranty shall be deemed references to the Restated Guaranty
(as defined in the Restated Credit Agreement).

     2.     Section 3 of the Pledge Agreement shall be amended to read as
follows:

"Section 3.     Obligations Hereby Secured. This Agreement is made and given to
secure, and shall secure, the prompt payment and performance when due of (i) the
principal of and interest on the B Loans as and when the same become due and
payable (whether by lapse of time, acceleration or otherwise) and the payment
and performance by the Guarantors of all of their indebtedness, obligations and
liabilities under the Guaranty relating only to the B Loans, and (ii) any and
all expenses and charges, legal or otherwise, suffered or incurred by the
Secured Creditors, and any of them individually, in collecting or enforcing any
of such indebtedness, obligations and liabilities described in the foregoing
clause (i) or in realizing on or protecting or preserving any security therefor,
including, without limitation, the lien and security interest granted hereby
(all of the indebtedness, obligations, liabilities, expenses and charges
described above being hereinafter referred to as the "Obligations"); provided
that the items described in clause (ii) above included in the Obligations shall
not exceed $1.00 less than the lowest amount that would cause the aggregate
amount of all Obligations to equal or exceed 15% of the Borrower's Consolidated
Net Tangible Assets on the date such items are incurred. This Agreement is given
on the express condition that in no event will this Agreement secure any
indebtedness, obligation and liabilities of the Borrower or the Guarantors other
than with respect to the principal of and interest on the B Loans and amounts
described in clause (ii) above relating thereto, and in particular this
Agreement will not secure the A Loans or any sums owing in respect of L/Cs
issued pursuant to the Credit Agreement and the Applications or any Hedging
Liability. Notwithstanding anything in this Agreement to the contrary, the right
of recovery against any Pledgor under this Agreement (other than the Borrower to
which this limitation shall not apply) shall not exceed $1.00 less than the
lowest amount which would render such Pledgor's obligations under this Agreement
void or voidable under applicable law, including fraudulent conveyance law."

     3.     Section 9(b) of the Pledge Agreement shall be amended by adding the
following provision thereto as the last sentence thereof:

"The Agent may sell or otherwise dispose of the Collateral without giving any
warranties as to the Collateral or any part thereof, including disclaimers of
any warranties of title or the like, and each Pledgor acknowledges and agrees
that the absence of such warranties shall not render the disposition
commercially unreasonable."

     4.     Schedule A to the Pledge Agreement is amended to delete all
references therein to MCC Investments, Inc.

     5.     Without limiting the foregoing, each Pledgor hereby agrees that,
notwithstanding the execution and delivery hereof, (i) all rights and remedies
of the Agent under the Pledge Agreement, (ii) any liens or security interests
created or provided for thereunder and (iii) all obligations of the Pledgors
thereunder are, and as amended hereby shall remain, in full force and effect for
the benefit and security of all the Obligations. Nothing herein contained shall
in any manner affect or impair the liens and security interest created and
provided for by the Pledge Agreement as to the indebtedness which would be
secured thereby prior to giving effect hereto.

     6.     Each Pledgor hereby repeats and reaffirms all covenants, agreements,
representations and warranties contained in the Pledge Agreement as amended
hereby, each and all of which covenants, agreements, representations and
warranties are and shall remain applicable to the Collateral and all the
Obligations.

     7.     Reference to this specific Amendment need not be made in any note,
document, letter, certificate, the Credit Agreement, the Guaranties, the Pledge
Agreement or any communication issued or made pursuant to or with respect to the
Credit Agreement, the Guaranties, or the Pledge Agreement, any reference to the
Pledge Agreement being sufficient to refer to the Pledge Agreement as amended
hereby.

     8.     This Amendment may be executed in any number of counterparts, and by
the different parties on different counterparts, all of which taken together
shall constitute one and the same agreement. Any of the parties hereto may
execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original. This Amendment
shall be governed by the internal laws of the State of Illinois.

Upon the execution hereof by the Agent and the Pledgors in the manner
hereinafter set forth, this Amendment shall be a contract between said parties
for the purposes hereinabove set forth.

PLEDGORS

:




MISSISSIPPI CHEMICAL CORPORATION

By         /s/ Timothy A. Dawson
         Senior Vice President & Chief Financial Officer


MISSISSIPPI NITROGEN, INC.

By         /s/ Timothy A. Dawson
         Vice President of Finance and Treasurer


MISSISSIPPI CHEMICAL MANAGEMENT COMPANY

By       /s/ Timothy A. Dawson
        Vice President of Finance and Treasurer

Accepted and agreed to as of the date first written above.


HARRIS TRUST AND SAVINGS BANK, as Agent

By       /s/ Lawrence A. Mizera
     Its   Vice President




--------------------------------------------------------------------------------



EXHIBIT M

MISSISSIPPI CHEMICAL CORPORATION

FIRST AMENDMENT TO SECURITY AGREEMENT RE: AIRCRAFT


This First Amendment to Security Agreement Re: Aircraft (herein, the
"Amendment") is entered into as of November 15, 2002, by and between Mississippi
Chemical Corporation, a Mississippi corporation (the "Company"), and Harris
Trust and Savings Bank, an Illinois banking corporation ("HTSB"), acting as
administrative agent for the Secured Creditors hereinafter identified and
defined (HTSB acting as such administrative agent and any successor or
successors to HTSB acting in such capacity being hereinafter referred to as the
"Agent") .

PRELIMINARY STATEMENTS

     A.     The Company and the Agent entered into a certain Security Agreement
Re: Aircraft, dated as of February 24, 2000, as amended (the "Security
Agreement"). All capitalized terms used herein without definition shall have the
same meanings herein as such terms have in the Security Agreement.

     B.     Concurrently herewith the Borrower, the Agent and the Lenders are
amending and restating the Credit Agreement pursuant to an Amended and Restated
Credit Agreement of even date herewith (such Amended and Restated Credit
Agreement, as the same has been and hereafter may be supplemented, amended,
modified or restated from time to time being hereinafter referred to as the
"Restated Credit Agreement").

     C.     As a condition to entering into the Restated Credit Agreement, the
Agent and the Lenders have required, among other things, that the Debtors and
the Agent amend the Security Agreement on the term s and conditions set forth in
this Amendment.

     NOW, THEREFORE, for and in consideration of the execution and delivery by
the Agent and the Lenders of the Restated Credit Agreement, and other good and
valuable consideration, receipt whereof is hereby acknowledged, the parties
hereto hereby agree as follows:

     1.     All references in the Security Agreement to the Credit Agreement
shall be deemed references to the Restated Credit Agreement.

     2.     The third "Whereas" clause contained in the Security Agreement shall
be amended to read as follows:

"Whereas, the Company may from time to time (i) enter into one or more interest
rate exchange, swap, cap, collar, floor or other similar agreements, one or more
commodity swaps or other similar arrangements, and one or more foreign currency
contracts, currency swap contracts or other similar agreements with one or more
of the Lenders party to the Credit Agreement, or their affiliates, for the
purpose of hedging or otherwise protecting the Company against interest rate,
commodity and foreign currency exposure, respectively (the liability of the
Company in respect of such agreements with such Lenders and their affiliates
being hereinafter referred to as the "Hedging Liability"), and (ii) enter into
one or more agreements with the Lenders, or their affiliates, with respect to
the execution or processing of electronic transfer of funds by automatic
clearing house transfer, wire transfer or otherwise to or from any deposit
account of the Company now or hereafter maintained with any of the Lenders or
their affiliates, the acceptance for deposit or the honoring for payment of any
check, draft or other item with respect to any such deposit accounts, and other
deposit, disbursement, and cash management services afforded to the Company by
any of the Lenders or their affiliates (such agreements as the same may be
amended or modified from time to time being hereinafter referred to as "Funds
Transfer and Deposit Account Agreements" and the liability of the Company in
respect of such Funds Transfer and Deposit Account Agreements being hereinafter
referred to as "Funds Transfer and Deposit Account Liability")."

     3.     Section 1.2 of the Security Agreement shall be amended to read as
follows:

"Section 1.2.     This Agreement is made and given to secure, and shall secure,
the prompt payment and performance when due of (i) any and all indebtedness,
obligations and liabilities of the Company to the Lenders, and to any of them
individually, under or in connection with or evidenced by the Credit Agreement,
the Notes of the Company heretofore or hereafter issued under the Credit
Agreement and the obligations of the Company to reimburse the Lenders for the
amount of all drawings on all L/Cs issued pursuant to the Credit Agreement, and
all other obligations of the Company under any and all applications for L/Cs,
and any and all liability of the Company arising under or in connection with or
otherwise evidenced by agreements with any one or more of the Lenders or their
affiliates with respect to any Hedging Liability, and any and all liability of
the Company arising under or in connection with or otherwise evidenced by Funds
Transfer and Deposit Account Agreements with any one or more of the Lenders or
their affiliates with respect to any Funds Transfer and Deposit Account
Liability, and any and all liability of the Company arising under any guaranty
issued by it relating to the foregoing or any part thereof, in each case whether
now existing or hereafter arising (and whether arising before or after the
filing of a petition in bankruptcy and including all interest accrued after the
petition date), due or to become due, direct or indirect, absolute or
contingent, and howsoever evidenced, held or acquired, and (ii) any and all
expenses and charges, legal or otherwise, suffered or incurred by the Agent and
the Lenders, and any of them individually, in collecting or enforcing any of
such indebtedness, obligations and liabilities or in realizing on or protecting
or preserving any security therefor, including, without limitation, the lien and
security interest granted hereby (all of the indebtedness, obligations,
liabilities, expenses and charges described above being hereinafter referred to
as the "Secured Obligations")."

     4.     Section 2.1 of the Security Agreement shall be amended by adding the
following provision thereto as the last sentence thereof:

"The Company shall not change its state of organization without the Agent's
prior written consent."

     5.     Section 4.2 of the Security Agreement shall be amended by adding the
following provision thereto as the last sentence thereof:

"The Agent may sell or otherwise dispose of the Collateral without giving any
warranties as to the Collateral or any part thereof, including disclaimers of
any warranties of title or the like, and the Company acknowledges and agrees
that the absence of such warranties shall not render the disposition
commercially unreasonable."

     6.     Without limiting the foregoing, the Company hereby agrees that,
notwithstanding the execution and delivery hereof, (i) all rights and remedies
of the Agent under the Security Agreement, (ii) any liens or security interests
created or provided for thereunder and (iii) all obligations of the Company
thereunder are, and as amended hereby shall remain, in full force and effect for
the benefit and security of all the Secured Obligations. Nothing herein
contained shall in any manner affect or impair the liens and security interest
created and provided for by the Security Agreement as to the indebtedness which
would be secured thereby prior to giving effect hereto.

     7.     The Company hereby repeats and reaffirms all covenants, agreements,
representations and warranties (except to the extent such representations and
warranties contemplate two aircraft (it being acknowledged that one aircraft has
been released from the security interest granted to the Agent under the Security
Agreement)) contained in the Security Agreement as amended hereby, each and all
of which covenants, agreements, representations and warranties (except as
aforesaid) are and shall remain applicable to the Collateral and all the Secured
Obligations.

     8.     Reference to this specific Amendment need not be made in any note,
document, letter, certificate, the Credit Agreement, the Guaranties, the
Security Agreement or any communication issued or made pursuant to or with
respect to the Credit Agreement, the Guaranties, or the Security Agreement, any
reference to the Security Agreement being sufficient to refer to the Security
Agreement as amended hereby.

     9.     This Amendment may be executed in any number of counterparts, and by
the different parties on different counterparts, all of which taken together
shall constitute one and the same agreement. Any of the parties hereto may
execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original. This Amendment
shall be governed by the internal laws of the State of Illinois.

     Upon the execution hereof by the Agent and the Company in the manner
hereinafter set forth, this Amendment shall
be a contract between said parties for the purposes hereinabove set forth.


MISSISSIPPI CHEMICAL CORPORATION

By       /s/ Timothy A. Dawson
      Senior Vice President & Chief Financial Officer

Accepted and agreed to as of the date first written above.


HARRIS TRUST AND SAVINGS BANK, as Agent

By       /s/ Lawrence A. Mizera
     Its   Vice President

 

--------------------------------------------------------------------------------



EXHIBIT N

MISSISSIPPI CHEMICAL CORPORATION

BORROWING BASE REPORT
($ IN 000'S)
COMPUTATION DATE AS OF _____________________

Schedule















I



Eligible Accounts Receivable



$







Accounts Receivable Advance Rate



85%







Accounts Receivable in Borrowing Base





$



















II



Eligible Product Inventory



$







Product Inventory Advance Rate



65%







Product Inventory in Borrowing Base



$







Maximum of $45,000



$45,000







Lower of Borrowing Base or Maximum





$



















III



Eligible Spare Parts Inventory



$







Spare Parts Inventory Advance Rate



50%







Spare Parts Inventory in Borrowing Base



$







Combined Maximum for III and IV of $15,000



$15,000







Lower of Borrowing Base or Maximum





$



















IV



Non-Principal Properties in Borrowing Base





$





Combined Maximum for III and IV of $15,000



$













V



Other Advance Amount









($105,000,000 reduced by amount of permanent commitment reductions)



$







Required Excess Availability



$__________







Total Borrowing Base (TBB) (sum of I through V minus Required Excess
Availability





$





















Revolving Credit Commitments (RCC)





$165,000





















Lower of TBB or RCC





$





































Total Available





$





















Less Loans and Letters of Credit Outstanding





$





















Net Available





$



--------------------------------------------------------------------------------

 

SCHEDULE I TO THE BORROWING BASE
MISSISSIPPI CHEMICAL CORPORATION
CALCULATION OF ELIGIBLE ACCOUNTS RECEIVABLE
COMPUTATION AS OF ________________

A/R's on The Aging Summary as of Prior Borrowing Base Report Dates



$



Additions:







New Sales



$





Miscellaneous



$





Total Gross Additions





$



Deductions







Collections



$





Discounts Allowed



$





Credit Memos



$





Miscellaneous



$





Total Gross Deductions





$



A/R's on The Aging Summary as of (Computation Date)





$



















Subtract Ineligibles







Ineligible Foreign Receivables



$





Receivables with offsets in accounts payable



$





Receivables 120 or more days from invoice date



$





Government Receivables



$





Other Ineligibles



$





















Subtotal





$



Receivables above allowed concentration limits





$



















Total Eligible Receivables





$



































Accounts Receivable Reconciliation



Accounts Receivable on Aging Summary as of Computation Date



$



Add (Subtract) The Following Adjustments To The Aging Summary





Non-Trade Receivables



$





Swaps



$





Payments posted after closing on A/R Subsidiary



$





Credit balances reclassed to accounts payable



$





Other:



$





Accounts Receivable As of Computation Date



$






















--------------------------------------------------------------------------------


MISSISSIPPI CHEMICAL CORPORATION
ACCOUNTS RECEIVABLE CONCENTRATION REPORT
COMPUTATION AS OF __________________

10 Largest Obligors

Balance



Concentration Limit




Excess Concentration





$



$



$



















































































































Totals



$



$



$






MISSISSIPPI CHEMICAL CORPORATION
FOREIGN ACCOUNTS REPORT
COMPUTATION AS OF _________________

Foreign Obligors

Account Balance



Amount Insured or Covered by LOC's



Ineligible Amounts





$



$



$









































































































Totals



$



$



$








--------------------------------------------------------------------------------

 

SCHEDULE II TO THE BORROWING BASE
MISSISSIPPI CHEMICAL CORPORATION
CALCULATION OF ELIGIBLE PRODUCT INVENTORY
COMPUTATION AS OF ________________

Raw Materials (See attached)

$



Work In Process



$



Finished Products Inventory (See attached)



$



Spare Parts Inventory



$



Total Inventories as of Computation Date



$



















Less:





Spare Parts Inventory



$



Damaged or Obsolete Inventory



$



Consignment Inventory not covered by Waiver



$



Work in Process



$



Total Eligible Product Inventory



$



 

--------------------------------------------------------------------------------

SCHEDULE III TO THE BORROWING BASE
MISSISSIPPI CHEMICAL CORPORATION
CALCULATION OF ELIGIBLE SPARE PARTS INVENTORY
COMPUTATION AS OF ______________

Spare Parts Inventory as of (Prior Month End)



$



Appraised Value of Spare Parts Inventory





$



Lesser of two values above





$



















Less:







Damaged or obsolete parts



$





Inventory not covered by waivers



$





Total Eligible Spare Parts Inventory





$



















 

--------------------------------------------------------------------------------


SCHEDULE IV TO THE BORROWING BASE
MISSISSIPPI CHEMICAL CORPORATION
CALCULATION OF OTHER ADVANCE AMOUNT
COMPUTATION AS OF _____________

(a) 105,000,000

$



(b) Less: Permanent Commitment Reductions



$



(c) Other Advance Amount



$



 

--------------------------------------------------------------------------------


SCHEDULE V TO THE BORROWING BASE
MISSISSIPPI CHEMICAL CORPORATION
CALCULATION OF NON-PRINCIPAL PROPERTIES IN BORROWING BASE
COMPUTATION AS OF ______________

Appraised Orderly Liquidation Value of Non-Principal Properties

$



Advance Rate



75%



Availability Based on Non-Principal Properties



$



Combined Maximum of $15,000



$15,000



Lower of Availability or Maximum



$






















































--------------------------------------------------------------------------------

EXHIBIT O

NON-PRINCIPAL PROPERTIES




PART 1.  NON-PRINCIPAL PROPERTY.



 1. Inventory.
 2. Accounts receivable.
 3. All other Non-Principal Property not specified in Part 2 below.

 

PART 2.  EXCLUDED NON-PRINCIPAL PROPERTY.

Property excluded from the granting clauses of any of the Security Documents.



Real Estate and improvements located in Barbour County, Alabama and Montgomery
County, Alabama.



Property which is subject to a contractual prohibition on being encumbered.



An undivided interest in 680.40 acres of undeveloped real estate located in
Yazoo County, Mississippi described in Yazoo County real estate records in
Warranty Deed Book 211A Pages 648, 653, 658, 660, 661 and 662.

--------------------------------------------------------------------------------





EXHIBIT P

CERTIFICATE REGARDING COMPUTATION OF CONSOLIDATED NET TANGIBLE ASSETS


     This Certificate Regarding Computation of Consolidated Net Tangible Assets
is furnished to Harris Trust and Savings Bank and the other Banks (collectively,
the "Banks") and Harris Trust and Savings Bank as Administrative Agent (the
"Administrative Agent") for the Banks, pursuant to that certain Amended and
Restated Credit Agreement dated as of November 15, 2002, as amended by and among
Mississippi Chemical Corporation, a Mississippi corporation (the "Borrower"),
the Administrative Agent and the Banks (the "Agreement"). Unless otherwise
defined herein, the terms used in this Compliance Certificate have the meanings
ascribed thereto in the Agreement.

     The Undersigned Hereby Certifies That:

     1.     I am the duly elected [President] or [Chief Financial Officer] of
the Borrower;

     2.     The following is a computation of the Borrower's Consolidated Net
Tangible Assets as of __________, ______:

(a) Total Consolidated Assets of Mississippi Chemical Corporation

$



(b) Less: Intangible Assets



$



(c) Consolidated Net Tangible Assets



$



(d) Advance Rate



15%



(e) B Loan Availability Reserve



$



(f) Availability Based on Consolidated Net Tangible Assets (product of
      lines (c) and (d) less line (e))



$



     3.     The foregoing computation is made in accordance with the
requirements of the Senior Note Indenture.

     The foregoing certifications and computations are made and delivered this
_______ day of ___________________, _____.

 

 

_________________________________________
[President] or [Chief Financial Officer of The
   Borrower]




SCHEDULE 5.3

LITIGATION



[NONE]





--------------------------------------------------------------------------------


SCHEDULE 7.23

CERTAIN EXISTING RESTRICTIONS ON SUBSIDIARIES


     1.     Restrictions contained in documents evidencing or governing
industrial revenue bonds issued for the benefit of Mississippi Phosphates
Corporation which restrict the use of the proceeds of such industrial revenue
bonds.

     2.     Deed of Charge (Shares and Securities) dated as of November 10,
1998, among JPMorgan Chase Bank, as collateral trustee (the "Collateral
Trustee"), the Borrower and certain of its Subsidiaries, Farmland Industries,
Inc. and certain of its Subsidiaries, and FMCL.

     3.     Subordination Agreement dated as of November 10, 1998, among Ex-Im
Bank, MissChem Trinidad Limited and FMCL.

     4.     Unanimous Shareholders Agreement dated as of November 10, 1998,
among MissChem Trinidad Limited, MissChem Barbados, SRL and the Collateral
Trustee.

     5.     Amended and Restated Shareholders Agreement dated as of November 10,
1998, among Farmland Industries, Inc. and certain of its Subsidiaries and the
Borrower and certain of its Subsidiaries.

     6.     Limited Liability Company Agreement of FMCL LLC dated April 1, 1998,
as amended on November 10, 1998.

     7.     Limited partnership agreement of Houston Ammonia Terminal, L.P.